Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr Medina Ortega has the floor.
Mr President, this is just a question of a detail in the Minutes, but as it affects you too, I would like it to be corrected.
Referring to my first speech, it specifically says, "he called on the President of Parliament to confirm publicly that he had been present on that day, and had only caught a flight back to Spain at 3 p.m.' You normally travel with me, Mr President, but in fact on that particular day I think we both caught the 1 p.m. flight.
The Verbatim report of proceedings is correct in that I said, "and for that reason, as I think the President is aware, I do not usually catch the special plane, but one which leaves at 3 p.m. in the afternoon, so that I can stay until 1 p.m.' In fact, on that particular day I flew at 1 p.m., because the sitting finished earlier. It is just a small detail.
Mr President, I appreciate your being present in Madrid on 12 October for our anti-racism match, although of course that is not my point. But I do want to thank you. My point is that as a Parliament we need to have access to our own legislative documents, which we do not have. I am writing to you on the subject today.
Mr President, I rise to speak on the point raised by Mr Coates which is to be found on page 6 of the Minutes. I do not think this is an accurate Minute. In the first place, it merely states that Mr Coates raised a matter under the Rules. It does not minute that he raised the very important matter of the mandate of Members. There can be few matters as important as that.
Secondly, the Minutes do not reflect the President's reply, which is also of great significance. He said that this was an internal matter. I would like to suggest that it is not an internal matter. If a Head of Government of this Union issues a restriction on Members, saying they may not discuss electoral reform with the press, that is a total invasion of independence under Rule 2. I would like the Minutes to be accurate on this matter.
Mrs Ewing, it was an internal matter, that is why it is not there. It was when answering Mr McMillan-Scott that I said this was not the occasion to discuss internal British politics, which is quite different. In reply to Mr Coates, I said that I would study his letter and answer it in due course.
Mr President, on the same point. Clearly, what Mrs Ewing has said is nonsensical and absurd. I would like to reaffirm what you just said and to point out that the code of practice is quite clearly an internal Labour Party matter concerning Labour Party Members of this House. It has nothing to do with parliamentary privilege and nothing whatsoever to do with the business of this House.
Moreover, as far as the European Parliamentary Labour Party is concerned, we totally dissociate ourselves from the comments and actions of Mr Coates. He speaks for himself and for himself only.
Mr President, I rise to speak on the same issue. Can you confirm whether or not you have received a letter from Mr Coates? I want to emphasize the point made by Mrs Ewing and contradict the point made by Mr David. It is most certainly an issue for this Parliament to consider. I have a press report here that says that Labour Party Members may not give statements to the press on this matter. That seems to me to be flagrantly and openly restricting the mandate of openly elected Members of this Parliament and I trust you will take this issue very seriously indeed.
Mr Perry, any issue raised by Members is taken very seriously. Of course, I will answer the letter and, if there is any doubt, I will submit it to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, which I think is the right way. I will not allow any more time to be spent on this matter.
Mr President, I can find no mention in the Minutes of the fact that yesterday I drew attention to an attack on a group of Dutch visitors in which one member of the group was injured. Crime is on the increase and safety cannot be guaranteed. I have been tabling written questions on that point since March.
(The President cut off the speaker)
Mrs van Bladel, your questions will be answered in the proper way. I asked you yesterday not to raise this matter in the part-session, because this is not the appropriate channel. If you look at the Report of Proceedings, you will see that what I said was that the subject was not on the Agenda.
Mr President, page 25 of the Minutes of yesterday's sitting records the proposal you made, on behalf of the Conference of Presidents, regarding the calendar for 1997 and 1998.
You mentioned Tuesday's Conference of Presidents. To my great surprise, on leaving the sitting, I found the 1998 calendar in my pigeonhole, full version and summary. I must say that this denotes, at very worst, an intention to disregard the vote that was to take place on Tuesday, and at best, a serious malfunction in the department that distributes the calendar, which knew it was going to be modified, or, in any case, which knew modifications had been proposed.
I would like clarification from you on this point.
Mr Fabre-Aubrespy, naturally, after the first vote which was taken during the September part-session, the appropriate department published a calendar which reflected the outcome of that vote. This was distributed after the meeting of the Conference of Presidents.
Clearly, the next vote may change that decision. Until then, the binding decision is that of September and a calendar already being distributed cannot not be withdrawn. Other Members probably received it before the Wednesday meeting, in your case it arrived afterwards.
Mr President, I just wish to advise you that some of us in the Labour Party share Mr Coates' concern and would like this code of conduct to be addressed by the President in Parliament.
(The Minutes were approved)
Decision on urgency
Mr President, this is without doubt an important issue. We are also looking into the matter, but regrettably it will not be possible to debate it in this sitting. The Committee sits next week and we shall then be in a position to reach our final decision in the first November meeting. I therefore propose that we decline the urgency for this week.
Mr President, I insist that we should not proceed with this urgency, because I have caught the Commission at some underhand behaviour, I am afraid. I asked it last summer why it is insisting on the use of Nordic gold in the new euro rather than nickel; the day after the committee discussed it, the Commission admitted to me that it had absolutely no medical evidence to show that nickel is a particular problem for the large proportion of the population, as it seems to be claiming in its document.
Therefore I would advise the committee to watch very carefully what the Commission is saying about nickel and Nordic gold, because we are not being told the truth.
Mr President, as Mrs Soltwedel-Schäfer is not here, I shall presume to defend the suggestion that this report should be debated, according to plan, only when the Brussels sittings start in November. Loath as I am to express an opinion on the effect on health of Nordic gold or nickel, everyone will surely agree that this matter must be gone over carefully, and that this request for urgency cannot be complied with.
I put the request for urgent procedure to a vote.
(Parliament rejected the request for urgent procedure)
European Council on Employment
The next item is the report (A4-0307/97) by Mr Wim van Velzen, on behalf of the Committee on Employment and Social Affairs, on the proposal of the European Parliament to the Extraordinary European Council Summit on Employment (20-21 November 1997) (C4-0389/97).
The rapporteur, Mr van Velzen, has the floor.
Mr President, now that the treaty contains a chapter on employment, in my opinion it is time to bring the phase in which the Council has mainly discussed what Europe could not do to a close. It is time to say what Europe can and must do. In Amsterdam the Heads of Government introduced coordination machinery which is practically identical to the EMU coordination machinery. It was also decided that employment must be included in all areas of policy and in my view it should be made clear at the Luxembourg summit that the new treaty is not just a piece of paper. Concrete objectives which can be monitored must be set at both European and national level with binding target dates. I believe that European Commission directives are a reasonable basis for these, I found the draft better and more ambitious than the final text and I hope that the European Parliament can do a little better as far as that is concerned.
In my report I wanted to stress that it is already possible to work out concrete objectives and target dates and in that respect I am going further than the Commission. Not because I am setting myself up as a realist, because most of my proposals go straight back to the White Paper by Jacques Delors, whose analysis was at the time, in 1992, so enthusiastically supported by every Member State.
Let me say a few words about the proposals in my report. The report is based on an active labour market policy in which people who can work participate as fully as possible and governments accept their responsibility for employment instead of standing by passively to see what the market and economic growth have to offer. In my report I explained this participation in terms of the inactive/active ratio, but the instruments are certainly just as important. Instruments such as transferring substantial resources from passive labour market policy to active, more money for education, training, research and development. Mr President, knowledge will become the most important source of work and prosperity and that knowledge will become outdated more and more quickly. That means that people must be given new opportunities to update their knowledge all the time. In my opinion this is also a responsibility for the social partners and for individuals themselves. It is absolutely impossible for these problems to be dealt with in the public sector alone. Young people under 25 and the long-term unemployed need special consideration. In my view no one under the age of 25 should be unemployed. He or she has a job or is on a training course. Anyone who is unemployed for a year deserves a fresh start. Here again cooperation by the social partners is essential.
To make sure that there is work for all these trained and unemployed people, new employment obviously has to be created. But there also have to be schemes for part-time work, job rotation, sabbatical leave and so forth. In my view structural overtime should be banned and when people do work overtime they should be paid in time off or work credits. It is deplorable that with nearly 30 million unemployed, taking everything into account, around 9 million people in Europe are doing structural overtime. Taxation is an important instrument for restoring employment to our society. It should be pointed out that competition between Member States is stronger than is often assumed and presents Member States with a dilemma. No one dares take any action for fear it will make other Member States more attractive to investors. This means that the immobile factor of labour is more and more heavily taxed and the waste of energy and raw materials, like capital, remains cheap. One of the most important proposals in the Delors White Paper, shifting the burden from labour to other factors, now has to be implemented. On that point I welcome the proposals in the Monti report. I hope they will be implemented as quickly as possible and I also call for special consideration for what I call social VAT, a reduction in the VAT on labour-intensive services. I hope that the Member States at the summit realize that I am not proposing an instrument binding on all Member States. These are experiments for Member States that are willing to try them. It might result in a loss of revenue but we are aiming at the higher goal of employment and are prepared for that.
A word about the objectives and target dates. The European Commission directives have already prompted a number of reactions. Many are unhappy with the objective of 12 million jobs. I do not really understand why they have such a problem with this. If we want to achieve 7 per cent unemployment, which we must in the light of the United States' much-praised benchmarking, then we need 12 million jobs. That is not a dream, that is reality. Others are doubtful whether objectives and target dates are sensible or practicable at all. As far as that is concerned, look at EMU. At one time the EMU objectives seemed arbitrary, too ambitious and the time allowed seemed much too short. Since then 13 of the 15 Member States have more or less met the criteria. The same joint preparation, the same discipline, is necessary and justified for employment too. In my opinion the Union's credibility is at stake. If the Heads of Government refuse to put what was said in Amsterdam into practice, then I think they are attacking the basis of the ratification of the Amsterdam Treaty. They are attacking support for processes like EMU and enlargement and also, I am afraid, support for the Union as such.
Mr President, you will notice that I have not so far said anything about the actual money. I do not agree with those who keep saying that the Amsterdam summit was not a success because no large amounts of money were allocated. In my view the large amount of money we keep asking for is not the most important thing. What is important is that it has been agreed that there should be coordination machinery to bring unilateral monetary and fiscal policy into line with unemployment policy.
Finally, Mr President, for me it was extraordinarily inspiring to be able to discuss much of my report with the President of the Social Affairs Council, Mr Juncker, indeed the President of the Council. I wish him every success with the forthcoming summit and I do so with great confidence because I know that essentially we really want the same outcome and that is not a grand gesture but a process in which clear objectives are set on the basis of clear timetables.
Mr President, Mr President of the Commission, ladies and gentlemen, we have been discussing employment politics and employment policies for many years in Europe, at different levels and in different places. But it is true that since the European Council of Amsterdam we have seen a change in atmosphere, a re-establishment of the situation, since, whilst continuing to put in place the policies that must lead us to economic and monetary union, we can note - some with satisfaction, others perhaps with concern - that employment has became the central preoccupation in Europe.
By rediscovering this vast building site of employment policy, the European project has become more complete. This does not mean that we will not have to apply ourselves to the completion and termination of the policies in progress. It is first and foremost a matter of making sure - and we will do so - that economic and monetary union takes place on 1 January 1999. Progress towards convergence up to now has been so impressive that I have no fears on that score. If we do not achieve economic and monetary union on 1 January 1999 we will never achieve it and it is clear that the consequence of that would be a terrible economic crisis in Europe. Anyone who wants to fight unemployment must remain completely committed to the achievement of economic and monetary union.
The same goes for the completion of the internal market. If we do not succeed in completing the internal market and ensuring that economic and monetary union starts on 1 January 1999, we will never bring about the return of confidence that is required in order to establish employment policies on more solid foundations.
I believe that at the jobs summit we must say that, in general, macro-economic policies in Europe are good, since they have led to satisfactory results on many fronts, with the important exception of employment policies. I do not believe that we should give in to the alarm bells of all those who are suggesting a change of direction in macroeconomic policy. The economy does not like sharp movements or changes of direction.
We need to make sure that the summit on 21 November does not become an excuse. I often read, and it amuses me, that this summit was agreed on in order to give the French Government a present. As the bearer of that gift I must say that I do not feel I have given my colleagues a present, because it is very difficult to unite the analyses and thoughts of fifteen different political structures in one line of action, as you know.
We must make sure that this summit does not become just an excuse, or a paraphrase where we repeat what has already been said over the years. We must not bring together fifteen Heads of State and of Government and give the impression that we are only meeting to give birth to another poem to add to the already impressive volume of European lyricism on the subject.
If it is to be credible and lead to credible actions, I believe the summit must be concrete. Mr van Velzen, whom I thank for his important work, and who, also, has greatly inspired the thinking of the Presidency, has rightly drawn our attention to the fact that enormous budgets will not make automatic success believable.
At Amsterdam, the fifteen governments decided that supplementary budgets, whether national or Community, would not be mobilized for employment policies. But as you know, the Presidency and Parliament, sometimes separately but very often together, have done a great deal of work with the European Investment Bank to raise the substantial financial means required to enable us to implement a certain number of policies.
These concern, first of all, small and medium-sized businesses, which we know constitute the true impulse which will enable employment policies to bounce back. We must, I will not go as far as to say relaunch, but at least rediscover, the great transeuropean networks that were agreed upon at four successive European Councils. I believe that on this point we must make sure that the great transeuropean networks are once again truly implemented.
As for the rest, Mr President, the Presidency is proposing, and will propose, to the other governments first a method and then the content. The method is the one the Commission finally decided on in the proposals it adopted a short while ago and with which we are largely in agreement. This method consists of importing the Maastricht Treaty convergence methods for economic and monetary union into the area of employment. With regard to employment policy we would like to place the same stress on convergence as was established when it was a question of achieving economic and monetary union within a given time, with the convergence results you are aware of and which are very impressive in all countries of the European Union.
I believe it will be necessary to set a certain number of objectives and the agreed guidelines must be reexamined annually. So the method is convergence and the content is a group of proposals which, by and large, concur with those the European Commission has just presented. I do not think we should concentrate excessively on quantifiable global objectives. Indeed, we must not raise wild hopes that we cannot satisfy. Consequently, I think all the discussion on the 7 % and the 12 million distracts attention from the essential elements, which are the tools we must put in place to achieve our objectives.
We have said that too many hopes should not be raised. But this does not mean we should have no ambition at all. We must reconcile a sufficiently high level of ambition with the need not to raise too many hopes. So we need to have quantifiable and verifiable guidelines in employment summit programme. These must essentially cover the large groups who are the victims of our failure in the area of employment policy, that is, the long term unemployed and young people.
These quantifiable and verifiable guidelines must also cover all training policies, for we have noticed, in studying the documents from the Commission, that only one unemployed person in ten benefits from some form of training or reintegration into the job market. Stating that figure amounts to saying that it must be substantially corrected from the top down. There will be other guidelines which, while not quantifiable, will nevertheless need to be sufficiently concrete. They relate to what Mr van Velzen called social VAT.
Other elements of fiscal policy must also form a part of this package. These concrete but nonquantifiable guidelines concern activity and employment rates in Europe, the reduction, if necessary, of indirect labour costs, and problems relating to general costs for small and medium-sized businesses, which the Commission, rightly, has submitted for our attention. I believe that these non-quantifiable but nevertheless concrete guidelines must also cover working hours, by introducing sufficient flexibility and finding common ground between prescriptive policy and contractual policy so that a common approach in Europe towards the reduction of working hours can be developed. These non-quantifiable but nevertheless concrete guidelines must also cover the fight against overtime.
On all of these points it goes without saying that we must reduce indirect labour costs, general costs for small and medium-sized businesses and taxation that currently penalizes jobs. The governments must also present national action plans to Brussels in a few months time. We do not need lengthy tomes, we need practical working tools. We all need to introduce our own appropriate programmes enabling us to achieve a certain number of objectives which the Commission has rightly mentioned in its document. The method, of course, requires follow-up. This will be ensured first of all within the context of the national action plans. It will also certainly include multilateral monitoring of the same type as has been introduced to supervise progress towards economic and monetary union. I would like the European Councils of December each year to become employment meetings, where the Heads of State and of Government explain the reasons behind the failures they have encountered throughout the year in their efforts to achieve the various quantifiable objectives which will have been fixed in advance.
This multilateral monitoring will, of course, include an examination of good practice implemented in the various Member States. I believe the social dialogue is worth rehabilitating in Europe and I would like the President-in-Office of the Council, within the context of the follow-up to the employment summit, to organize six monthly tripartite meetings with the social partners, the professional organizations and unions.
In order to inaugurate this cycle of meetings at the highest level I took the initiative, along with my Dutch and British colleagues and the President of the Commission, of meeting the social partners a few days before the employment summit. Indeed, I believe that the fight for jobs and against unemployment is not just the business of governments, the Commission, the European Parliament and the various regional authorities throughout Europe. Employment policy concerns social partners and those involved in contractual policies in just the same way and to just the same extent.
I do not believe I have fallen victim to blind and excessively European optimism in this area of bringing our employment policies more into line, but during the preparations for this employment summit we have recognized, here in Parliament and in many places around Europe, including the fifteen European capitals, the desire not just to repeat what we have already done but to add value to our efforts to date. We must demonstrate to observers of Europe that the whole is greater than the sum of the parts.
Mr President, Mr President of the European Council, ladies and gentlemen, 1997 may be a decisive year in the fight for jobs.
First, because the autumn economic forecasts have proved that the fruits of our macro-economic policy are being confirmed in terms of growth. Secondly, because the need for coordinated action on employment at Union level has been consolidated in the treaty. Finally because we are establishing a real policy of coordination of national job markets which has so far been the least developed component at Union level. This point will certainly be at the centre of the extraordinary European Council on employment.
We all know that the fight against unemployment is complex and comes in many forms and that it would be simplistic to judge it by the yardstick of one of its components alone. That is why we have never stopped pleading over the years for a coherent and integrated strategy. That is the message of Mr van Velzen's excellent report, and I pay tribute to him here for his work.
This year, the pieces of the puzzle are coming together. We must capitalize on the proposals contained in the White Paper, in the Confidence Pact, in our macroeconomic strategy, in the multitude of actions being undertaken, and magnify them. Above all, we must put these actions back into a coherent context and remember that they are entered into on a long term basis.
On 1 October the Commission presented its ideas on the reform of national labour markets. In November it will specify its ideas on the contribution of Community policies in the fight for jobs.
Regarding guidelines for national employment policies, while building on success, the Amsterdam approach is a pioneering one. I would like to say a few words on the methods we are recommending, because I have the impression that a number of misunderstandings exist.
Some people seem to be focussing all their attention on one element of our proposal, and misrepresenting it. The rapporteur, Mr van Velzen, alluded to this. If macro-economic hypotheses are confirmed and if the necessary structural measures are taken, we are committed, as far as possible, to the creation of 12 million jobs over five years.
The essence of this measure lies not in that figure but in the means by which we propose to achieve it. To understand this, you only have to read our text. Moreover, I do not need to remind this House that, during the period 1985 to 1990, the Europe of Twelve succeeded in creating 10 million new jobs, and managed to reduce inflation by 3 %, bringing it down from 10.5 % to 7.5 %. So the challenge is realistic and we must do all we can to achieve it.
A second observation is, to my mind, essential. The Commission suggests translating the package of agreed guidelines into national action plans. This will enable account to be taken of the individual specificities of different national job markets.
One cannot fail to establish, here, a parallel with the coordination of economic policies within the framework of economic and monetary union. The experience of this shows that initial scepticism regarding the exchange of good practice and the dynamic of peer evaluation was unjustified. The evolution of dialogue and the search for convergence through common objectives drawn from successful experience have proved their worth and convergence efforts have clearly benefitted from strict instruments in the form of precise criteria.
This is not the case in the area of employment. The efforts at reciprocal persuasion must be all the greater. It must also be highlighted that any strategy for employment requires multi-faceted action entered into in the long term. Concerning this last point, we must remember that we are at the beginning of a new process being implemented in anticipation.
The European Council of Luxembourg will be forced to give an opinion on the ideas put forward by the Commission. Will it be ready to follow our recommendation of guaranteeing a new start to every unemployed person within twelve months and to every young unemployed person within six months? Will it commit itself to reducing by half, within five years, the number of young people leaving school with no qualifications whatsoever? Will the various Member States agree to aim, in terms of training for the unemployed, to reach the level of the three best Member States, that is, 25 %? Will our governments be ready, as Mr van Velzen forcefully demands, to set a precise objective with regard to the number of people to be actively supported as opposed to passively supported? Will they at last reduce fiscal pressure on labour? These are some of the questions put to the Heads of State and of Government and to which I await a response.
And it is by the yardstick of the responses provided that the unemployed will judge the value of the repeated declarations by European Councils on the priority to be accorded to employment. And above all we must not hide behind a misinterpretation of subsidiarity to avoid the debate.
The strength of our proposal rests precisely on the fact that we fully respect the jurisdiction of Member States and that our proposals enable specific national situations to be taken into account. It falls to Member States to fulfil their responsibilities within the framework of the guidelines they have given themselves.
Mr President, structural reforms of national job markets will certainly be at the centre of our discussions in Luxembourg, but this is not sufficient. As I am always reminding you, it is only one of the elements of our employment strategy. It cannot be compartmentalized; it must be directly integrated with the other four constituent parts necessary for its success: a healthy macro-economic framework, effective achievement of the potential of the internal market, ambitious reforms of the job market and an optimal use of structural funds for the benefit of jobs.
Union action is not the same as that of the individual states. On the contrary, it links with it in two ways. In some areas, it creates an essential framework of reference for Member States' actions. This includes the macro-economic framework, the single market, taxation, state aid, simplification of the business environment and protection of the environment. One example will suffice to illustrate this. How do you expect a Member State to reduce taxation on labour if the risks of unfair competition on taxation of capital deprives it of necessary income?
In other spheres, Union action completes or supports that of Member States. I am thinking here of the structural funds, the transeuropean networks, research, finance for small and medium-sized enterprises, the information society. I am not going to go into details at this stage, because the Commission will make its position known before the extraordinary European Council. It will benefit from the occasion to ensure follow-up to Amsterdam and to reflect in general on the contribution of our policies to the fight for jobs.
Mr President, I said in my investiture speech on 17 January 1995 that what was lacking in Europe was not assets, but a strategy for making good use of them. I feel that now we at last have the possibility for developing such a strategy, moving from statements of intent to action. Growth, recovered thanks partly to the prospect of EMU, must be used to our benefit in the adoption of the necessary reforms. Integrated, coordinated action, involving all the players according to their responsibilities, is about to be put in place. It will bear fruit, and will not disappoint those who have criticized its delay.
I assure you, the readjustment of European construction towards the real concerns of Europeans is underway.
Mr President, following the Amsterdam negotiations and the introduction of the new chapter on employment, and following the decision to hold a special summit on employment, Mr JeanClaude Juncker threw down a challenge to all Member States and to our institutions that such a summit would only be worthwhile if it led to concrete and viable steps forward. Mr Wim van Velzen is to be congratulated for meeting that challenge on behalf of Parliament in his excellent report.
Equally, the Commission is to congratulated for its guidelines. The draft guidelines it has produced on the four subjects of entrepreneurship, employability, adaptability and, crucially, equal opportunities, hit the nail right on the head. These are the subjects we need to be addressing if we are to properly manage the whole range of changes that need to be managed in our societies.
There are two possible views of what came out of the Amsterdam negotiations. Either our leaders were giving effect to a genuine desire to restore balance in the Treaty between concern for convergence and monetary union, on the one hand, and employment, on the other - either they were acting honestly to give the Treaty relevance to every citizen of Europe or they were engaging in a cynical exercise; a pretence by including an employment chapter which they had no intention of giving real meaning or real effect. If it is the latter, then it is my clear view that citizens and voters in referenda will see through the pretence.
It is also clear that we, on this side of the House, will not be part of a marketing exercise to sell such a pretence. The test of which view is correct - genuine commitment or a cynical exercise - will be the special summit on employment. If it does not cut through the endless circular rhetoric of the past, if it does not lead to concrete actions or guarantees for citizens, it will be judged and will deserve to be judged a failure. It will not be quietly forgotten. It will be a failure that will dog attempts to have the Amsterdam Treaty ratified.
At the same time we have to recognize that the special employment summit is the beginning and not the end of the new process. We cannot expect all of the required new mechanisms and procedures to give meaning to the employment chapter; the employment guideline and recommendation procedures to be put in place with a click of the fingers. We should not load all of our expectations for these new procedures on to this one special summit, but we must see a clear signal that these procedures will be given substance and real meaning for our citizens. That involves agreement on at least some concrete actions or guarantees. That is now recognized by most governments. I hope those who have still not recognized it will do so by 20 November.
In my view, based on consultations in recent weeks, there are four key actions or guarantees which should be possible for our leaders to agree to at the summit: first, a guarantee that no person will be allowed to drift more than twelve months into unemployment without intervention: job placement, training or retraining, further education, or whatever, the mix to be determined at Member State level; secondly, a guarantee that no young person under the age of 25 will be classed as unemployed, but rather as a person undergoing training, retraining, work placement, or further or higher education; thirdly, a decision to allow the reduction of social VAT on labour-intensive services to the lowest possible level; fourthly, an agreement to establish a benchmark based on the ratio of the active to the inactive population in the three Member States with the best performance.
These are the core tests, in my view, by which we should gauge the success or failure of the summit. I hope our leaders will meet this challenge.
Mr President, first may I thank the rapporteur for his work on this report and in particular for managing to keep the report brief. For this Parliament, I think that is an extraordinary achievement. However when I see the number of amendments there are, it looks as if some people are trying to drag the matter out. To us it is an advantage that this is a short report.
The Amsterdam Treaty has been signed. As we know, the employment chapter has been included in the treaty. Just to recapitulate, article 109 Q(2) of this chapter makes it possible to draw up guidelines which Member States can take into account in their employment policy; in addition, under article 109 R, the Council can adopt incentive measures and promote innovative approaches by recourse to pilot projects.
This morning we are of course mainly concerned with the first part. With the budget this afternoon we shall be talking a little about the second part. But the Heads of Government will also have to work out the details of this chapter. I mean the chapter, the whole chapter, and nothing but the chapter. Sometimes a different impression is given.
Mr Juncker, the President of the Council, has really done his best and is really doing his best, I should say, to bring the Member States into line before the Luxembourg summit. That is essential. Mr Juncker has made great efforts to achieve a certain convergence in the objectives of Parliament, the Council and the Commission. This again is, in my view, unique. Usually our three institutions go their own ways and then try to coordinate a little at the end. That has not happened here. Right from the beginning the three institutions have worked together very closely.
I believe we all want to make the Luxembourg summit an enormous success. What we need to do now is come up with measures that actually do something to help the 18 million unemployed in Europe, despite the differences between the countries and the varying situations in the European Member States. However we must not forget that you cannot create more employment without a properly functioning economy. But a good economy, as we have seen, still does not necessarily mean that there is no employment problem. That is what this summit is about.
The Luxembourg summit must arrive at something similar to monetary union. That is in any case the intention. Criteria certainly have to be established. They must be quantifiable criteria so that countries and later, I think, regions as well can be judged by their performance. The report refers to a number of criteria. A standard must be established which measures the ratio of employed to unemployed in the three most successful countries. This standard encourages countries to do their best. That is always very important, precisely because it is based on the three best performing countries. In addition Member States must of course be encouraged to learn from each others' good and bad practices. That is something that could be done more frequently than it has been in the past.
As far as the criteria are concerned, the Group of the European People's Party can endorse the van Velzen report. But the group is still not entirely happy about a number of points. First the question of linking the criteria strictly to the number of years. It is very difficult to determine when unemployment has been brought down to 7 %. It is better to review it again each year.
Secondly it is not sensible, in my view, to go too deeply into the question of exactly how much money is to be spent on education at this stage. The point is that the efforts made on education have to be stepped up considerably.
Thirdly we have to look at the formulation of VAT rates. We agree with the President-in-Office of the Council that this needs to be looked at urgently. But we still have to consider whether this is now the best version.
A final point about the structural funds. We do not believe that the 50 % figure is sensible. Finally, we wish the Heads of Government success in their summit. Because it is the only answer Europe can give to the 18 million people who are still unemployed at the moment despite Europe's prosperity.
Mr President, we have to recognize that Europe now has more than 18 million people unemployed, of whom 5 million are under the age of 25 and, as President Santer has just mentioned, nearly 50 % are long term unemployed.
It is agreed therefore, and this is important for us if we want to avoid this destructive process, to give each one of them the chance to find a job again in a growth society with a human face. Indeed, our citizens expect concrete measures, realistic measures which will be enough to enable Europe to relaunch a dynamic of job creation.
We all know the Amsterdam Treaty includes social improvements, notably in the area of the fight against social exclusion, but we must recognize that with regard to employment, progress on the legal front has not been sufficiently concrete. This is the reason why the European Council on employment, to be held on 20 and 21 November, will awaken legitimate hopes in the population because, Mr President, ladies and gentlemen, our citizens expect tangible initiatives to come out of this employment summit and all goodwill must be mobilized.
It is in this spirit that we are today discussing an important report, and the work which has been done by the Committee on Employment and Social Affairs, under the aegis of its chairman and rapporteur, is of great interest. So, how can we act concretely? On behalf of our group, I have tabled an amendment which we feel is extremely important. We are requesting the use, in advance, of the ECSC surpluses in order to promote employment, through an exceptional allocation to the European Investment Bank so that it can encourage projects providing jobs in SMEs. ECU 50 million could thus be freed up. We think that this non-bureaucratic method, which is a transparent method of management of funds and consists of allocating the funds directly to the EIB, has the advantage of stimulating a spirit of enterprise and innovation and of building the foundations for real aid in the creation of lasting jobs, notably to the benefit of small and medium-sized enterprises.
With regard to this, I thank the rapporteur for his support, because I think it is important that we defend this constructive proposal for employment together.
The second important initiative is that we must encourage the emergence of a new organization of work. The report indicates that this reorganization should necessarily be through a systematic reduction in working hours. I am genuinely afraid that the expression "reduction in working hours' is fashionable today in some European countries and that it will eventually, perhaps not immediately, but eventually, be revealed as paradoxical and antisocial if it is applied in a restrictive way to all businesses. I also fear that, on the contrary, an automatic reduction in working hours favours the development of overtime, even informal working arrangements, and mechanization.
So, rather than systematically advocating the reduction of working hours, I think it would be better for the competitiveness of European enterprises if we considered a flexible and judicious way of organizing working time, adapted to the economic and human realities of business and the business environment.
It is in this spirit that our group has tabled a number of amendments to Mr van Velzen's report.
Mr President, it gives me great satisfaction that the President-in-Office of the Council is here, but nevertheless I have to say that, since the first agreements were reached on labour market policy at the European summit in Essen, the European Union has stumbled from one employment proposal to another. The components of the plans have always been the same. Even the Commission's proposal is a repetition. What is different now? What is different is that now there is a Treaty of Amsterdam which is to lead to the Luxembourg summit.
The President-in-Office of the Council, Mr Juncker, has just given us hope. But all the same my group looked forward expectantly to the Council of Social Affairs Ministers for both short term concrete agreements and the impetus for new longer term policy. Since Mr Delors' White Paper on growth, competitiveness and employment, not a single new idea has been put forward, let alone a start being made on implementing the existing proposals.
A typical example is that the issue of the European company statute has again reached stalemate. It has been known for a long time that a European company statute would considerably increase transfrontier activity and substantially reduce legal costs. But certain Member States still cling stubbornly to their tried and tested positions and have been standing in the way of decision-making for thirty years.
In this House too, we are all trying to fall into line and innovative ideas go by the board. The political debate should be about our differences, not our agreements. But in order to push the European Council forward somehow the van Velzen report and the amendments tabled are chiefly aimed at consensus: consensus in Parliament and consensus between Parliament and the Commission. Of course we all support this because we regard it as very important to combat unemployment in Europe. But, Mr President, I would rather see a genuine political debate.
In my opinion Europe cannot in the long run avoid introducing a taxation system that does not tax the employment factor and goes further than the ecotax and energy levies we are already familiar with. Efficiency improvements in businesses are at the moment almost entirely geared to shedding jobs. The average tax on labour and businesses in the European Union is high, in many countries over 50 %. Many proposals at Community level talk about shifting the labour tax to capital. However no one has the courage to create a workable basis for taxation on capital. Mostly we remain committed to a capital levy which, with the globalization of the economy, is becoming more and more difficult.
However Mr Juncker has given me hope by raising this point and saying that we have to do something about this issue. Other innovative ideas such as new pension schemes, growth and dynamism with an appropriate infrastructure and proper functioning of the goods and services market, are all areas to be tackled in the short and longer term if this employment summit is to be a success. For that spirit is needed. Spirit from the Member States, spirit from this Parliament and spirit from the European Commission. That is what I am hoping for.
Mr President, the holding of an extraordinary Council on employment, at the request of the French government, puts this question at the centre of the debate, along with a social dimension to European construction which has until now been lacking. With nearly 20 million unemployed and 50 million on the poverty line, it transpires that policies followed to date have sacrificed employment and devastated the existence of millions of citizens in our countries, particularly young people. Unfortunately, the Commission does not show the political will to modify these directions. Attractive objectives are set. Who would not be in agreement with the idea of creating 12 million jobs, of bringing the unemployment rate down to 7 % and of reducing the number of young unemployed by half by the year 2002? But what are the means proposed?
The Commission bases its proposals on competitiveness by relying on flexibility, camouflaged under the concepts of adaptability and feasibility which, I have to say, treats with disdain the elementary right of each person to a stable job, correctly remunerated and reconcilable with family life. The Commission persists in regarding labour as a cost which it must at all costs reduce, but labour is not a cost, it is a resource.
The van Velzen report is faithful to the Commission's objectives, as well as the logic which underlies them and which is that of the single currency and its constraints. This is so much the case that, in dealing with unemployment, the van Velzen report says not a word about the reduction of working hours, and this at the very time when two governments of the European Union have just decided to move towards a 35-hour working week in the next few years. The 35-hour week is not a fashion, Mrs Hermange, it is a part of the great objective of civilization to achieve better quality of life and create jobs.
Our group therefore positively appreciates the decisions of the French and Italian Governments to move down this path of progress, breaking with the policies followed up to now. The 35-hour week has burst upon Europe, as a recent headline in the El Pais newspaper put it. The General Secretary of the ETUC was not wrong when he said that the guidelines for employment which will be decided at Luxembourg will have to include the explicit prospect of reorganization and reduction of working hours amongst the essential priorities in the fight against unemployment.
More generally, our group thinks that the challenge of employment must be raised in order to end the threat to social cohesion in our societies. The means exist to do this. Considerable funds are suppressed in market capitalization; enormous amounts of public funds are misused; credit and taxation do a disservice to employment and investment. This is what needs to be changed to be able to increase purchasing power, to revive industrial policies, to develop training on a large scale, to reduce working hours and develop and renovate the public sector. Our group wants to contribute to this, along with the social movement and the unions, and to act to convert the Luxembourg Summit into political acts and not only....
(The President cut off the speaker)
Mr President, ladies and gentlemen, the spectre of European mass unemployment is once again turning into a major scandal. It is still unclear whether the summit in Luxembourg will be a PR exercise or whether it will seriously attempt to break down the door to a European exchange-rate policy. We are therefore obliged, European United Left Members, to debate the minutiae of the matter, and that is something which we should do in all seriousness.
The urgency of the matter is not that employment constitutes an exceptional case, but rather that employment trends are symptomatic of a misplaced policy, a one-sided policy of promoting the supply sector, whose legacy after 10 years is now all too apparent. This policy must now be ended.
The alternative is clear. We either have an exchange-rate policy, and one which is not primarily macroeconomic, but rather which is aimed at a new socio-ecological development model in overall economic policy, or the European governments must take the blame for bringing in the euro on the backs of the unemployed. The summit must not be a cover-up, promoting deregulation and flexibilization, nor should it seek to impose a policy of jobs with no real prospects.
Of course the attempt to apply the Maastricht method to employment policy, with the very sensible proposals made by Mr Juncker as well as by the Commission, is by no means just a continuation of previous policy. There is the possibility that a door has now been opened, through which a majority of European states will later be able to pass in a determined manner. I am assuming here that the political make-up will also change in the years ahead so that Bonn too will have a red-green government.
European employment policy requires a fresh approach in a number of areas. We need an employment-oriented policy mix which incorporates social dialogue with training and education. We must realise that the restructuring of industrial policy creates jobs. What is basically required is a redistribution of labour and a reorganization and reduction of working hours. France and Italy have set an example in this respect and have given us signs of hope. We need a third sector between private enterprise and the conventional form of public services, which can organize public sector employment in such a way as to avoid the social barriers which have resulted from more than 10 years of neo-liberal policy.
It is our intention to hold a green summit in early November, at which our proposals can be developed and focussed. I agree with Mr van Velzen that this is now not primarily a matter of funding, though naturally it cannot be financed from petty cash. We now require the machinery and a clear idea of the issues we have to tackle. Only then will the German government, currently holed-up in the brakeman's van, be able to see a clear track ahead and take the necessary turning.
Strategic playing of trump cards is simply no longer enough, Mr President. The whole deck needs reshuffling.
Mr President, I would like to congratulate Mr van Velzen on his excellent work. My only regret is that the report reaches a dead end on the theme of reduction of working hours. It seems to me that we should not be scared to talk about it as one of the many means of fighting unemployment in Europe.
To my mind it is certainly not a question of getting wrapped up in a dogmatic vision by implementing a statutory 35-hour week in an authoritarian manner, but the reduction of the working week is something which the tide of history has brought with it. The reduction of the working week could create hundreds of thousands of jobs in Europe, on the condition that it is implemented alongside a true revolution in the organization of work, based - why not - on annualization and on a revival of the policy of innovation and training.
This policy has already been emphasized by the Commission. It has today transpired that economic growth and the drop in unemployment in the USA are based partly on technological innovation. Why not imagine a European plan that could bring together a certain number of existing programmes in the field of industrial technological development? I am thinking of Brite and Euram but also of information technology through Acts, and here it is vital that European SMEs have greater access to the Internet. I also believe it is fundamental that coordination with Eureka is established on the subject.
Let us not be under any illusions: the EIB funds announced are, when all is said and done, negligible in the face of such issues. European SMEs often have difficulties when they cannot obtain loans from the banks. Why does the Eureka programme work so well? First because it is close to the ground and to the heads of businesses but also, and above all, because it awards a label of technological excellence which strengthens some enterprises in obtaining bank loans. So why not think of this labelling idea for the EIB, which could vouch for them with the banks?
The idea of making activity compulsory for young people after eighteen months seems to me excellent. I consider that for certain young people from marginal areas, a real brass-knuckle fight is now needed to dig them out of the bottomless pit they have sunk into. I therefore think that a programme which immerses them in modernity would bring a response to this distress; this programme would need to be associated with apprenticeships in information technology and foreign languages from the starting points of the Lingua and Leonardo programmes.
Finally, the Danish policy on staff rotation is a proven success: while certain employees are on maternity leave or training, the long term unemployed replace them and are thus trained in the business. The over-50s are often involved. Let us therefore participate in this challenge from the viewpoint of objective 4 and a strengthened Adapt programme.
Europeans are expecting a great deal from the states of Europe. They are tired of speeches. The 20 million unemployed and 50 million who live in conditions of serious insecurity expect concrete actions. Proposals being formulated on the eve of the Luxembourg Summit are going in the right direction. A flicker of hope is appearing and we must make sure it grows brighter. To enable the citizens of Europe to work is a task of the first order for all politicians in positions of responsibility. We each have a duty to do all we can to defeat this social and economic cancer. It is also a way of restoring meaning to the lives of millions of Europeans.
Mr President, I can very well understand that the European Union needs results at the extraordinary summit meeting on unemployment. Hope has been held out to the unemployed on this, of course; but I suppose the question is whether it is at all realistic to expect results, presumably also because certain members of the EU Commission have begun to refer to the summit meeting as a kind of study group. Since the Amsterdam Treaty was signed there has been no shortage of golden promises, you know. This also comes through in the Danish debate where, among other things, the Danish Prime Minister thinks that the goalposts have been moved by getting a section on employment included in the new Union treaty. But an important addition to this is that the countries are, of course, to be obliged to subordinate all forms of policy to a stability-oriented economic policy at the EU level. This applies to social and labour market policy and to employment policy. It is thus reasonable to ask oneself the following question: will there be any benefit to employment at all? My answer is definitely no. It is common knowledge, of course, that the economic policy and implementing EMU will specifically mean a rise in unemployment, not least in the public sector. In an earlier employment report by Ken Coates, there are calculations which show that if the EMU is carried through to deadline it will actually mean 2.1 million more unemployed people in the European Union. I do not find this aspect in the report by Mr van Velzen.
Nor do I find it in the debate we are having here today. When Commission President Jacques Santer says that many new jobs were created last year, I think it should be added that these were above all part-time jobs. Is this really what the unemployed want? It is not - at any rate, not where I come from. There, across broad sectors of the Danish trade union movement, people entirely dissociate themselves from the flexibilization currently taking place in the labour market, spurred on by the European Union.
The report has only words of praise left for the view that everything must be subordinated to EU economic policy and competitiveness. However, setting a few minimum unemployment rates is recommended. But I think the unemployment percentages are something the individual Member States should set themselves. The report shows quite clearly how, in the EU, one step after the other is being taken in a particular direction. This has happened in rapid succession just since the summit meeting in Essen, and when this report proposes common minimum incomes and common minimum wages, you are moving out onto a slippery slope which will not do for either this Parliament, the Commission or the populations within the European Union.
Mr President, ladies and gentlemen, the European employment summit must set in motion a train of events which will ensure that the European Union's political system gains more credibility. The 18 million unemployed will be left without hope unless the Treaty of Amsterdam also includes concrete measures. While the targets set by the Commission, the Council Presidency and the rapporteur too, are quite correct, we still need, in addition to labour-market stimuli and reforms, a quite different economic framework in which to operate. In spite of the favourable autumn forecasts, further action is needed in this area. The European Union's investment ratio is completely unsatisfactory and cannot help us overcome the unemployment problem. We need at least 1 % more public investment and at least 1 % of GDP more private investment. I hope this can be combined in a partnership between the public and private sectors so that a European majority can be created in this area to promote employment prospects. I consider it essential that the employment summit should tackle this issue in a determined manner, so that the dramatic employment crisis can be resolved.
I also believe that taxation requires restructuring, not only to relieve the tax burden affecting the labour market, but also through this means to promote demand within our borders.
To boost employment - which cannot solely be promoted by labour-market policy - we require, in addition to investment benchmarking and infrastructure investment, accountability that public investment is actually helping the employment situation. I believe that proof needs to be provided every year. Investment in infrastructure will allow us not only to improve the weak competitive position of the European Union in respect of logistics, transport and communication, but also actually to create new jobs.
I am also of the opinion that in order to boost employment, EU policy, that is to say, all policy measures adopted by the European Union, must focus directly on the job market, and consequently taxation must be restructured away from large-scale enterprises, particularly those engaged in industry, technology and research, and towards the major employers, namely small and medium-sized enterprises. This would represent a real contribution to tax restructuring from a passive to an active labour market policy.
Mr President, I do not think it is an exaggeration to say that this debate is crucial for the present and the future of the European Union.
The extraordinary meeting to be held in Luxembourg on 20 and 21 November will be a wonderful opportunity to show people how concerned we are about the problem of unemployment, at national level. We need political decisions which will result in real coordination, with a view to immediately implementing the positive experiences which are producing results in the area of employment in each of the Member States. For its part, the Commission must give impetus to the value added represented by the European Union, and the value of monetary union in a real single market.
The actual aim of the convergence of our economies is to make the European Union strong and united in the face of its competitors and, through this solidarity, to strengthen a social security system also based on solidarity. Far from being a subordinate issue, such a system should be able to help create employment, in order to ensure its own survival. Parliament also needs closer collaboration with the Commission. In the past few months we have seen the development of two different models designed to confront the problems of unemployment and job creation.
In one model, society is the driving force behind the economy and job creation. Those of us who support this model think the social and economic agents should be the main players, and governments should ensure that the appropriate economic conditions are created to allow education, training and research to play a central role in creating jobs and equal opportunities, and fighting youth and long-term unemployment. The other model is favoured by those who think jobs can be created by decree, by whichever government happens to have been elected to power at the time.
Quantifiable common objectives, such as those proposed by my colleague, Mr van Velzen, cannot be rejected out of hand. But do the Member States possess the necessary instruments, in the short term? Are the current socio-economic indicators adequate? Do they have the resources to achieve these aims? Let us make a continual evaluation, but without creating unnecessary expectations.
What about the notorious question of the reduction of working hours? When is the Commission going to present the results of the comparative studies it was asked to carry out in those areas where such measures are being applied? This solution does not have unanimous support. Opinions vary. Even within the Group of the Party of European Socialists, there are people who say this measure should not be imposed by government decree.
Let us allow flexible working hours to be achieved by agreement between employers and workers, through their representatives, company by company, sector by sector, without affecting competitiveness or productivity, and without reductions in workers' pay. It is not easy to achieve all these things together, but they certainly cannot be imposed by decree.
Mr President, ladies and gentlemen, the importance of this subject has already been emphasized by several parties. To use Jacques Delors' parting words to this Parliament, we are dealing with the most important issue for Europe over the next fifteen years.
Somebody used a strong expression today: mass unemployment, almost twenty million Europeans without a stable job. Surely the need to increase resources for development is one of the priority issues, but I believe that one of the fundamental aspects is connected with the conditions in which the resources intended for development may provide a stable result for greater employment.
We are living at a time in which the world economies are confronting each other, and this will happen more and more. And so we cannot think of heading in a direction that goes against the general context.
In this situation of grave concern, two countries - France and Italy - have chosen to reduce working hours by law, in an official and organized manner. Just a few minutes ago, someone used the expression a "better quality of life' . But work is part of that quality of life! Work has a sacredness of its own, it is something that ennobles man, and the fact that working hours have been reduced is incomprehensible. Let us think for a moment: the work is created by the company, and the company is a living being, a being whose needs change from day to day. Only if the social forces are capable of talking, of reaching an agreement on needs and objectives, will it be possible to protect employment properly.
What will happen if we reduce the number of working hours to 35 by law? There will probably be an increase in costs, there will probably be a drive towards greater mechanization of production, greater automation, we will probably encourage relocation outside the European Union, not only of the large but also of the small and medium-sized companies.
There are specific examples in Europe: Great Britain and Holland, where the unemployment rate has been reduced by several percentage points in the space of a few years by resorting to flexibility and not imposing a reduction in working hours in a planned and bureaucratic manner.
Because everyone is anxious to meet the very important challenge of stable employment and the creation of wealth to protect the guarantees provided by the welfare state, I believe Europe should apply efficient methods to the overall situation we are facing.
Madam President, our resolution today will have no binding effect but it provides an important backdrop to the approach of the Member States and the Commission to the summit. It is a pity that we have not found greater consensus in the Committee on Employment and Social Affairs: we have no fewer than 55 amendments from three major political groups.
What we know is that we are heading for a return to normal growth but that growth will not be enough to reduce unemployment to a tolerable level, and we must tackle youth unemployment and long-term unemployment particularly. We know that to do this we must make the single market work. We must recognize the interdependence of our economies and the limits to the effectiveness of national policies, particularly in monetary policy. It is ironic that countries which cannot make up their minds about the single currency are those in which monetary union would have the greatest job-creating effect.
We need to provide access to capital and training, for small businesses especially, and the Committee on Economic and Monetary Affairs and Industrial Policy, under my rapporteurship, has put budget lines worth a total of ECU 150 million into a package to enable the heads of government to do this. I am looking forward to welcoming Commissioner Flynn to my constituency in three weeks' time to look at how we are currently spending some of the money under these budget lines. But that money will only be made available to the summit if the national governments are prepared to take it seriously. This must be more than a charade; we must put real effort into job creation. Making a reality of the infrastructure projects discussed at the Essen summit would be a good start.
We need to shift the tax burden away from the things that we want, like jobs and investment, and on to the things that we do not want, like use of scarce natural resources and pollution. I welcome in particular the draft employment guidelines for the summit and its four pillars - employability, entrepreneurship, adaptability and equal opportunities - which are so important in creating a climate in which jobs will emerge.
Exchange of best practice is important too. The summit provides an opportunity for Member States to make a commitment to creating more jobs. Exchange of experience is a key role for the European Union.
In conclusion, the most difficult job for the President-in-Office, Mr Junker, will be to find a compromise between different ideological approaches to economic organization. This must not be a Luxembourg compromise.
Madam President, we must work for success at the Luxembourg summit conference on employment and ensure that clear decisions are taken to improve the employment situation. Improving the employment situation is perhaps the most important way we have of boosting the confidence of the people in the EU. When EMU begins we will need a more effective employment policy than before, in order that European growth can continue, and that prosperity can be divided equally.
I have given my approval to Mr van Velzen's report, as it is important that the Union gets to work on the issue of employment. And, you know, it is dangerous to keep the issue of employment merely at the verbal level. It is not enough to create ambitious target programmes if they are not going to be implemented until the next millennium. What is especially important in the report is the introduction of the lowest possible rate of VAT in the labour-intensive service industries. It is vital to insist that the Council take a positive stance in this matter.
The report does not go far enough, though. Too little attention is paid to reducing working hours. Shortening the working day will be the most enduring way to respond to job losses due to increased productivity, especially in industry. I think the most essential thing is not whether working hours should be shortened by a change in the law, through negotiations among the labour organizations or by experimenting with working hours. It is important to act now. In Finland we have carried out very interesting experiments and had interesting results from the 6+6 scheme, where the previous eight-hour shift has been replaced by two six-hour slots. The number of jobs has increased and companies have gained by increasing production capacity and heightening the efficient use of the day.
Nor does the report pay enough attention to jobs in the public service sector. These are of untold importance in the Nordic Member States, not only in social security, but especially in jobs for women. When EMU begins, the public sector will also come into its own in terms of employment as t will be working on the issues of balancing out trade levels and other problems that come along. That is why the public sector should be higher up the agenda than it is.
Madam President, I would first of all like to congratulate Mr Wim van Velzen on this report on employment and the proposals which he and the European Parliament will present to the summit in Luxembourg.
There are many good proposals in this report which I am going to support. The summit really needs all the help and all the good proposals it can get, since it has a very, very difficult task. The summit cannot be allowed to fail. Nor should it be allowed to end in fine words and hopes. Instead it must really try to arrive at a solution, particularly for the long term unemployed and with regard to youth unemployment.
At the part-session in Brussels, when President Santer gave an account of the guidelines which the summit will discuss and decide on, he said that we must be wary of creating excessive expectations, which we have also heard others say here today. Yet the EU's policy is still based on a very optimistic growth forecast with an increase of more than 3 per cent per year. This also means that the employment policy and the EU's attempts to create more jobs are based on this growth rate and on encouraging companies to invest. It is, of course, one measure, but we should not believe that economic growth is a guarantee for creating employment. In that case we would be deceiving both ourselves and others. What is needed are more structural measures against unemployment in the form of shorter working hours and a lasting reduction in taxes on employment. Working hours should be both shorter and, of course, more flexible. In the slightly longer term our aim should be a 30-hour working week, and our aim now should be a working week of 35 hours.
A reduction in employer contributions and other taxes on work should, in our opinion, be financed through higher energy and environmental taxes, so-called tax switching.
EMU troubles me just as it troubles the rapporteur. I therefore believe the summit must discuss whether the EU's own policies are not contributing to the creation of more unemployment because such massive cuts are being made in the public sector.
Another serious structural problem in the current system, and in the EU's policy, is that far too many people make money by depleting natural resources and destroying the environment. We have therefore proposed an amendment, No 51, which I hope many will support. In it we propose that a new treaty should be concluded, a treaty which would balance other treaties, a treaty with an environmental content, that is, the creation of job opportunities through environmental conversion programmes.
Madam President, Mr President of the Commission, after the great hopes of Jacques Delors' transeuropean projects in the early 1990s, Europe is finally concerned about jobs. Hence today's report.
It is never too late to do the right thing. 20 million unemployed: it has finally impinged on the good conscience of the Eurocrats. This employment plan, which at least has the merit of existing, has come up against a brick wall on the reduction of working hours but it directs its essential efforts towards two priority sectors, and that is all the better. The sector of innovation in communications technology, in multimedia, takes much of its attention, thus highlighting the importance of training. 50 % of the 20 million unemployed Europeans - and not 18 million - have been without work for a year, 30 % of them for two years. By the year 2007, 80 % of technology used today will be out of date. That is why the Group of the European Radical Alliance proposed that, from the year 2000, nearly 2 % of national budgets should be dedicated to training.
The second priority in the report is aid to SMEs, since for the past fifteen years these have been the only true source of employment in Europe, as opposed to the large industrial groups which have continued to lay off staff. But in order to help the SMEs, a support fund must be established for the creation of enterprises in Europe, and it will need ECU 800 million if the effort is to be significant.
There are other directions: the creation of a European legal and fiscal status for heads of enterprises, because if you want to encourage individual initiative, you have to specify and limit the risks of the person taking the creative initiative. A stimulating fiscal policy, with charges reduced and abolished for the creation of jobs, needs to be implemented. There should also be promotion of small home-based enterprises and teleworking, because that is the economy of the 21st Century.
The European Union has to stop being the Red Adair of economics in Europe and intervene upstream, reflecting on the world of activity as it will be over the next twenty years. Ultimately it has to define - I and my group insist on this - the quaternary economy, which will be based on community life and activities within easy reach and which will move us from social utility to economic utility. For, let there be no doubt, Madam President, modernity, as foreseen by the great thinkers of the 19th Century, has accomplished its historic mission: work has liberated us from work.
Madam President, first of all I wish to congratulate the rapporteur on his report. Coming, as I do, from an area that has suffered very high unemployment, I can say that it is one of the greatest problems that we face in the European Union at this moment in time.
It is important to face up to these problems in a positive way. The rapporteur is quite right when he clearly identifies many of the problems that we face today but to achieve a labour market strategy that can deliver within the short-term will be extremely difficult. We have to be realistic and face up to that problem.
It is of course right to draw attention to the long term unemployed and the high percentage of young unemployed. I firmly believe the continuing plight of both will not improve in the short-term. To a large extent, it is a vicious circle because as we increase and improve our technology, we require an ever decreasing number in the workforce. Proposals have been put forward that the working week be shortened and that we increase the number of part-time workers but at the end of the day, as other speakers have stated in this House, people really want full-time jobs.
We must look towards a more radical approach. The weakness of the European Union is, I believe, that it has continued to drift to the centre and the question we have to ask now is where exactly is that centre? The effect of the single market has been to confuse the issue. The principle of industry endlessly on the move to achieve maximum competitiveness must be dropped and that should be done by the European Union. If we fail to move decisively to end the drift, then ultimately we will stand condemned of depopulating and laying waste vast areas of the European Union.
In the interests of the European Union it would be totally wrong to remove from national governments the responsibility of developing their own economies. That would be a step too far and one which I could not accept. We must accept that each government knows best for its own people in its own country and in its own regions and in this respect we must give governments maximum support to develop their own strategies which will best assist them and their own people in their own areas.
Madam President, Mr President of the Council, the Luxembourg Presidency has set a very high target for the employment summit. It must be congratulated. In particular, it must be congratulated for having introduced new ideas and for having ceaselessly revived the dialogue with Member States, with the social partners, and obviously with the European Parliament too. If only in this respect, the Summit can no longer be purely an act of public relations, as Mr Wolf suspects. This summit must, moreover, be a summit which breaks with the siren statements of previous summits.
Madam President, we can no longer believe that one-off adjustments are satisfactory. If we want to avoid a two-tier society, we must rework certain accepted ideas. It may not be obvious, but the report by Wim van Velzen is both specific and in-depth, since it raises the essential question while proposing an immediate starting point.
An example is the proposal for a social or minimal rate of VAT for services absorbing a great deal of labour. This could be applied to convenience services, to the social economy, to apprenticeships. It is a radical change of perspective. It would finally allow the local and regional economy to be respected for its specificity, alongside the global economy. For a part of the economy, it would make adaptation of the standardizing logic of the single market possible.
I think the Commission should leap on this idea and introduce concrete proposals, within the context of the Monti group. Furthermore, this should not prevent the Member States from being active at the same time.
Madam President, all in all, the Heads of State and of Government, at least some of them, tired by a night of negotiations at Amsterdam, thought they would get some peace by referring the question of employment to an extraordinary summit. They did not realise how much good they were doing. They have given Europe a capital occasion not only to reflect on employment but also on the whole of our economic system and above all to make a decision on it. With the van Velzen report, Madam President, no one will be able to say that there are no concrete measures on which to make an immediate decision.
Madam President, I quite unreservedly agree with the President of the Commission, Mr Santer, that employment policy is a matter for the nation states. On the other hand, I am convinced that in view of the high unemployment figures, the EU should not close its eyes to this problem. For this reason I would welcome the employment summit due to take place in November. I await real results from this summit. The debate has gone on long enough, now is the time for action. We need concrete results here.
The rapporteur, my colleague Wim van Velzen, has produced an excellent report, undoubtedly with the support of the Committee on Employment and Social Affairs. A number of vital topics for debate can now be tabled at the employment summit. I quite agree that the training of unemployed young people and the long term unemployed is a very important issue. However, like Council President Juncker and my colleague Mr Pronk, I doubt that such precise targets can be set, since the starting point is different for the various Member States and such a policy is therefore only likely to arouse false hopes. This also applies to the percentage targets. Lifelong learning should be encouraged, of that there is no doubt. However, whether 0.5 % is required overall for this purpose is another question. Continued employment after training is tremendously important for motivating young working people. A reduction in the amount of overtime is something which we have quite rightly promoted for many years, since this will doubtless lead to greater employment opportunities. In Germany this also applies to the DM 610 category. Abuse of this regulation does not significantly affect the employment situation in the Federal Republic of Germany.
I unreservedly support moves aimed at placing atypical working arrangements on an equal footing with full-time work. Equal job opportunities for women have still not been achieved. Wage incidental costs must be reduced for small and medium-sized enterprises, which are subject to high salary costs. This will also help control the illicit job market, currently on the increase, which is damaging job opportunities. It should be made easier to establish new companies. We must reduce the level of bureaucracy and simplify the legal requirements. Guarantee funds are urgently required to protect risk capital, so that innovative ideas can be converted into jobs. The EIB has a role to play here. The euro must be introduced by 1 January 1999. This of course pre-supposes that all participants meet the entry criteria laid down in the Treaty, since only a hard euro can create real jobs.
In conclusion let me say once again that the Council and the Commission must eliminate tax dumping in the Member States once and for all, as this also destroys job opportunities.
Let me recapitulate: the debate has gone on long enough, now is the time for action. Europe must maintain its social market economy. This should be neither socialist nor liberal. Let me end by pointing out that the investment ratio in Bavaria is more than 5 % higher than in all Germany's red-green Länder. The advice offered by our colleague Mr Wolf is therefore erroneous, as witness the example I have just given.
Madam President, with economic and monetary union just around the corner the Union is starting to be seen by the public as only concerned with mergers by big companies and serving the interests of shareholders. The proposal by Mr van Velzen corrects that view, for which I am grateful. Although I personally feel that job creation is mainly the role of business, this initiative can have its uses, certainly as regards education and providing funds to create jobs. However I am doubtful about concepts such as lifelong learning. Great! But how and who is going to pay for it? There are problems about outlawing structural overtime. Why should people be forced? And forced to work shorter hours. These three aspects are partly up to the individual and of course partly the responsibility of the social partners, whom we should not undermine.
My colleagues are mainly concerned about the younger people who are unemployed. But the generations that have helped to achieve Europe's prosperity and well-being should not be left out because of age discrimination. Opportunities must be offered so that they can stay in employment after reaching pensionable age. I have tabled an amendment on that point. The demographic trend in the Union makes it imperative that we address this problem seriously. Not only so that we continue to make use of the knowledge and experience of that generation and thereby encourage a flexible labour market, but also to make sure that pensions can be afforded in the future. And after all that is also important.
Mr President, depending on whether or not the aspects I have objections to are adopted, I am certainly in agreement with Mr van Velzen's proposal.
Madam President, the people and workers of Europe cannot but be overcome with anger and indignation when they hear that employment may gain a firm foundation through the promotion of EMU and the single market, negative changes in the structure of pay and through the flexibility of working hours. In other words, we are entrusting the care of the sheep to the wolf. But it is in fact the convergence criteria and the policies of EMU and the single market that are leading to mass unemployment. Making the labour market more adaptable and flexible is leading to mass poverty. The President-in-Office of the European Council and also our rapporteur have expressed their fears concerning the credibility of the summit meeting. The question is, are you in a position to change policy? Only that will prevent the summit meeting being shown up as the alibi for the acceptance and promotion of the stability pact.
Madam President, only a combination of policy measures to promote the reduction of the working week without a reduction in wages, the strengthening of the purchasing power of the broad strata of the people, an increase in social spending, a substantial strengthening of small and medium-sized companies, the strengthening and revival of public investment and the public sector, only such a policy would be able to play a role in reducing unemployment and in promoting employment without poverty and social exclusion becoming more widespread. These are the immediate aims of working people and you can be sure that by fighting and struggling for them sooner or later they will achieve them.
Madam President, in view of the current figure of 18 million unemployed, an improvement of the employment situation is the greatest challenge currently facing the Union. We have all experienced a certain amount of scepticism when talking to our citizens, the most common question being "what is the point of Europe if it cannot safeguard our jobs?' . I believe that if decisive action is to be taken against unemployment, then Europe must also be brought into the hearts and minds of its citizens.
Amsterdam has set a clear assignment. The objective, or as Commissioner Flynn puts it, the result, is to create 12 million new jobs in five years - an ambitious undertaking, particularly since no additional resources are to be made available. This begs two questions: first, do the financing plans stand up to critical analysis, and secondly, are the measures being taken really suitable?
If we are talking about a release of funds by the EIB, incredible though that may be, then a closer inspection proves to be somewhat sobering. According to an internal German study, the EIB funds referred to are only sufficient to create a maximum of 60, 000 new jobs. The measures proposed by the Commission for combatting unemployment are well known. The report on employment opportunities in Europe in 1997 basically reiterates previous calls for a reform of taxation policy, better training programmes, a reduction in labour costs and many other measures.
The implementation of these measures is the responsibility of each Member State. The EU can only participate through exchange of experience, since Europe lacks suitable job-creation instruments. It remains to be seen whether Amsterdam will give the EU in Luxembourg a new impetus and, more importantly, whether Europe can maintain its credibility and fulfil the hopes of its citizens.
Madam President, I should like to thank the President-in-Office of the Council, the President of the Commission and the rapporteur for their comments today.
I would say to the President-in-Office of the Council that if the key thing that comes out of the Luxembourg summit meeting is simply the facility from the European Investment Bank, and if that is what we are all putting our whole emphasis on, that is not what this summit meeting should be about. We should recognize that the EIB cannot solve the problems of unemployment in the European Union. We should not present that at the end of the Luxembourg summit meeting as the cure-all for our problems.
I would much rather use this summit meeting as a historic opportunity to look at the whole question of employability and how we can boost employability in the European Union. On all sides of this House we have to be very honest with ourselves if we want Luxembourg to be a success. We have to look at employability in relation to work patterns. I use that phrase because you, Mr President, used the phrase 'work patterns' rather than 'a shorter working week' . We have to look at employability in the context of education and training. It is disastrous, the number of long term unemployed people who are not in education or training in Europe. We need to look at employability as far as the welfare state is concerned. We have to admit that at the moment we have a passive welfare state rather than an active payment system which encourages people to get into employment within the European Union. I can say that because I represent the area of the UK that has the highest level of unemployment outside Northern Ireland.
In conclusion, we do not want a cure-all for unemployment. We do not want quick fixes. We want this to be a historic summit meeting that looks at employability, where there are no sacred cows and where on all sides of this House and on all sides of the political argument, we look maturely and sensibly at how to get our people back to work.
Madam President, there is no doubt that the Luxembourg Employment Summit is one of the most important results of the Amsterdam Council. It is true that it is an issue that affects the nation states, but it is also true that Europe cannot pretend not to see that the citizens of Europe have great expectations of an overall, coordinated answer.
So I am pleased that President Santer and the President of the Juncker Council have firmly established the objective of achieving the most concrete results possible, as Europe cannot fail to take up the burden. No doubt there will be a contradiction with the objective of monetary union, which inevitably leads to the requirement for a stability pact, a stability pact comprising social peace within the individual countries and, therefore, political stability.
As has been said, social peace is achieved by the harmonization of fiscal policies, but also of welfare policies.
Europe should deal with this matter, as the information provided by President Santer describes a structural unemployment; there are structural elements in European unemployment. The statement that 50 % have been unemployed for one year, 30 % for more than two years, 20 % consist of young people and 75 % of the unemployed have only had compulsory schooling shows the urgent need both to finalize vocational training and, as stated in the van Velzen report, the use of the structural funds and, above all, to finalize a measure aimed at small and medium-sized businesses, as indicated, by reducing administrative expenses, easier access to capital and credit, tax exemption for the cost of labour in particular and greater flexibility in the job market. Jobs, which have not yet been mentioned here, are being created not only through flexibility in the job market, but also through flexiblity in other production factors, based on the product market. Those countries that have created a number jobs have also created genuine deregulation of the product market.
The final consideration, in my capacity as an Italian citizen, is on the proposed reduction in working hours. There is no doubt that a certain reduction in working hours is inherent in technological progress. A study appeared recently stating that, if recourse was made in Germany to the robots already known today, there would be nine million fewer jobs, and 25 million fewer in the United States! The problem of reducing working hours is therefore a real one; we need to study the ways in which we can deal with it. I do not think the way indicated by the French Government is the best; it cannot be dealt with by decree or by law, but rather it should be tackled by contracts and agreements between the social parties, as stated, inter alia, in consideration J of the Rocard report, which states that it should only take place following an agreement between the social parties and even then with financial support. I am not surprised, but would rather ask that financial support should be provided by the state. It would be much better if the state paid for employment rather than unemployment.
Madam President, ladies and gentlemen, on 20 and 21 November in Luxembourg, the Heads of State and of Government will have a difficult job to do. They will have to be able to combine the need to find a common desire to identify ways and means of fighting unemployment in Europe with that of not introducing obligations or obstacles or anything else that may prove detrimental to the path to a single currency. However, the European Union, and the governments in particular, by forcing our countries to achieve the budget objectives laid down by Maastricht, even laboriously, to the limits of possibility, is obliged to make just as much effort to make a specific contribution towards solving the serious unemployment problem.
The European Union should first have the courage and determination to warn the member countries that have adopted deflationary but also recessive economic policies to the detriment of employment not to submit to a monetary union which now has no resources. Mr Podestà's position, which I adopt, does not require any further comment.
We believe that the Union, in laying down the conditions for the single currency, should indicate the ways of achieving full development, which it should have done beforehand, a long time ago. It seems to me that, if the programme submitted by the Commission is adopted, we can consider ourselves to be on the right path. Today's speech by President Santer gives me reason to be optimistic.
I would like to make one point, however, in the hope that the summit will adopt it. It relates to the question of the structural funds which, in my opinion, can play an even clearer role in this context. It is a well-known fact that in some countries the structural funds have not performed the tasks assigned to them in full but, owing to the seriousness of unemployment, we should not feel we are prisoners of mechanisms which, when activated by us, place huge budgets at our disposal which are actually often not used or badly used. To give an example, and without claiming to be exhaustive, I remember that, on 16 September last, this Parliament voted by a large majority for the report, which I had the honour of preparing, on the extension of the structural funds to measures aimed at preserving and increasing the value of the artistic and architectural wealth, also providing direct benefits for further stable and skilled employment.
Madam President, we do not expect miracle solutions from the November summit. I hope the summit will not be restricted to the usual statements with no appreciable results, but will lead to concrete measures which, observing the principle of subsidiarity, identify the most appropriate national and Community measures, in both the short and long term, for economic recovery, development and employment. Best wishes to the Luxembourg Summit!
Madam President, the EU should devote itself to the big issues. Employment is one such big issue which affects and concerns people. So it is a good thing it is now high on the agenda. Convergence criteria for employment and unemployment should therefore be inserted into the Treaty on European Union so that they are given the same weight as requirements for membership of EMU. The way EMU is constructed today means there is, unfortunately, a risk that it will increase unemployment instead.
I see three main areas for action. First, a good business climate which creates more small and medium-sized enterprises with increased investment, better universities and apprenticeships. Secondly, a switching of taxes with reduced tax on work for low and middle-income earners and increased taxes on natural resources, energy and environmental discharges. And thirdly, flexible working hours, down to a working week of 35 hours, through negotiation or, as a last resort, through legislation.
Madam President, convergence criteria, PR work, good examples and coordination at EU level together with legislation, collective agreements and implementation at national level could be the way to reduce unemployment in Europe.
Madam President, I share the rapporteur's view that it is important that we talk in concrete terms before, during and after this summit.
I would like to give some examples of such concrete things. I share the rapporteur's views on lifelong learning and knowledge, but in recent years in my country we have seen in concrete terms how the education system has been cut back from the first year of primary school right up to university level, and that selection is increasing in primary education.
I share the view about active rather than passive measures, but at the same time in recent years in Sweden we have seen tens of thousands of women go from their badly-needed jobs in the public sector into passive unemployment. This is therefore a criticism of the convergence criteria which were determined for economic and monetary union.
Finally, the TEN project. In addition, the transeuropean networks have recently created an unprecedented environmental disaster in Sweden. I therefore believe that when we debate this project it is very, very important to see what is happening in concrete terms as a result of what we are doing.
Madam President, still today, unfortunately, we MEPs, with speeches taking half a minute to one and a half minutes, have to offer solutions to the massive problem of unemployment in Europe. And, as usual, owing to the adverse organizational system of the European Parliament, we have to offer solutions so that the Commission can then disregard them completely.
Everyone complains about the rise in unemployment, everyone maintains that the solution may lie in the small and medium-sized businesses, which could play a fundamental role in employment. On the other hand, very few Member States encourage their small and medium-sized businesses to take on young people to improve vocational training. In Italy, it is even prohibitive for a small or medium-sized business to take on young people: the current laws discourage any good intentions, as union logic wants a young apprentice to cost the company the same as a specialist worker. Consequently, we will have fewer and fewer young people in the workshops, which will have fewer specialists and fewer skilled workers, with ever greater losses for the European economy in the future.
In the few seconds left to me, Madam President, I would like to announce my specific plan for the creation of new jobs in Europe: grouping all Non-attached Members of the European Parliament together into a single mixed group, so as to be able to take on new young executives and so make a positive contribution to the reduction in the percentage of young unemployed in Europe.
Madam President, Mrs Berès, other colleagues and myself have tabled three amendments to Mr van Velzen's report, which we support and which I hope there will be room for in the Luxembourg Summit discussions.
Firstly, we can but note that in fighting against unemployment, we not only have to control it but we also have to create jobs. Like you, we raise the problem of the macro-economic context. But we think that the resources at the disposal of the large networks, including the EIB and our budget, are weak. We want to revive the idea of a large European loan and we would like your opinion on this.
Secondly, we think that European industrial policies are necessary in sensitive sectors such as the car industry, of course, but also in the more active sectors such as telecommunications, computers and multimedia or the sectors of the future such as space. Jobs must be created in Europe, they must be created in dynamic industrial sectors and they must give rise to both public and private investments.
Thirdly, the discussion on the reduction of working hours has been forcefully raised within Europe, notably by French government policy. We think the problem must be considered at European level, for some people are rightly questioning the competitiveness of companies and we want to know your level of commitment to agreements on the 35 hour week, and indeed what you think of the prescriptive route.
Mr Santer has rightly said that readjustments are required in Europe. From a political point of view, people are becoming visibly aware of the fact that a social and employment union is required alongside economic and monetary union. As regards the unions, it is one of their demands. But from an employers' point of view, what will they do? The employers have gained everything in Europe - the single currency, the single market, liberalization. But now we do not see them at our side on the issue of a true employment policy. I have no answer as to how to get the employers moving. Please tell us how you intend to convince them.
Madam President, ladies and gentlemen, this morning we have heard from both Mr Juncker and Mr Santer that in the last few years a great many resolutions and reports have been drawn up, a lot of words have been spoken, but unfortunately very little has been decided and the great plans have really not done anything to alter the facts, in particular that unemployment in the Union, at 18 million, is still unacceptably high. But I remember Commissioner Flynn saying that a higher figure would be more realistic, maybe as much as 15 million.
Unfortunately it is still too often thought that employment is linked solely to economic growth. Of course we need economic growth. Without economic growth no directly associated employment can be created, but equally we need an active and efficient labour market, when the economy is booming and when it is in decline. I want to raise four points in relation to the proposals that we have heard this morning.
First, the transeuropean networks. I hope the obstacles will now at last be removed and that a decision will be taken in Luxembourg on the funds needed, because we know that the transeuropean networks are real assets which will bring related investment, stimulate economic growth and create more employment.
Secondly, injections of capital into SMEs, which are already the biggest creators of jobs.
Thirdly, financial incentives for scientific research and technological development to make up the gap between us and Japan and the United States and also loans for jobseeking, vocational training, job opportunities in the environmental and cultural sectors and in what is known as the third sector, the social economy sector.
Fourthly, reductions in taxes on employment, both fiscal and parafiscal. Commissioner Monti has already done groundbreaking work in this area. I hope that steps can be taken through the efforts of the Luxembourg presidency.
I now come to the last point, one which we can all support, as regards the proposals for tackling this problem. I believe that in fact it must be said that the only efficient way - as economic and monetary union has shown - is the convergence method, assuming that this is combined with a timetable. It is this method that we must be able to translate into practical terms at a level such as youth employment, definition of the level of employment, for instance 65 % over five years, training of the long term unemployed, reorganization of working time and so on.
Three participants have an important role to play in tackling this problem: the European Union, which has to provide the impetus, the Member States, which have to draw up their annual action plans, and the social partners, which have to assume their responsibilities. That is the path to the Luxembourg summit. I hope this path, pointed out to us by two eminent Luxembourg politicians, is also the right path to social union.
Madam President, in this Parliament a regrettable belief exists that we are wiser than the members of the national parliaments. We must cure ourselves of that. Particularly when there are 25 Member States, it cannot do any good for this Parliament to discuss every possible thing which is the responsibility of the national parliaments. I am sure that van Velzen's report is good for a social democratic government in Holland; but it will not work in my country, nor in several other countries, because the problems are different. Some people need more education, others need demarcation between trades to be broken down and increased incentives to find work. There must be debate and clarification in the national parliaments. We must therefore try here to limit the amount of general and - forgive me for saying so - superficial advice about areas where the Union has no influence. Let us concentrate on what the Union can do, namely stable frameworks, common currency, market access, research, innovation. I agree that no-one under 25 should receive passive social security benefit - but this, too, is an idea which must be debated in the national parliaments.
Madam President, I agree that this extraordinary European Council meeting on employment is very important for the European Union's credibility. My colleagues have emphasized that the most important question is the reduction in working hours, but I would like to stress two other matters which I think are very important: small and medium-sized enterprises, and women.
Small and medium-sized enterprises are essential in the creation and maintenance of employment. In Spain, we have a wonderful example to prove this point: in the Valencian Community where I live there are a great many such enterprises, producing ceramics, toys, footwear or furniture. They are highly labour intensive, but they are in crisis because their competitiveness depends on cheap labour. They need to change, and produce quality goods which are well-designed and technologically advanced. But they cannot make these changes, which almost amount to a revolution, on their own. They need assistance, access to finance, and reduced burdens.
As for women, we make up 83 % of all part-time workers, and have an unemployment level which is 4 % greater than the Community average. This summit has to introduce concrete measures to guarantee equal access to the labour market. I believe that the credibility of this Parliament and the other Community institutions depends on our finding solutions to the biggest problem faced by the citizens of the Union: job creation.
Madam President, the van Velzen report, for which I offer my congratulations, proposes to move urgently from words to facts by implementing what the European Parliament has always maintained: if we want to dignify a concerted policy on employment by giving it the same importance as the single currency process, we need to take decisions on employment convergence criteria, together with medium term objectives and guidelines for achieving them.
The central point is therefore to show a desire to regulate processes by means of a concerted European policy that forces Institutions at all levels, European, national and local, to direct overall economic choices towards a new model of development, to create the contextual conditions for this development to be made in the direction of creating new jobs. I think that the contextual conditions are created with the information provided in the van Velzen report: measure relating to training and inservice training, a reorganization of and reduction in working hours. On this latter point, I wish to digress slightly: my government, the Italian Government, has, in my opinion, made a bold proposal, not to establish a reduction in working hours by law by a decree forcing everyone to do so, but to encourage agreement between the social parties to arrive at a reduction in working hours, with the assistance of the Institutions as well. This direction favours all the unemployed but, I think, women in particular, who are the most heavily penalized by the rate of unemployment and who have always said that the problem of working hours requires intervention for everyone, men and women. The contextual conditions are also created with measures favouring retraining, technological innovation and capital support for small and medium-sized businesses.
The European Parliament has done so, not only with the Van Velzen report, but also with the choices made in terms of budget which will be discussed this afternoon. The European Parliament has shown courage. As Mr van Velzen said, it is true that we do not always have the necessary resources, but experience has taught me that, if the strategies do not result in resources, they can easily remain a dead letter. The European Parliament has made a specific choice: an employment package that contains measures favouring small and medium-sized businesses cooperating with the EIB, but aimed at favouring local pilot projects for employment.
I think that the Commission with its guidelines and the European Parliament with the specific information contained in the van Velzen report and with the choices of budget have played their part. All responsibility now lies in the hands of the Council. The Luxembourg Summit should conclude with specific choices that also form the legal basis for these programmes. I would like to tell the President of the Council, Mr Juncker, that he was very brave to put forward his motions. However, this summit should conclude with a specific fact: legal bases for this programme, otherwise it will only end in words once again.
Madam President, I am pleased that we have all come to the conclusion that employment policy is now a focal issue for the European Union. This is due in no small part to the prominence which this matter has been given by the President-in-Office of the Council and the President of the Commission. It is now absolutely essential for us to focus our attention on youth unemployment, which now stands at over 20 % for Europe as a whole, with peaks of over 40 % in some of the Member States. This means that by failing to tackle this problem the EU will be faced with a social powder keg which will threaten the entire future of the Union.
I would therefore like to direct my attention to measures seeking to combat youth unemployment. I urgently request that we pursue our efforts with renewed vigour, both at national as well as at European level. In this context President Santer has stated that we need new strategies which must be both diverse and durable and, if I may add, most importantly practical.
Here I wish to focus on a number of measures whose implementation is necessary, in my opinion, to combat youth unemployment. Firstly, we should strive to provide young people with a basic education which includes both a fundamental knowledge of EDP skills and the language of another EU country, with a view to increasing their job mobility.
Secondly, mobility should be an educational requirement, and by this I mean students and teachers alike, since the latter are often not fully familiar with the concept. This means that we must try to direct the Union's available capacity towards mobility programmes and overcoming existing barriers to the application of such programmes.
Thirdly, we must learn to educate people to meet the actual needs of the job market. All too often we tend to over-educate. I would suggest that annual reports be prepared to assist the Member States in this respect, in order that training and education can be tailored to meet the needs of the future.
Fourthly, we should harmonize our skills training, that is to say we must bring this to the level proposed by the Commission. Dual training, which is regarded as the optimum solution, should for example be introduced into all European states.
Fifthly, we need to speed-up the creation of new businesses, since the greatest potential is to be found in small and medium-sized enterprises and because many young people want to become instructors and to adopt the American system of business angels.
Finally, to promote innovation in the business sector, I would propose the introduction of networked innovation exchanges throughout Europe for the purpose of displaying and implementing new ideas. I see the employment summit as a real opportunity to encourage employment throughout Europe, particularly for the younger generation who represent the future of Europe.
Madam President, the great debate for the end of this century is how to create employment in our societies. In this debate, our actions cannot be preventative or defensive in nature, nor be based on formulae which may have been valid in the past, but are not so valid today. The current situation would benefit from a bold approach. As opposed to the concept of deregulation, which seems to cover everything, our proposals should combine flexibility and security, in the view that there is no single employment policy, but that all policies can, and should, benefit employment - although policies which actively favour employment may also be needed.
There are a lot of hopes resting on the forthcoming employment summit - perhaps too many. Let us hope that they are not disappointed.
As Wim van Velzen's report says, it would be good to form concrete, even quantifiable, objectives, bearing in mind that the initial employment figures are not the same in all the Member States, and neither are the conditions for creating work. We need to create work in order to create jobs, in each and every one of our Member States. For employment is created only by creating work - work which satisfies traditional and new needs.
Unemployed young people, who experience extra difficulties in finding a job, need imaginative and even risky formulae, such as increasing the numbers who train for a profession, linking training and work experience, or supporting lifelong learning. We must share our experiences in how to convert passive policies into active policies, and unemployment benefits into support for new jobs.
The social partners should offer specific agreements designed to create employment. Possibilities include: the conversion of overtime into jobs rather than pay - in Spain last year 65 million hours of overtime were worked; formulae for flexible working practices, such as agreeing to reduce the working day in exchange for new jobs, as long as companies' productivity is safeguarded; and agreements on new ways of organizing work.
We must insist on fiscal flexibility for labour-intensive and unskilled work.
Small enterprises should be given more than a declaration of intent, or concessions on loans. Small industries need to be helped to understand how they fit into the potential of the single market, and how they can benefit from a single currency.
As has been said many times, the European Union must find a way of adding value to the policies of the Member States, and must give decisive support to certain active policies designed to promote employment. If this is done, the Luxembourg employment summit could turn out to be a European pact for employment and solidarity.
Madam President, ladies and gentlemen, the fact that 18 million people are unemployed throughout the European Community constitutes a challenge to the European Union, even though the primary responsibility for this lies with the employment policy of the Member States, and particularly with both sides of industry. This view is now shared by the Amsterdam Council and is reflected in an employment statement and in a supplement to the minutes, with the aim of organizing a special summit. The European Parliament has successfully intervened in the preparation of the Luxembourg summit and Wim van Velzen has made a significant contribution through his work in the Committee on Employment and Social Affairs. I should like to express my appreciation for this and wish the project every success for the future.
We agree on many points, including those voiced by the President of the Commission. Of the many proposals put forward today for combatting unemployment, I would only reiterate the importance of qualifications, both for employees as well as for the unemployed. This matter should be at the top of the agenda at the special meeting of Heads of State and of Government in Luxembourg.
Incentives are needed to promote job training and lifelong learning. Europe's position requires not only modern high technology machinery but also a workforce capable of operating it. Wim van Velzen has made interesting proposals for vocational training and for combatting youth unemployment. Some of these - and a number of speakers have already made the same point - have admittedly focused too much on percentages and planning. The Group of the European People's Party wishes to introduce amendments to give the proposals a much needed boost.
The President-in-Office of the Council has brought a refreshing new tone into the European debate. He is quite right in warning of the danger of setting the sights too high. Mr Juncker will, I am sure, be able to make a significant contribution to the summit. The latter must see practical decisions being taken and should not get bogged down in matters of theory. But it will not work without money, Mr van Velzen, as you well know. The European budget will have to be scrutinized line by line to see if additional reserves can be found. The Davignon report has put forward the European Limited Company as an ideal legal instrument, particularly for mobilizing private capital for the establishment of transeuropean networks. The European Limited Company project has already failed due to the contentious issue of comanagement. The Council Presidency in Luxembourg has come up with an interesting compromise in this respect. If political accord can be reached this year within the Council of Ministers on the basis of this partnership solution, then this will also be good for European employment policy.
The challenge to the job market can be answered not by a free market policy but by a social one with real partnership!
Madam President, ladies and gentlemen, the Social Democrats are pleased to see this debate taking place today. I am especially glad that all my colleagues recognize that running down the social system is no way to create jobs.
May I remind you, President-in-Office of the Council, that the employment statement contained in the Amsterdam Treaty was initially quite unpopular. Germany in particular wanted to reject its adoption right up to the last minute. The present situation was only achieved through public debate and by the intervention of the European Parliament, the Commission and several Member States.
I mention this because the danger naturally exists that former opponents will again wreck our efforts on 21 November by staging a boycott. We have lost a great deal of time by the Council's failure to recognise the need to adopt the Elise programme. Risk capital for SMEs will now be given top priority by Luxembourg. The national parliaments and governments will not be released from their responsibility, but Mr Santer, you are quite right, nothing more can be achieved by misinterpretations of subsidiarity.
I would briefly like to mention three points. First, we need high quality, sustainable employment opportunities. We have had enough cheap jobs without training, without a future and without social security. Secondly, we need more jobs for women. A certain amount of courage is required, even today, to promote this. Those in responsibility find it much easier to send women back to the kitchen or to parttime jobs. Thirdly, we need new ideas. What Member States cannot achieve by themselves, measures which they have neglected and those which they do not yet trust, could be implemented at European level in the form of pilot projects.
For my part I am convinced that the planned funding by the European Investment Bank will not be sufficient in the medium term if the Council of Ministers takes its job seriously. Mr Juncker, we will be keeping a critical and positive eye on the activities of the Council, demanding real results when necessary and intervening constructively whenever possible.
Madam President, as a whole the EU currently possesses the necessary tools to be able to take advantage of ongoing globalization and technological transformation. Through the creation of the single market and the introduction of EMU, we have created the basis for making use of new opportunities. However, this requires a greater degree of adaptability among the nations, regions and people of Europe.
The problem with the van Velzen report is that it is only aimed at the symptoms of a market which is functioning poorly. There are well-intentioned employment initiatives and plans for ambitious targets, but in fact this risks being totally counterproductive. I believe, you see, that there is a great risk that we are avoiding an essential structural debate. Who has wondered today why we are not getting an increase in new jobs in Europe? The fact is, we should be discussing structural problems instead; the cost situation - our taxes are far too high; regulations - there are barriers to taking people on; enterprise - there are not enough new businesses in Europe. Skills levels are sinking instead of rising at a time when skills are increasingly important.
I know these questions are not new, but I think it is a scandal that people did not do their homework better after Essen and start implementing many of the policies which are now needed. It does not help that the Commission has ambitious analyses, since that cannot compensate for Heads of Government failing to make national changes.
I do not envy President-in-Office Juncker who has taken on a big role. I truly hope that he and the EU are not left to carry the can, that is, get blamed for unemployment which is due to poorly functioning national labour markets. My advice to you is to concentrate on what only the EU can do - the single market and the single currency and, if you like, the exchange of good ideas, which goes without saying among friends. But do not look blindly to the EU alone. We live in a global economy and can learn from other countries and continents where the level of employment is rising and unemployment is falling. Have the courage to analyse the word flexibility. Don't let the expression active labour market policy tempt you into supranational budgetary efforts.
Just as Europe cannot create new jobs and prosperity by sitting back and relaxing, I hope that you do not take a holiday when many tasks are waiting. I think it is really strange that so many people appear to believe that we can improve our lot by working less. In my opinion, those who promote that line have given up. They are advocating a stagnating and shrinking labour market.
Mr President-in-Office, you just said very poetically in your introduction that you did not want the summit to be a paraphrase summit, giving birth to another poem. I could not have put it better and I entirely agree. Incidentally I want to say to Johanna Boogerd-Quaak that we do not really need new ideas. We have produced enough ideas. The Commission in the White Paper, the Stability Pact, this Parliament in the Rocard report and in the various resolutions it has put forward. What we need now is for the ideas to be implemented. If Luxembourg is to be a success, at least three things are necessary, Mr President-in-Office.
Firstly, the summit must formulate clear objectives. It has already been said a few times that a European employment agreement must be courageous enough ultimately to create convergence criteria for employment as well. The summit must also dare to establish objectives for education, investment in employment, job guarantees and working hours. I must honestly say that I am slightly surprised that some colleagues have overlooked that passage in the van Velzen report. But I am even more surprised when I hear that so many governments are afraid to take the plunge and I see it myself in some of the amendments tabled by the Group of the European People's Party and the Group of the European Liberal Democrat and Reformist Party when it comes to establishing concrete objectives. After all we have known for a long time, from our experience with monetary convergence, that such criteria are necessary if we are to move in the same direction. I hope, Mr President-in-Office, that the summit will be successful in this respect.
Secondly, nothing can be achieved without spending money. And that is also true of a European employment strategy that offers not workfare projects but job guarantees, investment in employment and a better future. On this point I perhaps differ slightly in emphasis from our rapporteur, Wim van Velzen. Of course employment must be on the national agenda and therefore the Member States must spend as much as they can possibly afford on employment as a matter of priority. But that will not satisfy my colleagues. The concern for sound government finances which is, indeed, laid down in the stability pact, means that policy scope is particularly limited, at any rate in my own country, and fresh resources will therefore be needed to boost the European economy. For that reason the Amsterdam commitment to financing a European growth initiative must be put into practice at the very least. In fact, as I see it, Eurobonds could be put back on the agenda in a Delors-style initiative.
In any event I would like to conclude, Mr President-in-Office, by wishing you success. I hope the summit will not once again result in a beautiful poem.
Madam President, we are not hoping for miracles from the employment summit, but we do expect that from now on the problem of 18 million unemployed in Europe will be treated with due seriousness, that is to say that it will be at the top of all agendas. The credibility of European policy depends on the extent to which results can be achieved, and not only for millions of unemployed people and their families. As Jean-Claude Juncker has just outlined, that means not just singing the same old song, but actually beginning a new refrain with new lyrics to match.
The principle of subsidiarity is not being violated. While main responsibility continues to lie with the Member States, it is now time to give practical effect to the common strategy for employment, as agreed at the Essen summit. Commission President Jacques Santer is correct in saying that integrated, coordinated action must now be taken, and without further delay.
The Essen summit correctly focussed on five recognized key areas, namely investment in vocational training, raising the employment index, reducing wage incidentals, a more effective labour market policy and measures to assist groups affected by unemployment. These also feature highly in the report submitted by Wim van Velzen, which is a precise and focussed piece of work, and we intend further to improve the situation through amendments from the Group of the European People's Party.
Employment and economic policy are two sides of the same coin of a social market economy. We therefore need convergence criteria for employment in order to supplement the stability pact initiated by Theo Waigel. The level of commitment of the Member States must be available for monitoring and inspection. Clearly we need to survey what has been accomplished, but also what remains to be accomplished, and this should include the annual reports submitted to the European Parliament. Only through qualitative objectives with clear time definitions will we reach the standard needed to evaluate the effective coordination of national policies.
Our key targets are ultimately achievable. In the area of human resources, the cost of training measures should be based on the average national budget for the three best Member States. Education and training should be adapted in a much more flexible way to meet the needs of the marketplace. Both sides of industry need to reach agreements so that after training, job opportunities, including contract-type work, are available to the long term unemployed and the young. As far as SMEs are concerned, we need to reduce the risk associated with the establishment of new companies and to set up a guarantee fund to provide loans from the European Investment Bank, which naturally includes strengthening the competitive position of the guarantors of most of the jobs and training places in Europe. At regional level, we must set up local employment initiatives and introduce measures to promote territorial pacts.
I believe that the European Parliament has actively complied both with the Council decision on growth and employment and with the Amsterdam employment statement. The ambitious goal which has been set, Mr President, namely to organize a summit with tangible results, has every chance of success, not least because of the enormous personal commitment and inspiration involved.
Madam President, with the Amsterdam Treaty we have taken a great step towards a better Europe. The EU must tackle what is most important for the populations of Europe, namely employment and hence the defence of the welfare society. Treaties do not themselves solve problems. The many proposals and good intentions must lead to action.
In 1992-93 Denmark had high unemployment and a budget deficit. We changed our financial policy by reorganizing our tax system and through comprehensive reform of the labour market - things which have made Denmark today the European job-creation champion. The fact is we can kick-start the economy and in this way secure for ourselves better employment and, at the same time, a budget surplus. We have carried out tax reform which was the beginning of lower taxation of labour and higher taxation on consumption of resources. We have carried out a reform of the labour market which has activated the jobless, and leave of absence for training and parental leave have helped to create a more flexible and social labour market for both business and wage-earners. We have chosen a strategy which invests in training people and not in passivity. A strategy in which growth and employment go hand in hand with sustainable finance. We have in Denmark come a long way towards both higher employment and order in public finance, while at the same time preserving a socially responsible community and taking account of the environment.
We now need all EU states to commit themselves to concrete objectives in the employment campaign. In job creation we in Europe must invest in training, research and quality, and thereby improve our competitiveness in relation to non-EU countries. The single market means that we have a 90 % common economy and are therefore dependent upon one another. The Danish effort would have had even greater effect if a corresponding kick-start of the economy had taken place everywhere in Europe. Good luck with the summit meeting in November!
Madam President, ladies and gentlemen, the extraordinary meeting of the European Council to be held this November in Luxembourg should not and must not be one more of the many European summits marked by the firm and assured repetition of good intentions which have never been, nor ever will be, put into practice. This will not be a time for further reflection and meditation on unemployment; it must be a time for realising and implementing the texts adopted at the European Council of Amsterdam, especially those which are essential for the development of an active and coordinated European strategy on employment.
The new section of the treaty on employment, the resolution on the growth of employment and the President's conclusions on employment, competitiveness and growth have introduced principles, provisions and intentions of such importance that they must, as a matter of urgency, be explored and implemented all the way to the final results. We cannot wait until the extraordinary Luxembourg summit for new ideas to emerge. The important thing is to put into practice the innumerable ideas which have already been propagated and discussed.
According to the Amsterdam Treaty, Member States consider the promotion of employment as a matter of common interest, with the Community contributing to the achievement of a high level of employment, encouraging Member States to cooperate with one another, supporting and, where necessary, supplementing their actions. The Community will respect the jurisdiction of Member States, but Member States must not fail to shoulder their responsibilities to resolve this worrying social problem.
European citizens, particularly the millions of young people without jobs and as many millions again of long term unemployed, are waiting, perhaps with some hope, for the urgent implementation of measures including employment training appropriate to market needs, the organization of working time - not just a reduction in working hours - and the financial measures made necessary by the coordination of economic policy.
The report we are now discussing is an important source of assistance for the Luxembourg Summit. It seeks to create a catalogue of new opportunities provided by the Amsterdam Treaty, extrapolating a considerable and important number of concrete proposals, which should be taken into consideration at the Luxembourg Summit and implemented the day after their adoption, without further delay.
Madam President, ladies and gentlemen, first let me too express my sincere appreciation to Wim van Velzen for his excellent report. I also welcome the proposed measures for greater workplace adaptability and more flexible working hours. However, flexibility should not be introduced without social safeguards. Flexibility for employers is one side of the coin, social security should be the other. In this respect we are all under an obligation, governments and social partners alike. The enormous growth in short term contract work and the current boom in teleworking are the result of exploitation by companies preoccupied with global competition, a sort of Manchester-type capitalism. Since it is better to have any kind of work than none at all, I now see increasing numbers of people in such a plight that they are forced to accept this type of employment, despite the fact that it involves no social safeguards whatsoever and in terms of workers' rights falls far short of the benefits enjoyed by full-time workers. This demonstrates a serious shortcoming in European social policy, and one which must be redressed as a matter of urgency if we are seriously to introduce a more flexible approach to employment. What is needed here are precise rules and practical European minimum standards. If we continue with the faint-hearted approach adopted by both sides of industry in their European agreement on part-time employment, then we may as well give up now and go home.
No social progress has ever been made on the zero tax rate and this will never bring us peace in labour relations. What we need are flexible employment conditions which do not discriminate between employment and social insurance rights.
Madam President, I too wish to congratulate the rapporteur for producing a very concise report which cuts through the usual verbiage that we get when we are talking about reducing unemployment. In this regard, I would like to refute the criticisms that have been made here by Mrs Carlsson and others in relation to the report.
Last week, in Brussels, we heard the Commission's latest economic forecasts and on the basis of these projections, Commissioner de Silguy told us that up to eleven Member States will take part in EMU from January 1999. While this is to be welcomed, it means very little for millions of people throughout the European Union. In particular I would submit that it means nothing at all for the 18 million people who we have heard of so often this morning - our fellow European citizens who are without work.
My country, Ireland, has seen a very welcome reversal in its economic fortunes over the past five years but even our "Celtic Tiger' suffers from the cancer of unemployment. Its roar is an offence in my view to our many long term unemployed and to our young people who get no job start at all. Concrete steps must be taken at the Luxembourg Summit to ensure that the battle against unemployment can be won. One very important step that the Member States could take would be to reverse their position on the abolition of duty-free sales for internal EU travel. This decision, which was taken by Bertie Ahern and the other finance ministers in 1991, will have drastic consequences for thousands of workers across the European Union. It is ironic that we should be talking, on the one hand, about creating employment and, on the other hand, cutting jobs ourselves by our own actions. I would ask Commissioner Flynn, who is with us here today, where he stands on this issue. Will he indicate where he stands on duty-free and will he argue for its retention at Commission level? If not, thousands of workers will be added to our shameful statistics.
Finally I have just come from a meeting of the Intergroup on Ageing. Mr Santer might like to reassure us that the concerns of older workers will be taken into account in his deliberations in Luxembourg.
Madam President, I would like to begin by thanking the rapporteur for a good report. In my homeland people sometimes talk as if the high unemployment is due to the EU. That is not true, because so far the EU has not had the instruments to conduct an active employment policy. Instead it is the Member States who have until now had the instruments, but who have not managed to conduct a good employment policy on their own. Now there are these instruments in the Amsterdam Treaty. That does not mean, however, that either the regions or the states will be relieved of their responsibility for future employment policy. It is to do with creating added value. When we create this added value it is important to do so in concrete terms.
We should not allow another meeting which involves lofty declarations which commit us to nothing. It is important to have clear objectives with regard to levels of employment and unemployment, particularly youth unemployment and long term unemployment. It is also important to have clear objectives with regard to the question of an active labour market policy. On this point Mr van Velzen's report brings clarification. Learn a lesson from this at the Luxembourg Council, and do not let it become another document like the rest.
As far as the issue of working hours is concerned, it is true that a reduced working week, correctly carried out, can create jobs. We know that. We have examples of it around Europe.
What we can learn from EMU is the following: if you create clear, concrete objectives, countries will try to fulfil them. That has been done in the area of inflation and with regard to budget deficits. Let us now do the same thing for employment and unemployment. It is a great challenge, but it is a challenge which the Council must accept.
In conclusion, I would also like to support Mr Malone's views on the question of duty-free shopping. Let us now make sure, while we work for increased employment and reduced unemployment, that we do not increase unemployment in certain areas because of past decisions. Let employment be the overriding objective. In that case we should postpone the proposal to abolish duty-free shopping.
Madam President, Mr President-in-Office, ladies and gentlemen, at the time of the Single European Act we forecast the creation of many new jobs for our people. But unemployment has done nothing but grow. At the time of Maastricht there were the same unkept promises. The austerity of convergence criteria has not enabled us to escape from the spiral of unemployment.
We can clearly see that we must change course. Change macro-economic course, maybe, but also change the method. We can no longer accept constricting economic criteria without protective social criteria favourable to employment being confirmed within Europe at the same time.
This is why Europe must rapidly move towards a reduction in the working week. Productivity gains and new technologies must speed up this historically age-old movement. We can work less and produce more. Work must therefore be shared, the working week reduced.
In order for this to create jobs, this reduction must be on a large scale, rapid and generalized. Of course, it is better to do this through negotiation, better to do it through incentives. But by the dawn of the 21st Century, by the year 2000, all European enterprises ought to be working on the basis of a 35 hour week. That is possible. The same arguments have been put forward throughout history: the economy will not be able to stand it, businesses will no longer be competitive. This is what was said to Jaurès when he introduced the eight-hour day, it was also said when paid holidays were introduced. But history has resolved the problem, and it has not been the case.
We can create massive numbers of jobs if, at the same time as reducing the working week, we readjust the relationship between capital and labour, which has been extremely unbalanced to the detriment of the workers, and if we proceed to reform tax deductions and social security contributions in favour of businesses employing large numbers of staff and penalizing more heavily those who make large profits without creating jobs. A European fiscal policy is therefore needed to accompany the reduction in the working week.
Finally, this summit must not be one of rapid social deregulation. On the contrary, it must bring a halt to deregulation because, Mr President, what good are convergence rates and apparently lower unemployment rates if, in reality, workers who no longer form part of the statistics no longer have the means to live and live below the poverty line?
This is not the Europe we want. A social Europe must gather momentum around the fight against deregulation. Social progress ought to bring economic progress. Unfortunately this never happens spontaneously, like a sort of inevitable consequence.
Madam President, for the first time in European history we have a golden opportunity to create an employment strategy for this part of the world. Parliament has long been active in this respect and has also been calling for action. Mr van Velzen's report is, again, a splendid example of this. The council, on the other hand, got involved only quite recently, in accordance with harmonization policies, after necessary political changes in Member States' governments took place after elections. Now there are ideal opportunities to implement an employment programme that contains concrete targets. Heads of Member States must not return empty-handed from the Luxembourg Employment Summit.
The Commission's concrete targets have been criticized, because they are hard to measure. I think, though, that concrete targets are needed for the very reason that we should have a means of assessing the effectiveness of any employment measures. I am not saying that a 7 % unemployment rate is not a sufficiently ambitious target, but we do need short term goals so that we can monitor our success.
Job creation is the keyword. There is obviously a limit to the EU budget, but good use must be made of all the benefits of structural funding and the European Investment Bank. The Council has more room to manoeuvre in this area than it has been prepared to take hitherto.
In the market economy, taxation is also an effective way of controlling supply and demand in the labour market. Many speakers have emphasized the need to alter the incidence of tax and steer it away from the workforce and towards the areas of energy, capital and environment. This change must really be put into effect, but, at the same time, it must be recognized that altering the centre of gravity of taxation obviously must not pose a threat to the welfare state.
The criteria for the employment programme must be as plausible as those for EMU, and the Luxembourg summit must produce the criteria for both. Only then will it have succeeded in its task.
Madam President, addressing unemployment is a fundamental condition for establishing and safeguarding social cohesion in the European Union. Moreover, it has proved to be the precondition for the ability of the European community to respond to the challenge of globalization. And I am speaking naturally of the European model and not of some framework "made in the USA' or "made in Japan' .
Eighteen million people out of work in the European Union. Worthy people. But it is not just this outrageous number. Also included in the vicious circle are people who are now in work and struggling with insecurity, and people who will be looking for work in the future and struggling with uncertainty. And of course the nightmarish circle gets even bigger when their families are included.
In the final analysis desperate citizens do not care about who or what is to blame. They value solutions and results, and quite rightly so. And that means allocating and assuming responsibilities, obligations and actions on all sides and throughout the whole spectrum of powers. The special summit on employment may prove to be historic in the true sense of the word. It is now or never!
Madam President, ladies and gentlemen, I must say I find this debate quite frustrating. Not in its fundamental issues, but for procedural reasons. Indeed, several of you have spoken and I imagine your frustrations will be many when you note the weakness of the Presidential response time constraints force me to give, in the face of such an barrage of ideas.
I would have dearly liked to participate in the debate, so wide we have barely touched on it today, especially during Mrs Dury's speech, which suggested a number of different paths on which we should concentrate more heavily. But unfortunately I cannot explore all the different paths you have mentioned today.
I will simply say that this debate has shown that the atmosphere has changed, for now even Parliament sees the problems of employment in a different way from a few years ago. With few exceptions, regrettable but not necessarily significant ones, we are all agreed on the method to be used, on this method of convergence that the Maastricht Treaty has bequeathed to us, a method we once cursed because it forced Member States to accept responsibility for the results. Now we consider the method has proved itself and we want to apply it to employment policy.
We are all agreed that concrete results are required and most of us consider that the guidelines should be quantifiable and verifiable. Consequently, this is a common element of analysis which should enable us to do a good job on this point.
I noted, with an astonishment that sometimes bordered on amusement, the enthusiasm of those who considered that recent developments in the domestic policy of the different Member States of the European Union should facilitate the presidential cause and enable us to prepare better for the Employment Summit.
If only that were true, I would be the first to applaud those who expressed this point of view. Unfortunately, not all the Member States are convinced that the approach we have chosen, the method the Commission has suggested, is the right one. We note amongst those who do not share our views and who, in fact, do not share the views expressed here, a fine display of ecumenism. To reassure some, the conservatives are not the only ones blocking the path to good sense and enthusiasm when it comes to fighting for employment.
Ladies and gentlemen, I therefore invite those of you who are in agreement to initiate in-depth discussions with those who do not share our point of view. When we leave Strasbourg to go back to our respective countries, we must contact them and convince them to follow the paths that Parliament has rightly indicated this morning, paths, directions and ideas with which I have very little disagreement worth mentioning here. But if everyone could share these ideas, in London, Bonn, Luxembourg, Brussels, Rome or Paris, given that all political shades of opinion have expressed similar views today, we would have all the necessary elements and ingredients available for the Presidency to mix up a cocktail which would be received by those it was served to as something sufficiently innovative to restore hope to those who have lost it.
We are responsible for those men and women, and everyone who wants to see another literary summit, a seminar summit, a summit of excuses, will bear a heavy responsibility if their attitudes prevail. It depends on you, it depends on us, to encourage them to follow the methods, suggestions and ideas you have voiced this morning and which largely correspond to the views and ideas of the Presidency.
Let me add my words of thanks to all those who have contributed to the discussions this morning. I would like particularly to offer my congratulations to Mr van Velzen and Parliament on the substance of the resolution. It certainly gives us great confidence to know that all of the political forces in Europe are now being mobilized so effectively in the fight against unemployment.
There is something different now compared to what was in place heretofore. The difference is exactly what the President-in-Office referred to: the change because of the Amsterdam Treaty and the fact that employment is now a matter of common concern and has moved centre-stage. Also, we now have the link between economic and employment policy in the very same agenda. When you add that to what President Santer said - that we now also have a new employment strategy to match the content of the treaty - then I believe that we are on our way.
I support what Mr Hughes said regarding the need for urgency of action. That must be very obvious to us all. It is brought painfully home to us in what I sometimes refer to as the 'statistics of shame' of the European labour market. We cannot forget that our present policies are adding two million extra each year to the long-term unemployed in Europe. When one considers that one in five of all those who leave our education and training systems in Europe have no marketable skill, and when we further consider that one in ten of the unemployed never get an opportunity of training at all, it is easy to support our employment guidelines which say that there is a jobs gap, there is a skills gap, and that it demands a response and a fundamental change in thinking on how our systems work: our educational systems, training systems, social security systems and taxation systems. To make progress we have to recognize the failures of the past. I see the failures of the past in three areas: poor economic management, lack of investment in human resources, and outdated labour market and social security systems. I now believe that the fundamental failure of the Member States was for too long to adopt a wait-and-see attitude that permeated all the thinking.
So I agree with Mr Hughes, and Mr Pirker made the point strongly as well, that early identification and early intervention are absolutely necessary if we are to tackle these problems, and must be based on the individual needs of the people involved. Happily things are changing. We certainly are on the move, and I believe that EMU and the single currency will deal with that first of the failures, the question of economic policy mismanagement. Our guidelines can settle the skills and systems failure.
Our employment ambitions are realistic and attainable in terms of both the quality and the quantity of the jobs. To achieve them we need to ensure that the current economic recovery is sustained, not just for a few years but over the next ten years. We must act decisively to get on top of the structural reforms.
We did all of this before. We must not forget that in the second half of the 1980s there were 10 million new jobs created in Europe in a much weaker economic situation - before the single market, before the single currency and without any systematic activation of labour market policies. The arithmetic is quite simple. Productivity growth in Europe is 2 % per year, so we need at least 2 % economic growth just to keep employment at its present level. We certainly have to be encouraged - as was pointed out by one contributor - when we think about the recent forecasts for the ongoing recovery that we are experiencing now. It is well-founded and it is a stable recovery. We can achieve that 3 % increase. If we get anything better than that and couple it with the much-needed structural reforms that we have talked about, then the situation improves remarkably and rapidly. Not only do we create more jobs - 2 million or more a year - but spending on employment can increase, spending on unemployment decreases and tax income increases. This is the virtuous circle that I believe will create enough jobs - the 12 million that we mention in all - to bring our employment rate up to the target of 65 % for the Union as a whole that we set out in the employment policy guidelines.
Not everybody is attracted by the notion of specific targets. We could certainly understand that if they were simply plucked out of the air and there was no political commitment or operational machinery to ensure that they are achieved. But that is not how we see the targets in the guidelines and not how we expect the Member States to react. The guidelines' targets are attainable achievements. They are the consequence of action and they show us where we can be in the Union if we pursue the strategies and policies set out in both the employment guidelines and the broad economic guidelines.
Expectations are high but expectations are important, and without stringent and demanding expectations there are no compelling reasons to rethink old policies to move to the kind of employment rate that our main trading partners enjoy. So our objectives are realistic and as attainable in their own way as the economic convergence criteria which the Member States adopted and worked towards after Maastricht. Mrs Ghilardotti makes the point well here.
I would like to say that on the issue of the proposed guidelines the Commission has not dodged the question of working time. Under the adaptability heading, the Commission acknowledges that reductions in working time may be appropriate in some sectors or situations but that such reductions should be negotiated by the social partners. The overall aim, however, must be to make enterprise productive and competitive and to achieve the necessary balance between flexibility for the enterprise and security for the individual worker.
Insofar as ratios and indicators are concerned and the guidelines that will come forward from the Commission, we will present a proposal to ensure an agreed comparable database in Member States and agreed indicators in order to monitor implementation. This will be a priority following the summit's conclusions in 1998.
On the question of structural funds, the guidelines call on the Member States to increase the level of structural funding allocated to their human resource development policies. I very much welcome, therefore, the fact that you share our concern in wishing to see a much larger allocation towards human resources in the future.
Finally, the level of support in this House for the employment guidelines is very reassuring. These are courageous and I am very grateful to the European Parliament for supporting them. It is reassuring not just for the institutions but also for the millions of dispossessed and disillusioned citizens who depend on us for leadership and vision to change their lives. They must not be disappointed again, and it has been quite rightly said that we must not have a series of declarations or pious intentions; or, as the Presidentin-Office himself says, this summit will not be a fudge. I look forward to the 21 November deadline as being the moment of truth in the development of a truly European employment strategy. We cannot contemplate a failure and we simply cannot stand idly by.
Thank you, Commissioner Flynn.
The debate is closed.
The vote will take place at 12.30 p.m., in a few minutes.
(The session was suspended at 12.25 p.m., and resumed at 12.30 p.m.)
Votes
I must say that with some results I have a strong urge to recommend a negative vote, mainly because I very much wonder what agreements and consultation really mean. But it will be an absolute scandal if the European Parliament is not in a position to present a report to the summit. That is the only reason, but a more than sufficient one, to urge a vote in favour.
(Parliament adopted the resolution)
Mr President, I regret that my opportunity to speak has only come after the vote. The European Parliament has in its deliberations already caused a scandal in allowing this important report to be debated with so few seats occupied. Indeed, only the employment experts from the Committee on Social Affairs and Employment were present. Now we have added to this by the fact that with our contribution to the employment summit we fell below the minimum level required. This is an absolute scandal and we have now only voted for the resolution to prevent an even bigger one.
Mr President, I also wished to speak to explain why I eventually voted in favour of this report. Just as Mr Wolf affirmed, it would have been a scandal if this report had been overturned here.
(The President cut off the speaker)
The Green Group has today decided to vote in favour of the Conciliation Committee's report concerning the overhaul of the Fourth Framework Programme. However, we do so without any great enthusiasm.
The compromise is not really a success for the European Parliament. The distribution of the money is in the right direction, but the sums in several of the areas are far too small. The money allocated, including the ECU 9 million for renewable sources of energy, is a ridiculously small sum considering the needs which exist in the EU. If we are to succeed in phasing out nuclear energy, much larger sums need to be allocated for renewable sources of energy. We see it as positive, of course, that money has been allocated for the fight to remove the awful anti-personnel land-mines, but the money now allocated will not be anywhere near enough to remove the more than 100 million mines which have been laid around the world.
A major point of criticism concerns the money allocated for research in the area of BSE. We have nothing against research in this area, but there is a high risk that the money has been wasted, since the crux of the problem is the EU's agricultural policy. As long as the EU's agricultural policy is not changed to reduce the use of chemicals, end the use of antibiotics, stop the cruel transport of animals, stop research into cloning, remove genetically-modified products, etcetera, the problems will continue. Organic farming is a requirement for us to be able to reduce the anomalies currently found in the EU's agricultural area. However, revolutionary initiatives in this area are conspicuous by their absence within the European Commission.
The revision of the Fourth Framework Programme for research is a result of Sweden, Finland and Austria joining the Union. The new investments which have been made are good, but the levels are too low. I decided this was a viable compromise and have therefore voted yes to the proposal.
Industrial accidents (C4-0469/97)
A Convention of the United Nations Economic Commission for Europe on the transboundary effects of industrial accidents was signed on 16 March 1992 in Helsinki. 26 countries ratified it, of which 14 were Member States of the Community, including the Community itself.
Being from a border constituency, bordering both a Member State of the Union and a third country, I can only vote in favour of this proposal for a Council decision.
Indeed, pollution knows no administrative or boundary limits between countries. In Alsace a few years ago, we suffered pollution from Switzerland (industrial accidents), from the Ukraine (nuclear accidents), from the CEEC (industrial accidents causing acid rain).
Work relating to the drafting of the Convention was largely influenced by Community and French policy regarding control of the dangers linked to major accidents involving dangerous substances, taking into account of course, the principle of "the polluter pays' as the general principle within international environmental law.
Consequently, we have the necessary legal and technical tools to fulfil our obligations resulting from the Convention. It is necessary for all the Member States of the European Union, as well as the candidates for membership as they may soon be members of the Union, to abide by the conclusions of this Convention.
I will end by mentioning that, within the framework of enlargement, it will be necessary for future Member States to conform to all Community regulations, including environmental restrictions. I noted with a great deal of astonishment that in the Commission's communication entitled Agenda 2000, there is no mention of the restrictions covered by this Convention.
Bonn Convention (C4-0470/97)
My group has unanimously voted for the proposal for a Council decision on the amendments to the Bonn Convention on the conservation of migratory species of wild animals.
At the fifth meeting of the Conference, which was held from 10 to 16 April 1997, 21 threatened migratory species were added to Annex 1 and 22 to Annex 2. Eleven species are covered by Council Directive 79/409/CE concerning the conservation of wild birds.
I want to discuss this last point today. I have often said that we cannot but support the conservation of wild flora and fauna. We must protect all species in order to maintain the eco-system intact.
On the other hand, on many occasions I have come up against the problem of the cormorant. In fact, after having protected this species, we have been witnessing a spectacular increase in the cormorant population within European territory for a number of years. We must protect all species, but do it discerningly. Indeed now, the cormorant, which was a threatened bird, has become a threatening bird because of its excessive population. It is threatening for fishermen, for aquaculture and, quite simply, for fish.
It is necessary, and I have asked Mrs van Putten, rapporteur on this subject for the Committee on the Environment, Public Health and Consumer Protection, to do what is necessary quickly. Ecology must not be a religion, on the contrary, it must be analysed as a science permitting respectful development of the environment.
I await her response impatiently so that I can pass it on to those concerned who are suffering important losses in their economic activity. It is also essential as much for regional development as for respect for our countryside.
Fayot report (A4-0311/97)
In May 1994, at the beginning of the election campaign for the European Parliament, I was insulted and my honour was called into question by António Campos, now my colleague in this Parliament.
I prosecuted him for this, and the Lisbon Criminal Court would have found the accused Member, António Campos, guilty of defamation and insulting behaviour towards me.
Since the court cannot pass judgment unless his parliamentary immunity is waived, the Public Prosecutor of the Portuguese Republic has made a request to the European Parliament accordingly.
Since it is the practice of the European Parliament never to waive immunity "in all cases where the offences alleged to have been committed by a Member of the European Parliament fall under the heading of political activity' (Fayot Report, p. 9), it appears to be up to Mr António Campos himself to request that his immunity be waived, or to resign his mandate, so that the case can be decided. Contrary to his earlier promise, he has done neither, which shows that he is afraid of being judged by the Court. When all is said and done, it is always true that the guilty have something to fear.
Since he will undoubtedly continue to take shelter behind successive Parliamentary immunities, I have reached the regrettable conclusion that in the end, for some people, crime does pay.
For that reason, I wish to inform my colleagues that I shall not be pursuing the case any further. Finally, I wish to inform Parliament that I abstained in the vote.
van Velzen report (A4-0307/97)
Mr President, the proposals we are considering with the Extraordinary Council on Employment in mind are based on an excellent initial idea. It would be good if all the Member States could exchange their experiences on employment so that each one could benefit from the successes of the others, while remaining responsible for their own policies.
Unfortunately, the procedures defined for the application of this good idea, notably within the Amsterdam framework, seem excessively bureaucratic to us. First, the Community, not content with a simple coordination role, has to define a rather rigid framework with reference criteria for us all. We only just avoided the establishment of the system of sanctions some people wanted. Furthermore, the authority of the Member States of the Community seems, in practice, very muddled, since the Council will draw up the guidelines, is likely to go into considerable detail, and may, furthermore, adopt minimal prescriptions in the social field.
So the procedure of reducing differences between states foreseen in the Amsterdam Treaty, which it seems is going to be applied in advance, appears dreadfully complex since there are at least ten different stages. Finally, this coordination which could have been very useful in terms of cooperation and mutual exchange, risks becoming a constraint and a bureaucratic marathon.
On the whole, the proposals drawn up by the European Parliament in the van Velzen report seem inspired by good sense, notably in the area of training and flexibility of working hours, as well as in the lightening of the burden on the low paid. On the other hand, we have some reservations. The report shows too great a reverence towards the systematic reduction of the working week, an idea contrary to the way the economy is currently working, but which enables all those who do not have real solutions to unemployment to momentarily look good by making some noise.
Once again, both in the conclusions of the Amsterdam Council and in the Commission's proposals or those of the European Parliament, the total absence of any reference to the role of European trade defence policy in the fight for jobs is noted. For us, this policy must necessarily be an integral part of the definition of a healthy macro-economic framework for the European Union.
Mr President, it has largely been a question, this morning, of good or bad recipes for the reduction of unemployment in Europe. Some have recommended solutions such as an all-round reduction of working hours with full compensation for employees, in other words demonizing flexibility and the new organization of work! These are recipes that risk destroying employment in Europe even more.
Alongside all the laudable efforts to make the coming jobs summit in Luxembourg a success and not another literary effort to be added to all those since Essen, the Commission and above all Commissioner Monti are applying themselves to the destruction of at least another quarter of a million jobs, because they refuse to take an initiative that could stop the legislation which will end in the automatical removal, by 1999, of duty-free shops from airports and ships for travellers within the Community.
We have just voted on paragraph 17 of the resolution on the jobs summit which asks the Council to declare that the Monti proposals concerning the single market must be adopted as soon as possible, because of the favourable impact they could have on jobs. This is certainly not the case for Mr Monti's position aimed at abolishing duty-free shops in Europe and that is why I could not vote for this report.
Mr President, I must say that I am really sorry that I could not vote for this report or abstain, but actively voted against it. I think we have said a lot about the 20 million unemployed, which is good, but we have said nothing about the 55 million poor people, many of whom actually have jobs. Nor do I think that we have considered the defects of the underlying economic policy we are pursuing. We are now continuing on this road, totally blindly, without making any other changes when we see we are heading in the wrong direction. And that is why I have actively voted against it.
It is ironic, as we have observed several times in a small way during today's debate, that the decisions we are making here lead to increased unemployment, even though we say the opposite. I would have looked forward to a debate and a decision which took more notice of the value of human beings than the value of shares. I now feel that our hopes lie with the French and Italian governments at the forthcoming summit in Luxembourg, which I am sorry that we could not support.
Mr President, I voted in favour of this report although, unfortunately, during the debate in this Chamber Mr van Velzen's report declined in value. It already lacked certain components, but, regrettably, in getting it through as a whole, certain proposals were approved which actually do harm to the report. However, I consider it important that Parliament has clear aims on employment and the shorter working day to present to the summit conference. It would be immensely embarrassing otherwise.
Nevertheless, I am not going to commit to those proposed changes I voted against. Although I voted in favour of the report as a whole, I do not subscribe to the notion of creating low-paid sectors, which is included in the Liberal amendment, and was approved by a majority in Parliament. But I think it is important for Parliament to have one view, in the end. It would have been embarrassing to set off for Luxembourg without one.
The van Velzen report is based on the idea that politicians, through interventionist measures in the form of large and small adjustments and subsidies, really can create new jobs.
The report lacks proposals for measures to encourage entrepreneurs and enterprise, in other words, the basis for sustainable new employment. The concept of competitiveness as the basis for sustainable employment is missing.
The idea that by imposing cuts in working hours you can lead companies to employ more people is illfounded. A strong reduction in working hours to a six-hour day could be compared to extending the statutory holiday by a further two months. Measures like that are more suited to increasing cost levels and so reducing competitiveness and employment. Cuts in working hours should come on a voluntary basis in a flexible labour market.
Measures to increase levels of expertise and knowledge are very important. Many people leave school with inadequate knowledge and with limited chances of getting demanding work in the knowledge society. There is a lack of availability of more unskilled work since high minimum wages make that kind of work unprofitable for companies. These young people become long term unemployed and are thus excluded even from the training which every job entails. But meaningful training programmes for young people must above all be based on improvements in education at school.
There are points of view in the van Velzen report which we also embrace, but because of its fundamental flaws we have decided to vote against this report.
It is not an exaggeration to say that the conclusions of the Amsterdam Summit are conspicuous, above all, for their mediocrity. They annoy the anti-Europeans and fill the advocates of a united Europe with despair.
Not to be too negative, the future treaty lacks inspiration.
Luckily, amongst the positive points there has been, at the request of left wing governments and the Government of France, the announcement of a Luxembourg Summit totally dedicated to employment.
This Summit cannot fail. European opinion would never forgive us. The European Parliament and Mr van Velzen have done a good job. Several governments have been mobilized. The Luxembourg Presidency and Mr Junker have shown their ability and their willingness.
I want to congratulate them on that. So what should we expect from this summit? Grand declarations, the umpteenth reminder of great principles? Concrete and even restricted measures? Or a combination of all three? How will they be financed? To what level? By whom? And when? Will they have the courage to tackle the question of working hours and their reduction?
There are so many fundamental questions. Personally, I think that concrete decisions are needed, decisions that are innovative and measurable, within the context of the wider principles and based on great work, with a plea for loans, training policies, reintegration of the long term unemployed, growth in research programmes, organization and reduction of working hours, aggressiveness in trade with regard to the United States, a partnership with the south.
You can see the issue is considerable and the Council of Ministers will have to take into consideration our thoughts and proposals even if, in the part-session, a majority on the right have distorted them somewhat.
52 years after the end of the Second World War, world peace more than ever requires European construction.
This construction has two requirements:
solid political institutions; -reduction, even eradication of unemployment.
The starting point of Mr van Velzen's report is good intention. It affirms loudly and clearly that the jobs summit must not be another pretext for new texts, new solutions to unemployment which will go unheeded. In this respect, I concur with our rapporteur. On the other hand, we go our separate ways when it comes to considering the means necessary for reducing unemployment in Europe.
I do not believe that we will succeed in this enterprise by applying the devices of technocracy: fixing as an objective an unemployment rate of 7 % of the active population within three years seems to me badly inspired. Why not 5 %, even 3 %? No, this type of measure only serves to ease one's conscience. You cannot set a rate of unemployment to be achieved in the same way as you set other economic convergence criteria. Of course we must reduce unemployment. But setting a figure has no economic foundation. And the means for combatting unemployment are well known: make the labour market more flexible, reduce the cost of labour, step up training, all while making sure that the most impoverished are protected.
To do this, Europe of course has its role to play, and the euro will be a great help. But it is above all from national economies that the solution will have to come, by putting in place the structural reforms that are called for.
Mr van Velzen's report is too far from economic reality. I will not be able to vote for it unless certain European People's Party amendments are adopted.
The Danish Social Democrats in the European Parliament have today voted for Wim van Velzen's report concerning the employment summit. The report contains a number of good proposals as to how the EU states can mutually undertake to combat unemployment. The Danish Social Democrats agree to the report's many good job-creation proposals. The report calls for a lowering of the VAT rate for labour-intensive businesses. However, the Danish Social democrats do not regard this as the right way to go in the campaign for lower unemployment. Instead, we should invest in training, research and quality, if Europe is to revive employment.
Unemployment, employment and new jobs are national tasks. However, now that the EU is in the process of introducing a common currency through EMU, it is also necessary to consider employment in connection with this issue. The general public expects the EU to devote its energy to the big issues. Unemployment and employment are a big issue. Convergence criteria for employment must therefore be inserted into the EU Treaty so that unemployment is not increased even further through EMU.
Employment can be encouraged at the EU level through convergence criteria for employment, which should have the same weight as the convergence criteria for EMU, both through PR work and good examples. The Member States and the national parliaments should have the main responsibility through legislation, tax and incentive policy, collective agreements and implementation. For the above reasons I have voted yes to the report.
I, and my colleagues within the European Parliamentary Labour Party, broadly welcome Mr van Velzen's report. It addresses what is a hugely important issue for Europe - unemployment.
Our broad support for this report must, however, be tempered by certain reservations. Paragraph 1 is overly specific and prescriptive. Paragraphs 3 and 5 detail what we feel to be unnecessary extra spending commitments. Paragraph 7 is, again, overly specific and prescriptive, whilst paragraph 11 falls foul of the same, and also contains an unnecessary spending commitment. Finally, paragraph 13 also has unfortunate spending implications.
As an overall observation, it is important to recognize that economies do react in different ways, at different times.
Mr van Velzen's report has managed to ignore the normal rhetoric on economic and social problems which is repeated year on year and from one Council to the next. This is a welcome development, since it is the only way to achieve satisfactory results from the Luxembourg employment summit.
As Council President Jean-Claude Juncker has repeated often enough, a practical approach is required here. In this context it should not be forgotten that employment policy has to be directed at national level. It is not the role of the European Union to issue the Member States with precise instructions as to how they must tackle the unemployment problem: the situations existing in the individual States are too varied to be solved by one single European approach.
The EU would be better served by issuing guidelines for the development of a cohesive (coherent) framework strategy, within which the Member States are called upon to act at national level. This framework should name no names, so as not to provoke disappointment and disillusionment when purely conceptual calculation criteria fail to be met. It is therefore wrong to focus on quantitative criteria, as proposed by the Commission in its strategy paper. As the report itself suggests, it is first necessary to identify best practice before any reference points can be found therein. It is therefore somewhat premature to be influenced by the controversial attempts being made by certain Member States.
This criticism, which is aimed at some parts of the report, should not detract from the excellent qualitative proposals contained therein, namely training as a means of matching the unemployed to the needs of the job market, more flexibility in the organization of working hours, lower VAT rates for highlabour service industries, greater consideration of employment policy objectives when introducing structural aid, general reduction in the tax burden and a lowering of the various burdens imposed on SMEs.
The move to reduce working hours shows that while flexibility is necessary, it makes no sense whatsoever to impose rigid working times at European or even at national level: individual enterprises must be free to find the happy medium, in collaboration with their social partners.
More important than qualitatively rigid convergence criteria is the better coordination of a European economic, finance, income and currency policy, in order that a framework may be built which promotes growth, investment and employment in equal measure.
I have, of course, voted for the van Velzen report in accordance with the Social Democrat line. But I have strong objections on a couple of points.
Paragraph 9 calls for VAT to be reduced in labour-intensive sectors. This is described in Sweden as subsidizing "servant's jobs' and is not regarded as providing any increase in employment to match the negative effects caused by the tax reduction.
Paragraph 10 calls for tax on work to be reduced and for tax on energy and natural resources to be increased. The view is often expressed that this will create new jobs, but there is absolutely no theoretical or empirical evidence for this.
In spite of praiseworthy ambitions, my conclusion is that the aims sketched out in Mr van Velzen's report will not reduce unemployment in the Union. The summit risks producing "another volume of poetry' about employment.
That concludes the votes.
(The sitting was suspended at 1.10 p.m. and resumed at 3 p.m.)
Amending budget No 1/97-1998 draft general budget
- draft 1997 ECSC operating budget
The next item is the joint debate on the following reports:
A4-0299/97 by Mr Brinkhorst and Mr Fabra Vallés, on behalf of the Committee on Budgets, on draft supplementary and amending budget No 1 for the 1997 financial year; -A4-0290/97 by Mr Tillich, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year for 1998: Section III - Commission (COM(97)0280 - C4-0300/97); -A4-280/97 by Mr Tomlinson, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 1998: Section I - European Parliament, Office of the Ombudsman, Section II - Council, Section IV - Court of Justice, Section V - Court of Auditors, Section VI - Economic and Social Committee and Committee of the Regions (COM(97)0280 -C4-0300/97); -A4/0314/97 by Mr Giansily, on behalf of the Committee on Budgets, on the draft amending ECSC operating budget for 1997 (SEC(97)0933 - C4-0249/97).
Mr President, this is a joint debate on a number of reports. I will just make one comment on the report for which I am the rapporteur. I regret that we could not reach an agreement with the Council to fix this in one reading. The Council procedure made it impossible although only very minor amendments were being made. The result has been inter alia a delay in the adoption of the supplementary post for DG XXIV - services for fighting BSE.
This is a sad situation. I should like to emphasize strongly that the European Parliament's responsibility is not in question here, and I should like to ask the Commission at least to show the flexibility to take measures very rapidly to deal with DG XXIV.
On the two major reports, I compliment Mr Tillich and Mr Tomlinson for their reports. John Tomlinson is a safe pair of hands and once again this year has brought more transparency to the European Parliament. My group believes it is important that we go one step further than him concerning the function of Parliament itself, specifically on the number of costs and the various special arrangements which exist for the benefit of Members. If we criticize others, we should be open to criticism ourselves.
Mr Tillich - our rapporteur for 1998 - has achieved excellent cooperation with a number of specific committees but above all, as in previous years, with the Committee on Agriculture. This is no mean feat in this House. It helped that Mr Mulder was rapporteur for the agriculture side. It is very clear that we are moving in the right direction in creating reserves and also in asking the Commission to be forthcoming in putting forward modifications which will enable us to establish an agriculture budget by the end of this year which is more in line with reality.
The 1998 budget is once again clearly a very rigorous budget and Parliament has again contributed considerably to this point. We are now below 1.15 %, that is, 0.11 % lower than permitted by Edinburgh. It is about time - and I am pleased to see the President-in-Office present - that the Council recognized that Parliament is also responsible for the change in the culture of spending in the European Community. It would therefore be very useful if the Council committee on Budgets would also recognize that important budget lines which are relevant for the citizens of Europe, like those on information, NGOs, development, environment and consumers, are not simply cut nearly to zero, thereafter using the margin on Parliament's part to restore it. It is a childish game and it would be a step forward if two grown-up institutions such as the Council and Parliament were to take the necessary joint action to ensure that in the future this game of ping-pong was unnecessary.
A major initiative for this year is that on employment. I would like to congratulate the Luxembourg presidency for working so actively with Parliament on this point. ECU 150 million has provisionally been set aside and it can have considerable leverage through the special way it can be used for the European Investment Bank loans and guarantees. It is also clear that the Council should understand the following message. If it does not respond in kind - and we know that the Luxembourg presidency would like to work actively in that direction - and does not create the proper legal structure, then, quite clearly, on second reading Parliament will take a different orientation. Dogmatism in the Council has been responsible for the simple issues of legal bases being beset by difficulties for too long.
I have one or two comments on individual lines. It is very important that on internal policy we have made a beginning on real information policy. The fact that Parliament will probably put 30 % in reserve is a sign that we are not yet totally satisfied. A European Information System worthy of that name can only be achieved if there is real cooperation between the Commission and Parliament. It is very important, therefore, that we pool all our reserves in that respect.
Finally, this year for the first time we have made the matter of subventions central to our debate. Subventions are not insiders' money to play with. Subventions are there to help useful institutions to work towards the improvement of the situation in Europe in a number of areas. It is for that reason that we have rejected the idea that behind every budget line there is a specific face. It is up to the Commission now to take action. It is up to Parliament to be quite clear on how it will carry out control. I hope we will continue this line in the coming years.
Mr President, in this joint debate I should first like to comment on the report on draft supplementary and amending budget No 1 for the 1997 financial year, for the Court of Auditors.
As we all know, the Court of Auditors does not have enough auditors. This is due first to the scope of its monitoring activities, secondly, to its increased workload, and thirdly, because of the extent to which it has to produce statements of assurance.
A joint study was carried out into the institution's needs, and the conclusion was that 48 posts were required. It was thought that 23 of these could be covered by producing a supplementary and amending budget within the 1997 budget, and that the other 25 would be covered by the budget which Mr Tomlinson will present shortly. As regards the 23 posts to come from the 1997 budget, the Council approved 5 at first reading, and another 5 at second reading. I hope that the remaining 13 posts may also be approved in the end, besides the 10 already approved, so that the Court of Auditors may be granted the 23 posts which we requested for 1997.
I should like to take this opportunity to congratulate the Court of Auditors on its work, especially the clear and diaphanous use (if that is a valid expression - and in this case it is) which it always makes of favourable changes in the ECU-Belgian franc exchange rate. This attitude cannot be observed in all the institutions.
I should also like to remind you of the indispensable contribution of the Court of Auditors to Parliament's monitoring process.
I come now to the budget which Mr Tomlinson is about to present to us. I think it is a very good budget. He has done the best he could with the available resources, and this is the result. It is an austere budget, along the same lines as previous years. Furthermore, it maintains the same pressure on the Member States, in order to be able to achieve Monetary Union. Despite this austerity, I do not believe that the proper functioning of the institutions will be adversely affected.
I should also like to thank Mr Tomlinson for the improvements he has made in the area of staff management, which take account of the following factors: cost-efficiency, equal opportunities, the objective evaluation of the institutions' landed property requirements, measures to strengthen and improve interinstitutional cooperation, guarantees for a coherent information policy, and encouragement for the use of new technologies.
As for the huge Commission budget, presented by Mr Tillich, all I want to add is that I am pleased with the following aspects: first, that it has been possible for the Peace initiative to continue, secondly, that the figure of ECU 1, 000 million has been restored to the structural funds, thirdly, that category 3 sees, for example, the creation of the package of budget lines on the labour market and technological innovation, and fourthly, that funding for Latin America has also been increased, albeit by means of an amendment. I should like to point out that a 10 % reserve was approved for the Meda programme in an amendment, although we may perhaps be able to find a new amendment here in the House.
I should like to remind you that in fact it was through an amendment of my own that the reserve for the Meda programme was decreased last year. My aim is that the reserve should not hinder the work. At the moment we need a provisional evaluation report. I think that 10 % should not hold the work up, but nevertheless I think it clearly shows the Commission what Parliament wants: the provisional evaluation report.
Mr President, President-in-Office of the Council, ladies and gentlemen, I am grateful to the two previous speakers for having lessened my workload in one respect. You will see that there is not much more to say on the subject of the supplementary budget for 1997. For this reason the 1998 budget featured so prominently in the remarks made by my two colleagues. And my presentation will be no different. I shall attempt to present my report in less than the allotted 15 minutes, since I am simply unused to speaking for a quarter of an hour in the House.
Our objective in respect of the 1998 budget is to stamp it with a European seal of quality, characterized by an economical approach, greater openness, protection of European added value, the combatting of unemployment and the support of our young people, including the use of financial resources, so that the younger generation is enthused with the idea of a common Europe.
In its first reading the European Parliament has tabled a budget proposal which corresponds fully with the wishes of the Member States for a rigorous and rational budget for 1998. The Commission draft for the 1998 budget includes 1.15 % of gross national product, while in the Council draft the figure is 1.12 % of GNP. We propose that the figure be somewhere between the two. I seem to recall that the Edinburgh summit proposed an expenditure level of 1.26 % of GNP for 1998.
In its preliminary draft the Commission has left wide margins below the upper category limits. I believe I am correct in saying that after intense political debate our current proposal reflects a responsible approach; to this effect the margin has been left at about ECU 700 million. That is a much higher figure than several recent years combined. This result was not easy to achieve and at this juncture may I express my sincere thanks to the rapporteurs of the individual technical committees for their cooperation.
The result also signifies a new level of cooperation between the various European institutions. May I request that the Commission, and above all the Council, recognize this achievement and take it on board politically. Here I am thinking in particular of the employment initiative. While the margin represents an excellent achievement, so too is the galvanizing of our support for the Extraordinary European Summit on Employment, which is due to take place in Luxembourg in November.
In its 1998 budget the European Parliament wishes to set aside ECU 150 million for internal policies, budget category 3, so that instruments can be put in place, in collaboration with the Council Presidency, the Commission and the Parliament, as well as with the European Investment Bank and the European Investment Fund, which will give small and medium-sized enterprises the incentive they need to invest in creating additional employment opportunities. The Council is called upon to establish the necessary legal basis and to take clear steps towards this at the Luxembourg meeting in November.
The Council should be aware of the fact that a new level of cooperation now exists between the two bodies responsible for budgetary matters. The President-in-Office has it in his power to convince his colleagues of this, and I call upon him to do so. With this proposal the European Parliament has sought to discharge part of its responsibilities, in the conviction that this disposes of one of the priorities from the budgetary guidelines for 1998, which we adopted in March of this year. In late Spring the Amsterdam meeting and the national governments then followed by examining the employment problems affecting the European Union.
If the Council proves incapable of acting, then the European Parliament will be deeply disappointed, as no doubt will be the peoples of Europe. What is more, the EP would not again have the opportunity to make such efforts on behalf of the budgetary procedure. Our technical possibilities for 1998 in terms of the second reading would then be completely exhausted, and for the following years there would then be no grounds for the European Parliament renouncing its own priorities in favour of common ones.
In this context may I draw attention to the excellent cooperation and collaboration we have enjoyed with the Luxembourg Presidency. We greatly value its contribution and its pledge, as stated in its letter of 6 October, to do everything in its power to promote the success of the Extraordinary Council Summit. We too are convinced the summit must be a success, though we are not fully persuaded that all your colleagues are of the same conviction. For this reason, and for this reason only, we have created a set of operating conditions which prevent our position within the budgetary procedure from being weakened. We in the European Parliament are convinced of a successful outcome. Unfortunately, with this particular general rapporteur you have someone who hails from the Meissen porcelain area. Our motto, which is a well-known German saying, is "caution is the mother of wisdom' .
Let me now comment on the individual expenditure headings. First agriculture: With the ad hoc procedure still open, and with it the possibility for the Commission to submit a letter of amendment to its preliminary draft budget, we - the two budgetary authorities - will be in a position to adopt a realistic budget appropriation which meets actual expenditure requirements for 1998. This represents an important contribution to budgetary stringency, to which we are committed. It also means - and you are invited to join us here - that we achieve agreement on this letter of amendment.
Now to structural policy, which has already been mentioned by my colleague Fabra Vallés. We are in principle not opposed to restoring the authority to pay ECU 1 billion to the structural fund; we stand by this, as we have indicated from the outset, and this is reflected in our proposal. We are pleased that the Commission has found the means to provide financial support for the peace initiative in Northern Ireland. I wish to stress that this is to go ahead on the assumption that the Edinburgh decisions are not affected and that demands are not made of existing Community financing initiatives. Under these conditions we are prepared to agree to the Commission's proposal and indeed have included it in our own proposal.
I now wish to recall the 1995 decisions contained in the special report, where we came to the understanding that the Rechar and Retex initiatives are priorities for the European Parliament. As the Commission was able to find the money for Peace under category 2, and since in the discussions with the Commission the figures involved have steadily increased, it was obvious that we in the European Parliament should ultimately seek to tap the same bountiful source in order to finance Rechar and Retex.
In the area of internal politics I should like to point out that we naturally adhere to the priorities agreed in March, namely to support the Socrates programme and the European Year of Volunteers.
I would like to re-emphasize - and here I come back to a matter already covered by my colleague Mr Brinkhorst - that for 3 years the European Parliament has been promoting a European information policy. While the progress made here is all too evident, the interinstitutional cooperation between Parliament and the Commission leaves room for improvement. Together with the guidelines which will emanate from the European Parliament initiative report on information policy, political guidelines for a European information system should be agreed at the highest level between representatives of the Parliament and the Commission.
The Commission is now finally being called upon to provide clarity for its most recently established agencies. It is simply unacceptable to have a confusion of different regulations which prevent any budget transparency. The veterinary agency now to be set up in Ireland is a welcome example with its new structure and new rules of operation. Here it is worth continuing to push for the harmonization of regulations so that a permanent arrangement can finally be agreed.
In the field of research a motion has been tabled which promises to bring a saving of more than ECU 13 million by introducing greater transparency in administrative procedures. This is almost as much as that obtained from the ten discussions held as part of the mediation process between the European Parliament and the Council.
For the sake of transparency the Commission should also be required to show the amount allocated, for example, to the Socrates programme for countries with which association agreements have been concluded. We have tabled an amendment to this effect. If the proposals are serious and if sums are to be allocated, then we in the European Parliament also want to know the amounts involved.
As far as foreign policy is concerned, we have again established a balance between the Mediterranean states, the central and eastern European states and Latin America, in favour of the latter. Once a regular reporting procedure has been established for the Phare programme, we intend doing the same for the Meda and Tacis programmes. We are therefore tabling an amendment aimed at forcing the Commission to administer the Meda and Tacis programmes, to name but two, with greater transparency, particularly since the Commission has admitted in an interim report that it is not capable of submitting an evaluation report on Meda.
For this reason I believe that a 10 % reserve is quite moderate. It does not impede the implementation of the programme, but at the end of the day it should force the Commission to respond to our wishes and conditions. As far as administrative expenditure is concerned, we ultimately support the Commission's appropriation for zero growth and do not agree with the Council's proposal to make cuts in this area.
However, we do call upon the Commission to create the conditions necessary for the achievement of this objective. Consequently, we have also placed certain sums in reserve so as to be forearmed for the enlargement negotiations with those countries applying for membership, the aim here being ultimately to justify and support the work of DG XIV, as required by the individual examining committees, and to safeguard the activities of UCLAF vis-à-vis third countries. We therefore request that the Commission should provide a personal guarantee to this effect and should undertake to implement the necessary restructuring within itself.
Finally, let me express my sincere thanks to all those colleagues who have worked on the draft budget now being presented and who have provided their encouragement and support. Nor must I forget the contribution made by the officials of this House to the successful preparation of the present draft budget.
I now request all parties and all Members of this House to give their approval to this draft, which is the result of deliberations by the Committee on Budgets. The 1998 budget will then be another success for the European Parliament.
Mr President, firstly I wish to congratulate Mr Tillich on his excellent presentation of the Commission's budget and thank both Mr Brinkhorst and Mr Fabra Valles for the kind words introduced in the supplementary and amending budget. I will return to Mr Brinkhorst's specific question later.
I wish to say that the context is very similar to that which Mr Tillich has described, a context of budgetary rigour and the introduction of austerity into what appear to be fairly generous administration appropriations. I have made it quite clear in the explanatory statement which accompanies my part of the budget that, despite the fact that there appears to be a comfortable margin in category 5, it would have been an act of irresponsibility to have regarded category 5 appropriations as somehow more readily available than other appropriations in other parts of the budget. That would have disregarded the rules of sound financial management, thwarted the efforts being made to improve the operations of the institutions' administrative machinery and deprived the institutions of the necessary dynamism and spirit of innovation to introduce what I describe as intelligent methods of management and interinstitutional cooperation. It would have also given the impression that we had money to throw away and that would have been a bad thing.
So the context for the budget is the rigorous use of the available appropriations and for the European Parliament itself committing itself to a 20 % ceiling of the available category 5 appropriations. I will turn to how we dealt with that later.
First of all, I would like to thank all those concerned in the other institutions, e.g. Court of Justice, Court of Auditors, Committee of the Regions, Economic and Social Committee and the Joint Organizational Structure for the constructive dialogue. I am sure they all found themselves in difficult circumstances for they had to express their aspirations with the near certainty that none of them would be fulfilled to anything approaching their satisfaction. The Court of Justice clearly has suffered as a result of the restrictive staff policy but not to an extent that precludes it being able to continue its work properly. It had particular problems in relation to the Palais building in Luxembourg about which I do not need to say anything to the President-in-office of Council. He will know from our budget resolution how important it is for that matter to be resolved speedily and permanently.
To the Court of Auditors, it was always clear that Parliament were going to regard them as the one exception to the rule that there would be no staff increases. We had agreed, not merely to increase the staff as Mr Fabra Vallés has reminded them, but to do it in two instalments with the 23 posts in the supplementary and amending budget and the 25 posts in my budget. Those 48 posts fall far short of their aspirations as well. They were asking for 125 posts in the current year - they have got 48 posts in a deal that will now take us into the next millennium. There will be no consideration of additional posts for the Court of Auditors before the expiry of the four-year period covering this agreement. In recognizing that special request from the Court of Auditors, that special need, we are also recognizing the obligation that was placed on the Court of Auditors by the Maastricht Treaty to complete not only their normal audit work but also the work on the statement of assurance. Increasingly the committee on Budgets, and I believe Parliament as a whole, has come to value that statement.
For the Committee of the Regions, the Economic and Social Committee and the Joint Organizational Structure, we have had useful dialogue with them but during the course of our discussions, circumstances changed dramatically. I do not think we had anticipated for example that the Amsterdam Summit would come to a conclusion that will over a period of time eliminate the Joint Organizational Structure. In the light of that decision, in the draft Treaty of Amsterdam, it became important that we saw a solution to the long-term problems of the Economic and Social Committee and the Committee of the Regions that did not in any way allow them to separate because of the Joint Organizational Structure disappearing. That played a significant part in the discussion that we had in relation to property policy which is a major theme underlying the budget.
There are a number of common themes that run throughout those other institutions and Parliament itself. I want to emphasize just one or two of the common themes. I will commence with one that has perhaps caused more deliberate misunderstanding amongst people in this House, particularly members of staff who ought to know better than any other, and that is the underlying theme concerning canteens and restaurants in Community institutions. All of them are well subsidized and patronized by people who are moderately well-heeled. They are all well subsidized by the provision of the buildings, the heating, the lighting, the cleaning, the equipment and maintenance. What we have as an underlying theme throughout all the institutions' budgets this year is an elimination of any additional cash subsidy. We have done this in the institutions that we are responsible for and we look to the Commission to put into effect the parallel paragraph that is in Mr Tillich's motion for resolution. I do not see anybody here who needs an additional public subsidy for a meal in a canteen. The proposal is to eliminate them over a period of four years; not to eliminate the subsidy, but only the additional cash subsidy.
We talk about improving the quality of training in Parliament. Those members of Parliament's Staff Committee who go around producing leaflets that denigrate both the Secretary-General of Parliament and myself should realise, before they put them into the English language, that canteen is spelt 'c-a-n-te-e-n' . The one that is spelt '...t-I-n-e' is the metal trunk in which we carry our papers. So perhaps when we save a little money on the staff subsidy on the canteens we can improve the literacy of some of our officials and get them to work a little more productively in the interest of European citizens.
Another common theme throughout the institutions is the liberalization of the telecom market and the interinstitutional call for tender so that we and the European taxpayers can benefit from that liberalization of the telecom market. Therefore money has been put into reserve pending that interinstitutional call for tender.
Equally there is an underlying theme in relation to greater clarity and transparency about the use of some of the appropriations for data processing and the use of modern technology.
I now turn specifically to Parliament's budget. We have cut ECU 4.1 million from the draft estimates. We had given an undertaking. We have done it and therefore honoured the commitment to the 20 % ceiling. The European Parliament's budget has major amendments on the revenue side to introduce greater clarity and transparency. Concerning Members' allowances, in paragraphs 12 and 13 of the motion for resolution, there is the point that Mr Brinkhorst referred to. I wish to make it clear when those words in that resolution say that the proposals of the Bureau are not fully adequate, we are not merely criticizing the bits that they have done. We are saying that there are other things that they need to look at; not just travel, but the operation of the per diem and other allowances. But that is the prerogative of the Bureau. We are merely expressing a view in the budget resolution.
At paragraph 14 we refer to the Edinburgh Summit on which we will be voting certain consequences this week. If the consequence of the decision in the Court of Justice is that we have a twelfth full partsession here in Strasbourg, the money is already in the budget. It is in the reserve. I am sure that the chairman of the Committee on Budgets will agree with me that we will release the money from the reserve immediately a decision is made by Parliament that requires that money to be on the line. The other consequences of the Edinburgh Summit need to be examined as well because the Edinburgh Summit did not only talk about plenary sessions, it also talked about where committee meetings will be held.
The final major problem in relation to Parliament's budget concerns property policy. It is imperative and cannot be said often enough that Parliament must have done everything to be able to purchase the D3 building by the time that our purchase option expires on 31 May 1998. Not only must we purchase the building, we must do it in such a way that we get the full financial contribution as promised from both the Kingdom of Belgium and the French Republic. We have to do that and at the same time dispose of our surplus property. That is a major objective of this budget.
There are a number of other things in the budget of Parliament. They are all there to be read by Members. I will not go through them, but I would like to associate myself with the remarks of Mr Tillich in thanking the staff - particularly the Secretariat of the Committee on Budgets and Mr Van den Berge and his staff - for giving us all the information necessary to draw up the budget and the estimates of Parliament.
(Applause )
Mr President, ladies and gentlemen, with the agreement of the House I am going to condense the two speeches anticipated for today into one, but one which will have two parts: the first will be on behalf of the Committee on Budgets concerning the ECSC budget, and the second will be the opinion of the Group Union for Europe on the other reports under discussion.
First the draft amending budget for the ECSC for 1997, which requires no special remarks on my part, but I would like to draw your attention to the proposal, currently being examined within a legal framework and which I would like to set out on behalf of the Committee on Budgets, aimed at maintaining, in 1998, the anticipated contribution of 0.011 % of the turnover of the coal and steel industries.
The ECSC, created in 1952 for fifty years, will disappear as an institutional entity in its own right in the year 2002. As the loans financed by the ECSC are over a five-year term, it will grant no further loans as from 1998. In the eyes of the Council this seems to justify the removal of this contribution which is - and I would like to highlight this - the only Community tax, thus the only receipt instrument, over which this House has a say.
This is a time when the European Union must show proof of its initiative in the area of employment and where everyone well knows that the future is not in the creation of small jobs in an already overcrowded civil service but, on the contrary, in the selective support of SMEs. It is generally recognized that they are the compost on which jobs truly grow and it seems to me that a gesture of an amount of ECU 50 million on the budget of the ECSC, of which the return would be, if the Commission is to be believed, ECU 1 billion, a gesture which would consist of transferring ECU 50 million to the EIB to enable it to grant improved loans to those SMEs using components coming from the coal and steel sectors, such a gesture would be perceived in a positive way, in the name of solidarity with an industry which has been entirely restructured due to the community system, which it seems to me must now watch over its future.
Let me now come to the opinion of my group on the other reports under discussion. With regard to the 1998 budget, in the eyes of the Group Union for Europe, it seems clearly more successful than in previous years, largely due to the great desire for dialogue shown on this occasion by the Dutch and Luxembourg Presidencies and marked, probably because of economic reasons, by a clear desire to come to a consensus a month before the Luxembourg Employment Summit. I must say that nearly all tendencies in the Committee on Budgets took up Mr Jean-Claude Junker's invitation to make a special effort to free up the financial resources that would enable it to be a success.
The rapporteur, Mr Stanislas Tillich, proposes freeing up ECU 150 million in heading 3, destined to encourage job creation. It goes without saying that our group can only be in favour of this proposal and that the risk of seeing the Commission using funds thus made available for an objective other than that which is at the heart of all European concerns seems to us a slender one.
On the other hand, our group would not wish to see the Council's proposal to reduce the payment appropriations that are destined for structural funds by ECU 1 billion in 1998 followed. From our point of view, respect for the letter of the interinstitutional agreement with regard to as wide as possible a use of the credits committed in the 1994-1999 planning seems to me to go without saying.
Let us not forget that these funds are also jobs, notably in the building and public works sectors, and let me simply remind you that 1998 and 1999 are the two last years in which the cohesion funds will be wholly destined to areas in difficulty within the Europe of fifteen countries.
Enlargement could not, except by deliberately sacrificing the balances too painfully achieved over the years, translate into a transfer from the countries of cohesion towards the candidates for membership, without coming up with other systems for the regions with the weakest incomes. This is the task of the Agenda 2000 programme, which we will again be discussing in the future. But it is one more reason for previously undertaken commitments to be adhered to and that payment appropriations should follow, without the least alteration, the funds which have already been allocated.
With regard to particular funds, and notably the special programmes of Phare, Tacis, Meda and the reconstruction programme for former Yugoslavia, a real effort of control and optimization must be accomplished without delay. Indeed, it would be regrettable that programmes aimed at enabling enlargement under the best conditions, at sorting out the difficulties of the Republics of the Former Soviet Union, at developing a Euromediterranean partnership and at putting an end to the war in the former Yugoslavia, should remain unused through lack of organization, monitoring and, in a word, efficiency. This is why the 30 % of funds put to one side that were destined for the reconstruction of former Yugoslavia must be taken as the desire to scrupulously verify the good use of funds whoever the beneficiary is.
Europe, which is heading blithely towards an overspend of ECU 5 million on its programmes overall, spends, relatively speaking, markedly more than the Marshall Plan did previously, of which many Europeans remain nostalgic. But these new tasks, whose effects now reach as far as the Court of Auditors which is an essential institution for the coherence of European budgetary systems, need large amounts of supplementary funding. It is therefore very willingly that the Group Union for Europe will follow Mr Tomlinson's proposals to create jobs in the Court of Auditors in 1998.
In another sphere, that of communication, our group supports the proposal of the Committee on Economics, aimed at significantly increasing the funds destined for informing public opinion within Member States about the implementation of the euro. This will be with us in less than fifteen months. Let us not run the risk of implementing it with badly informed citizens, when they are not deliberately disinformed.
This budget must also, and this is for us a crucial issue, be the opportunity to put an indisputable legal basis in place like, for example, the guarantee fund for the audiovisual industry. The compromise arrived at in the Committee on Budgets on this resolution seems to me to be going in the right direction.
Lastly, I will finish by mentioning agriculture expenditure, which is so important for the cohesion of European policies and which constitutes a model for common policy. The extremely tight calculations established by the Commission for next year meet with our approval. We now have to hope that no catastrophe of the "mad cow' variety comes along to disturb a structure which can undoubtedly stand up to easy circumstances, but which would not resist very strong pressure on the various COM systems.
Mr President, on the Committee on Foreign Affairs, as regards the 1998 budget, we are trying to restore the funding levels of 1997 and take account of the political priorities of the institutional agreement between the Commission and the European Parliament.
First we turned our attention to the Meda programme and placed particular emphasis on the comments, which we ask you to bear in mind.
Secondly, we turned our attention to putting amounts for Kedo into the reserve fund to safeguard the rights of the European Parliament, and thirdly, we insisted that Phare be kept at 1997 levels.
Our committee is on the whole satisfied with the response of the general rapporteur and the Committee on Budgets, and for that reason we are introducing just one amendment, which concerns line B7-661 and the campaign against anti-personnel mines, which is our own priority.
We are asking for ECU 3 million in addition to that what was agreed in the Committee on Budgets and we ask the House to vote for this proposal.
Mr President, on this occasion I again want to begin, as on previous occasions, by thanking Mr Tillich for the excellent cooperation we have had as rapporteurs, which has meant that for the first time, as far as I can tell, this Parliament's efforts were not at an end after the vote on Thursday. The ad hoc procedure remains open and to me that means that Parliament can have a greater influence on the agriculture budget, which is to be welcomed.
We are now waiting for the Commission's letter of amendment. We expect it to stay within the 0.45 % increase, but I can assure you that as far as the other matters are concerned the Committee on Agriculture and Rural Development will continue to concern itself fully with how the money is spent. On previous occasions we have already indicated that we would prefer an adjusted reduction or increase of the individual budget headings to an across-the-board reduction, whatever the result.
The Committee on Agriculture and Rural Development welcomes the fact that most of the amendments by the Committee on Budgets have been approved. We are neutral in budget terms and they all relate to more environmentally-friendly agriculture, more action to combat fraud in agricultural expenditure and improvements in the quality of agricultural products through active promotion campaigns. We hope that these amendments will be favourably received by the Council and the Commission.
The accompanying measures in category B1 are also important. In that respect it is very disappointing that despite the Commission's promise this Parliament has still not been able to study the results of this programme. We look forward to a statement from the Commissioner. When can Parliament study this report?
As far as the other categories are concerned, of all the amendments drafted most of them, apart from one from the Committee on Budgets, have again been tabled by the Committee on Agriculture. I would like to draw your attention to one and that is the amendment concerning B2-5122, relating inter alia to aid to farmers who have been relegated to the sidelines by various political measures arising from agricultural policy. We commend that to your attention and hope that the House will approve it.
Mr President, I have not time in two minutes to talk in great detail about what we have done. However, let me try to draw some of the main lines of the discussion in the Committee on Economic and Monetary Affairs and Industrial Policy.
The committee has once again this year sought to present a balanced budget, that is to balance any additions that we have made to budget lines with cuts in other areas. Perhaps the most important addition we have made is to create a budget of ECU 40 million for the Prince programme, the information programme for European citizens. We consider it particularly important in this coming year that European citizens be well informed about the introduction of the single currency - a major step forward in the development of Europe.
I find it an irony that in my own country the government has finally decided to take money from this budget line but, at the same time, cannot make up its mind whether to join the single currency or not. Nonetheless I welcome the fact that the opportunity exists for British citizens to become better informed about such an important development.
At the same time we have cut the budget and, in particular, we have made a cut of some ECU 30 million in the publication of the S series of the Official Journal. This is currently published in paper and nobody reads it. There is no reason why it should not be published electronically, the form in which most people get access to it.
Perhaps the most salient feature of this year's budget, however, is the package of budget lines that we have put together, worth some ECU 150 million in total, to assist in the jobs summit. These are budget lines that have been assisting in job creation, that we have put together as a package and we are offering to assist the heads of government in putting together a wider budget package. I hope that they will find new money from their own sources to go along with this.
The budget this year in total is only ECU 87 billion, and it is a disgrace that some ECU 5 billion are paid back to Member States at the end of every year. If Member States are serious about things like job creation, let them put this money into that.
I wish to conclude by thanking the shadow rapporteurs on the Economics Committee and the budget rapporteur, Mr Tillich, for their helpful and cooperative spirit in all of our work.
Mr President, over the years the budget of the Committee on External Economic Relations has grown very considerably as our relations with Eastern and Central Europe, the former Soviet Union and the Meda countries have developed. For this reason alone, as a committee, we are having to exercise increasing vigilance.
I cannot in all honesty claim that we have a complete handle on the budget for these three highly significant areas. However, the Commission will know that we are increasingly calling for greater accountability. That said, I do not find the responses by Commission officials in committee to be anywhere near sufficient. This is an issue that the Commissioners would do well to consider afresh: the Phare programme, the Tacis programme and the Meda programme.
On the detail, we have questioned the size of the external delegation budget. Colleagues are keen to support certain European/Latin-American organizations, and I concur with that. There is support for the textile industry in relation to the external relations budget. That is high on our list and I refer to Mrs Ferrer's amendment in particular.
We wish to sustain the budget line on promotion of European exports to Japan, which we regard as one of the great success stories. Regrettably, the Council - I cannot think why - wants to cut back on that, but we are resolutely opposed to any cuts. I draw the attention of the representatives of the Council to that specific point here, because many Members here will be familiar with the outstanding success of the executive training programme which enables young men and women each year to go to Japan to learn Japanese for 12 months and to spend 6 months in Japanese business learning the ropes. No fewer than 650 graduates have benefited from this scheme, which is a further boost for European exports to Japan and investment in that country.
Mr President, the dominant feature of this year's budget is economy, both on the part of this Parliament and on the part of the Council and the Commission. I think Mr Tillich has been extraordinarily successful in combining this economy with an effective budget. The most important aspect as far as social policy is concerned was the employment initiative. The House has created a package, the Tillich package, containing ECU 150 million. The specific feature of this package is that it consists both of measures which can have a direct influence on employment and measures relating to labour market policy. We are thereby lending support to the Council and in particular to you, Mr President-in-Office, and your prime minister, to help do something in the context of the Luxembourg summit. The package is flexible, but clear enough. It is a package in which ECU 150 million can be spent and ECU 200 million actually saved. I think that we have been very successful and that that is a focal point of this budget. On behalf of the Committee on Social Affairs and Employment I very much welcome this development.
Apart from that, Mr President, I should like to say a word about the Commission. In its draft budget the Commission has in fact seriously underestimated the chapter on social affairs and employment. Parliament's priorities were clear and the Commission's priorities contained too much of Mr Kinnock's 'employment is money' ; I do not believe that is the aim and I think it is contrary to what was decided in Amsterdam. I believe that we need a balanced package which also of course takes account of transport, but it should not be as exclusive as the Commission has proposed. I think we have been successful in cutting back on that aspect slightly. I think we have produced a good budget and I want to thank the rapporteur in particular for that.
, draftsman of the opinion of the Committee on Regional Policy. (PT) Mr President, ladies and gentlemen, speaking also on behalf of my colleague Mr Costa Neves, who is unable to be here with us today, I should like to emphasize that Parliament's proposal is substantially better than the poor draft Budget the Council has sent us. And Mr Tillich is particularly to be commended in that respect.
The Council did indeed say that it wanted to promote a policy for employment. Yet the proposal it has submitted to us has nothing in it about employment. In the structural funds, preparations were being made to cut payments by ECU 1, 000 million. It was Parliament, through the rapporteur of the Committee on Regional Policy, Mr Tillich, which reinstated the ECU 1, 000 million. These funds are used, as has been said, in projects that obviously promote employment in the least favoured regions.
The Council offers no suggestions on the Retex and Rechar programmes, as the Committee on Budgets informs us here. These programmes offer jobs in areas affected by the restructuring of the mining or textile industries. The Council says nothing about unemployment packages. There is a letter from Mr Jünkers, which I consider is a poetic letter, because we are talking about budgets, and, therefore, if the Council were seriously proposing an employment initiative, it ought to have incorporated it in the draft budget it has sent this House.
It was this Parliament, particularly through the rapporteur, Mr Tillich, which set up the mechanism of obtaining an ECU 150 million package, which the Council was unable to achieve by the wholesale direct cuts it made in the European Communities Budget.
Finally, the education and mobility of young people. It is this Parliament which is promoting the Socrates and Leonardo programmes. These are fundamental instruments for making young people employable, for providing them with technical and professional training, for giving them mobility; it is we who must provide the budgetary reinforcement those gentlemen are incapable of providing. And, in addition, the Prince programme for increasing the information available to citizens, of which we have already spoken. I would only like to ask Mr Tillich, as a footnote, perhaps towards the end, to show a measure of goodwill towards the tropical forests. This is also an extremely important programme in terms of aid and for the image of the European Union.
Mr President, ladies and gentlemen, if the Commission or the Council were to have their way, then consumer protection and environment policy would have been well and truly blamed for the finances. That this has not happened is down to the fact that the Committee on the Environment has submitted a very practical proposal and that the rapporteur, Mr Stanislas Tillich, has steadfastly supported our endeavours. I wish to express my heartfelt thanks to him and to the Committee on Budgets, which has been extremely cooperative.
We are again on the road to progress in the fields of environment and consumer policy, which commenced a number of years ago. To go into the details of this would not be appropriate at this time. However, I believe that the basic premises laid down by us in recent years have been taken further, such as the issue that citizens might actually participate in the internal market, for example in the setting of standards. We have succeeded in extending the Life environment programme. In the field of public health we have seen that structures have been set up for the future definition and implementation of a European public health policy, and we have at last been able to force the Commission to act. Alas, this is something which it has recently failed to do in the matter of Alzheimer's disease. We have extended the measures and research in place to deal with this new illness.
Environment policy is not only a question of money but also of imagination. By this we mean screening the budget, not that this is intended to delete money from the structural fund, but rather to allow environment policy measures, including those affecting structures, and promotional measures to take effect. We are quite happy to leave the responsibility for these areas to those who are legally entrusted with them. We must insist, however, that resolutions made at European level be retained even in respect of structural measures. We cannot in this respect disregard environmental and competition policy considerations. I believe that it is right to have a green structural policy, and in the years to come the agricultural policy should also be made green. No doubt there will be some opposition to this, but it does constitute the only way to emerge unscathed from future agricultural policy negotiations. Let me now conclude by again thanking the rapporteur.
Mr President, ladies and gentlemen, in the course of drawing up the budgetary proposals for 1998, and more specifically in drafting the opinion of the Committee on Transport and Tourism, there were clear signs of constructive cooperation between the Commission and Parliament, as well as between Parliament and the various states and parties. May I therefore express my warmest thanks to all those who participated in this work.
The Committee on Transport and Tourism welcomes the substantial increase in funding for transeuropean transport networks, which will create jobs in both the short and the long term. The last four EU summit meetings have all shown that the TEN are a means for stimulating the European economy. Though the budgetary provisions for trans-European networks are somewhat less than that promised or proposed by the Commission and Parliament, they do send the right message and we should support this initiative.
The Committee on Transport and Tourism is agreed that the increased contribution to TEN should not be at the expense of all other transport policies. The Committee is therefore concerned about cuts in the area of transport safety and the promotion of combined transport systems and/or long term mobility. We have reached the pain barrier here.
If I recommend that we approve the proposals of the Committee on Budgets, then I do it in the confidence that the appropriations will be used effectively to support the employment initiative. However, I recommend all colleagues to reject the proposal of the Committee on Budgets in respect of budget line B5-325, which bears the abbreviated title "Promotion of tourism' . When acknowledging all discussions on subsidiarity, the European Union cannot and should not fail to provide budget funds for such a labour-intensive and dynamic sector.
Mr President, as the Committee on Culture rapporteur, I wish to state that we are generally very pleased with the outcome of the budget process which is a recognition of the importance of culture, education and the media in the process of job creation.
Our approach has been one of openness and transparency and we have stopped earmarking specific projects. We are particularly pleased to have seen the support we have received on Socrates - the education programme - and hope that the substantial increase that we have found within the budget of the European Parliament is now matched by a commitment from the European Council.
On the cultural programmes, we are very disappointed with the amount suggested for Raphael, especially after a long conciliation process. The amount proposed by the general rapporteur does not take into account the new umbrella cultural programme proposed in two years' time. We hope that this will be considered during the vote.
On the media aspect of the budget, we are disappointed that there has been no agreement from the Council on the film guarantee fund and we hope that an opportunity will be found later to reinstate this money when a legal base has been secured.
On the information lines, we are concerned that much of the money for the relays may go to just five big documentation centres, but apart from that I would like to congratulate the rapporteur on a good job.
Mr President, right from the beginning, the Committee on Development and Cooperation has considered the draft budget presented by the Council to be completely unacceptable, as far as the section on external actions is concerned.
The preliminary draft presented by the Commission had already introduced major cutbacks in those lines specifically concerned with development. Whereas the Commission's proposal showed a very limited increase in overall spending on external actions (of 0.41 %), the Council's proposal shows an actual decrease of 2 % compared with the 1997 budget. The most badly affected cooperation appropriations are those relating to Africa, Asia and Latin America.
We are grateful to the rapporteur, Mr Tillich, because his attitude ensured that the vote in the Committee on Budgets gave satisfactory results, with certain amendments being approved. We will continue to press for other amendments in the part-session.
In what remains of my time, Mr President, I should just like to say that the European Union's efforts to economize cannot always be made at the expense of the poorest countries.
Mr President, ladies and gentlemen, as draftsman of the opinion of the Committee on Civil Liberties and Internal Affairs, I would first like to express my regret that the amendments that we had proposed - at least some of them, which in our opinion were important - have not been considered by our eminent colleagues in the Committee on Budgets.
I refer particularly to the modest supplementary credits that we requested to fight against organized crime and to support the common action of the Council. A great deal more funds were put aside for town twinning: this is undoubtedly what is known as "big politics' .
I am thinking above all - and this is at the heart of my speech - of the refusal of the Committee on Budgets to add a single penny to budget heading B3-4109, allocated to the implementation of measures to fight against violence towards children, teenagers and women.
I do not want to dwell here on the tragic events of the Dutroux affair, which cast a shadow over my country and shocked the whole of Europe. I would, nevertheless, like to remind you that following these events the whole of the European Union declared the protection of children and the fight against trafficking in human beings to be a fundamental priority for the Union.
I would also like to remind you that in two weeks time, the European Parliament will adopt the report of Mr Schulz, which contains numerous urgent recommendations, both necessary and essential, the implementation of which will require supplementary funds.
I am therefore asking Parliament to support the request of the Committee on Civil Liberties to grant supplementary appropriations to line B3-4109. I know that there are some in this Parliament who think that by asking a European judge to resign they are doing a lot for the protection of children.
I can affirm, for my part, that those who will not vote for extra funds for line B3-4109 while wrapping themselves in the cloak of moral superiority with regard to a judge, will be just making mischief and, worse still, they will be hypocrites.
Mr President, as rapporteur for the fisheries budget, I have intervened on many occasions throughout the budgetary procedure in order to draw the attention of the general rapporteur to the fact that it is not possible to bring about - as had been envisaged - an across-the-board reduction on all the budgeted posts relating to fisheries without challenging the proper implementation of essential elements of the multiannual plan, which are the foundations of the common fisheries policy. I am happy that the Committee on Budgets has listened to us on this important point.
Furthermore, by unanimously adopting the two amendments I have proposed concerning lines B2-910 and B2-901 and 902, the Committee on Fisheries has shown a particular interest in two essential aspects of the CFP, in this case, priority to traditional fishing and the essential means anticipated to put a fair monitoring system in place.
Regarding traditional fishing, I am happy that the Committee on Budgets has followed our proposal to allocate ECU 2 million to this line. Small coastal fishing is a permanent activity of crucial importance for the survival of numerous maritime regions. It was therefore essential to provide follow-up to the action initiated in 1995 benefitting a professional activity which requires large amounts of local labour and whose economic and social role, as well as its role in regional planning, is irreplaceable.
With regard to monitoring, the Committee on Budgets has unfortunately not followed our proposal, and I strongly regret this. If the part-session confirms this vote, we will not have sufficient funds available to put in place an objective essential for the efficiency of the common fisheries policy.
Mr President, I would like to thank Mr Tillich. He has been helpful and cooperative throughout. I am very disappointed at the continuing decrease in spending on renewable energy and energy efficiency. We have problems with legal bases. They must be put right by the Commission.
As far as research is concerned, we have always appreciated the support of the Committee on Budgets, and that has continued this year. We understand that the Commission will be making adjustments in its administrative arrangements in order to retain the needs of the service while making sure that they are accountable. The transparency is greater, in fact, on the research programmes than in any other item, since it is quite clear how much is spent on administration on each of those specific programmes.
Because of a lack of legal base and little progress on energy we are sending our delegates to Kyoto with very little in their bags. Our priorities must continue to be renewable energy and energy efficiency.
Mr President, ladies and gentlemen, on 16 September last I had the honour of presenting to you the principal elements of the draft general budget for 1998, as formulated in the first reading by the Council during July.
Today, as you get ready to proceed to the first reading of the draft general budget, I would particularly like to raise what seems, in the current budgetary procedure, essential to the institution which I represent.
First of all, let me say that the first duty of any budget authority - and in particular community budget authorities - must be that of as efficient and effective a policy on spending as possible. Respect for this rule - respect for this budgetary principle - is a must in the framework of the budgetary rigour which the 1998 financial year implies. It is, furthermore, by this yardstick that the Council measured the expenses registered in the draft general budget for 1998.
Mr President, the exercise in which you are taking part today and the day after tomorrow is, in fact, a major event in the budgetary procedure. I say "a major event' because the amendments you are going to discuss and vote on are, in fact, a budgetary transcription of the directions formulated by the House in its March resolution. It is a major event because these amendments largely reflect the image of the draft general budget that the President of Parliament will sign in December. It is a major event because - and in this we are living up to tradition - a certain number of amendments contain a little cherry or a little cactus directed at the other budget authority and, once more, I note that the current exercise is no exception to that practice.
Mr President, ladies and gentlemen, without wanting to prejudge next Thursday's votes on the amendments you are going to discuss, I would like to note particularly amendment 815, which relates to the necessary financing for the promotion of jobs, an area in which the Presidency wanted to include Parliament from the very start of the debate on budgetary procedure. This initiative, Mr President, is a great credit to your Parliament, as it contributes in a decisive way to the legitimation of the jobs package as it will be submitted to the Extraordinary European Council on 20 and 21 November. But this initiative will be all the more credible if you are willing to maintain, in Section 3, a sufficiently high margin along the lines of the substantial margins you are about to maintain in sections 4 and 5.
With more specific regard to section 1, the Presidency notes changes - I mean changes and not modifications - sub-section 8.1 appearing as an annex to the rapporteur's motion for a resolution. Indeed, these changes constitute a mandate for negotiation between Parliament with the Council at the next trialogue concerning the letter of amendment the Commission will formulate on 29 October next.
The Council will give its opinion on the Commission's letter of amendment, but I would already like to recall the bilateral commitment of April in order to say to you, Mr President, that the Presidency will do everything it can to ensure the procedure is concluded in only one session.
With regard to section 2, as I understand, Parliament is ready to re-establish the payment appropriations reduced by the Council at first reading. I wish to remind you, just to get this straight, that this decision is based on the foreseeable implementation of payments committed during the coming financial year.
With regard to the Peace initiative, we have noted the alternative to the preliminary draft budget, as suggested by the Commission, which would thus like recourse to appropriations not affected by section 2.
The Presidency is delighted with this solution, which it will support with all its might, and I think the Council will also support the solution, on condition, of course, of respect for the Edinburgh decisions and, more specifically, for the decisions regarding available resources for commitments within objective 1.
With regard to the financing of the CFSP, I should say that the trialogue of 6 October was a good one, extremely fruitful, following the signing of the interinstitutional agreement of 16 July. This trialogue considered a new distribution of the total amount amongst different lines as they were formulated by the Council. The Council will therefore give its final decision on this distribution.
In conclusion, Mr President, I would like to say how pleased I am that, thanks to the willingness and the sense of responsibility of Parliament, understanding between the two branches of the budget authority has been exemplary from the start of the budgetary procedure. I note that cooperation between Parliament and the Council has already produced tangible results, both in the area of agricultural expenditure and in expenditure on fisheries and the CFSP.
Mr President, this is all I wanted to say at a moment when you are ready to proceed to the first reading of the draft budget. In conclusion, I would also, and above all, like to thank all of those in the Parliament who have contributed in a determinant way to the results that we have obtained at this stage of the budgetary procedure. I would first like to mention the chairman of the Committee on Budgets, Mr Detlev Samland. I would also like to mention the two rapporteurs, Mr Tillich and Mr Tomlinson and, last but not least, I would also like to show appreciation for the considerable work that has been accomplished by the Commissioner, Mr Liikanen and his team, and to include them in my acknowledgements.
That said, Mr President, I thank you for your attention, and am ready to listen to Parliament.
Thank you very much, President Fischbach, and thank you, too, for your kind words to Parliament and Mr Liikanen.
Welcome
I would like to welcome the delegation from the French National Assembly to the European Union, led by the chairman, Mr Nallet, who have taken their seats in the official gallery. This is the delegation's first visit to Parliament since the recent elections in France. The delegation has had a number of talks on topics of common interest, including the Amsterdam Treaty in the light of the increase in membership and European monetary union. I am convinced that these meetings will help to strengthen the fruitful cooperation between the French Parliament and the European Union, and I would like once more to extend a warm welcome to the delegation.
Amending budget No 1/97-1998 draft general budget - draft 1997
ECSC operating budget (continuation)
Mr President, after listening today to the rapporteurs' presentations of the budget and the comments by the Council, I would remind you of last year's budget debate. It was extremely difficult, there was a lot of tension and we had difficulty in finding a common line between the institutions. We must all be very happy at the change, and at the renewal of the interinstitutional cooperation which started well at the beginning of the budgetary procedure by the Dutch Presidency and continues this autumn. We must now carry the budget through in the same spirit.
With regard to the supplementary and amending budget for 1997, the second reading of Parliament establishes consensual solutions for nearly all questions raised. It is unfortunate that the procedure has been prolonged but the result permits, in particular, a first important step in the reinforcement of the Community's consumer protection services. I would like to thank both the rapporteur, Mr Brinkhorst, and the chairman of the Committee on Budgets, Mr Samland, for the considerable effort invested to achieve this result.
For the European Coal and Steel Community there is an agreement between Parliament and the Commission on the supplementary and amending budgets for 1997. I understand that the rapporteur, Mr Giansily, wishes to examine the recent Commission proposals for the continuation of some ECSC activities after 2002 before finalizing his views on the draft budget for 1998. This debate will therefore take place at a later stage.
Turning to the first reading of the draft general budget for 1997, the value of the interinstitutional cooperation can be illustrated in most parts of the budget. For compulsory expenditure, the concertation on the amounts to be inscribed has been extended to take account of the most recent information in the rectifying letter. It has been a long-standing wish of the European Parliament and it will now happen. The substance of the result remains to be seen but the trialogues so far have shown a convergence of views.
Among the internal policies, the joint employment initiative of Parliament and the Council presidency is a promising achievement. It is built upon serious rigour and it concentrates expenditure on programmes which can have a real impact on employment creation and labour markets in the Community. Combined with the mobilization of the resources of the EIB agreed in Amsterdam, this initiative can, if it is endorsed by Council, contribute significantly to the employment summit. The institutions continue to work to find the appropriate instruments to obtain the most value added for employment creation from the initiatives.
In category 4 it is good to know that the recent agreements between the institutions concerning the budgets of the international fisheries agreements and the common foreign and security policy have been effectively applied.
Against this broad satisfaction, there are, of course, some points of concern. Parliament's orientations for the execution of the 1998 budget foresee an advisory working party to approve programmes in the area of human rights. The Commission is always available for interinstitutional cooperation to the extent that the competences and the responsibilities of each institution are respected. But it is important not to erode responsibilities and not to put at risk effective implementation of Community programmes.
Turning to some more specific points, the Commission will prepare the 1999 budget with the euro as its unit of account. The report on agricultural production methods which was asked for by Mr Mulder should be provided before the second reading. Parliament's preferences with regard to Rechar and Retex, which have been mentioned often, are very clear to us. The initiatives which could be taken in this respect will be examined but this examination should also include realistic possibilities for execution. Parliament has often given attention to execution figures and that is why we should also do it here.
With regard to the Official Journal, the initiatives for publication on-line will be taken. We took a major initiative with the publication on-line of Agenda 2000 last summer. Almost 20, 000 Europeans consulted us on the Internet on the day when the documents went out. However, it is unlikely to result in the very important savings expected by Parliament in 1998. We need to change a number of directives before they will be legally binding. Important progress has been made towards transparency and harmonization of the financing of the committee agencies, due in particular to the considerable efforts invested by Members of the European Parliament. Mr Tappin is not here but his efforts are well known in this House.
It is up to the Council to approach the proposals now on the table in a constructive spirit. As far as subsidies are concerned, the Commission fully shares the intention to give the organizations concerned an incentive to diversify the sources of their financing. With regard to implementation, further reflection may be required to make it manageable for the Commission, for Parliament and for organizations concerned. But as far as the principles are concerned, we fully share them.
Finally, I have noted the growing importance attached by Parliament to zero-based budgeting. If I understand the underlying ideas, the intention is to challenge budgetary inertia and to strengthen the expost and ex-ante evaluation before deciding on any budgetary provision. This reinforces the initiatives which the Commission has taken in the context of SEM 2000 to strengthen evaluation, in particular as far as the multiannual programmes are concerned. A report on the evaluation activities of the Commission is under preparation and should demonstrate the progress made. I am sure the intention of Parliament is to apply high valuation standards to all initiatives for budgetary spending regardless of their source.
I should like to conclude by congratulating the rapporteurs, Mr Tillich and Mr Tomlinson, as well as the chairman of the Committee on Budgets, Mr Samland, for their work on the 1998 draft general budget. I also thank Mr Fischbach, President-in-Office of the Council, for his very cooperative approach to the discussions we have had.
Mr President, on behalf of the Committee on Institutional Affairs, I would like to express concern, satisfaction and determination.
The concern, somewhat premature, is that the reminder, in the future Amsterdam Treaty, of the responsibilities of Member States within the context of the implementation of the budget, does not translate into a dilution of the responsibilities of the Commission, notably due to the fact that it would cease to be the sole body responsible for the discharge of this duty before this institution.
The satisfaction is in the fact that the interinstitutional agreement on the CFSP is already being implemented and this is a good thing for it shows that these expenses are non-obligatory ones, that is, ordinary expenditure.
Finally, the determination will be to see the Commission, in particular the Commissioner, Mr Oreja, follow closely the information policy relating to the Amsterdam Treaty and to institutional questions. This treaty is already sufficiently complicated and sufficiently incomprehensible for citizens without adding to it and an effort of information and education is clearly necessary.
This, ladies and gentleman, is what I have been given the responsibility of saying on behalf of the Committee on Institutional Affairs. Allow me to add, on a personal level, a word of congratulations, perhaps a little premature, for we are only at the first reading, to the Luxembourg Presidency. I believe that the quality of relations that have been established between this Presidency and Parliament shows what can come of a good collaboration between institutions. It is undoubtedly this cooperation which will enable some substance to be given to the employment initiative at the European Council of Luxembourg which is dedicated to this issue. May the relations forged between this Parliament and the President-in-Office bear much fruit, for this is the right road to take.
Mr President, I should like to reiterate what Mr Bourlanges and Commissioner Liikanen have said about the way that we have had good cooperation with the Council on this occasion compared to last year for instance. It shows what can be done when we work together. There is a 'but' coming up shortly. I wish to congratulate both rapporteurs because the work they have done has helped us tremendously. In Mr Tomlinson's case, the other institutions report has gone pretty smoothly; and in Stanislaw Tillich's case, he has gone out of his way to work with the various groups to try to get good results when we voted in committee.
I also wish to thank Jan Mulder, the rapporteur for the Committee on Agriculture and Rural Development, as the problems we have had in the past over the agricultural budget have been smoothed tremendously because of him. I do not need to say too much on category 1, because Jan has already said it.
I should like to make clear that the Socialists have tried to be consistent in their approach to this budget. We know that a stringent, prudent budget was needed and we also know that employment had to be at the top of the agenda. We have tried to look at the positions of Parliament and at what had and what had not got a legal base; we have looked at the wishes of the committee and at how the lines were being spent. Taking those things into consideration, we have actually come up with a consistent policy. At times we have done things with which I did not agree. In agriculture, I actually led the vote against the Committee on the Environment, Public Health and Consumer Protection on the tobacco sector, where we agreed to keep the money on tobacco where it is rather than take it out, because that is the way Parliament had voted in July. That is just one example of where we have tried to go along with Parliament's wishes.
On the structural funds, the ECU 100 million that we have all now agreed for the Irish peace process is an excellent example of how the three institutions have worked together to ensure that this has been achieved without a legal base. I should like to make one point clear to the Commission on this - I am not too sure that it is directed at DG XIX so much as DG XVI: we are not kidding, this is serious, we want to see the monies we have made available for Rechar and Retex implemented. It is Parliament's wish from last year and we want to ensure that this money on Rechar and Retex is indeed spent.
On category 3, as I said, our priority has been on the employment chapter. I wish to say to the President-in-Office at this point: our group has put a lot of effort into getting a commitment and an agreement on this strategy. At times it has not been easy. We have seen some budget lines sacrificed so that we could go for this strategy; we have seen some lines take decreases and some lines disappear, where some of our colleagues were asking us to maintain them or indeed increase them. It has not been easy to convince our colleagues of the validity of this exercise. However, we have stuck with it, we have gone with it, and we hope that on Thursday Parliament can vote through a programme which will help create jobs in Europe.
I have to say to the President-in-Office - and this is where the 'but' comes in - that our great cooperation depends on this. If the Council cannot deliver, if we do not get a legal base and if his colleagues treat this in a flippant manner, then all hell will be let loose. That ECU 350 million will be redistributed throughout category 3. We will find lines where it will go; we will ensure that it is put on those lines where it can be spent; and that will make a joke of our strategy. A lot depends on whether the President-in-Office can persuade his colleagues in the Council, and I am sure that he will do that. If it does come off, if we are successful, then once again we can show that if we have good interinstitutional cooperation, we can find the solutions that we all look for in a variety of areas.
On category 4, the Group has been consistent in its approach to Turkey and Meda. We do not agree with the vote in committee about putting an amount in reserve. I make the point now that we will be voting against the amendment to put the Meda money on the line.
It is worth mentioning two lines specifically in category 4: one is the sex tourism line, introduced by Mr Colom, which we need to do something about; the second is the CFSP for the landmines. That should be given full support from all groups.
Mr President, like others I would like to congratulate the two rapporteurs, but in particular, Mr Tillich. I think he has done an excellent job in what has not been an easy budget year. Like Mr Liikanen, I prefer this kind of atmosphere to the one we had last year; but I would simply point out that we in the Group of the European People's Party are being as consistent as we were last year in looking for a tight and rigorous approach to the budget and also maintenance of our commitments that we, as a Parliament, have signed in the context of the interinstitutional agreement.
Let me make three points for the EPP in this debate. Firstly, I would like to underline what the rapporteur has pointed out regarding the rigorous approach of the European Parliament to this budget. We will be somewhere in between the 1.12 % of the Council on first reading and the 1.15 % of the Commission. It should set at rest the minds of those who have thought that this institution is simply interested in spending money right up to the limits. The margins in category 3 are over ECU 200 million, and in category 4, external policy, where we might have been tending to spend funds on tropical forests or other areas of importance as we have done in the past, we have kept a margin of nearly ECU 500 million. That is over ECU 700 million altogether on first reading. That is a first, so far as I know.
Secondly, when we then come to the other institutions - if our rapporteur could tune in to my wavelength, Mr Tomlinson - I would like to welcome the fact that we have actually kept our commitments of being within the 20 %, as we have always done. I would particularly like to thank our own Secretary-General and Secretariat in Parliament for coming forward with a report on interinstitutional cooperation. It has shown that it has been working. It does add value to our ability to get value for money in the institutions. I would certainly support the recommendation at the end of that report that there should be an annual process within the budgetary system whereby, when the Secretary-General submits his draft estimates, we should have a report on that. Perhaps the Commission could also insert that on a regular basis in its presentation of the budget.
In terms of the other institutions and the European Parliament budget in particular, I would like to draw attention to what we consider the innovation of having clearer public disclosure of the costs of all the buildings owned by the European institutions. We believe that this is a common 'patrimony' of the European Union, and at least in this way a start can be made in achieving clarity about where the money is spent. We hope it will be adopted on an annual basis.
Turning to the European budget itself, for the Commission, section III, there is firstly the point on the jobs initiative. Ever since 1994 we have supported having an idea of growth and jobs. This is where the idea initially came from, but it was always stymied by the lack of a legal base. In the EPP we support what the Socialist Group has said. We expect the deal to be done at the summit so that we can have a second reading which should go as planned. We would also like to have, as Mr Tillich's report clearly points out, a commitment at the summit that when we are looking to the longer term - when we come to December and talk about Agenda 2000 - we should bring together all the elements of job creation into one section under the financial perspective. It seems to be somewhat odd that we talk about category 3 when we are looking at job creation, whereas category 2 is also doing a significant amount in that perspective.
Lastly, when we come to the use of reserves, we have shown that in the system for Jet - where we want a solution by second reading, and also on the information system - we can, as a Parliament, judiciously use the reserve for matters of policy so that we can then make sure that the system runs as we in Parliament would like it to do.
Mr President, negotiations are underway for the next structural funds programme between the national governments and the European Commission and this budget affects structural funds.
The European budget will play a central role bearing in mind that no budget increases are proposed. From an Irish perspective we must remember that the infamous Celtic Tiger has not had the effect of giving a boost to all of my country. Parts of the constituency that I represent in the border counties and the West of Ireland have not felt the effects of this Celtic Tiger.
The average income per capita in my region is well below the national average, to say nothing of the EU average. By 1999 the average income per capita for all Ireland will be close to 90 % of the EU average while in my region it will be less than 75 %. Budget reallocations of EU regional, social, agricultural and fishery funds must in future be disbursed on a region-by-region basis taking into account the social and economic problems of each region together with the disadvantages of peripherality.
The border counties of Ireland and the west of Ireland must be given Objective 1 status guaranteeing the maximum amount of EU structural funds under the 2000-2006 programme. It is neither fair nor equitable that my region is compared, for the purposes of EU structural funds allocations, to other more affluent regions in the country and indeed in Europe. It is imperative that the border counties and the West of Ireland be treated as a separate region for structural fund purposes and there is nothing new or innovative about this. There was a special case for the north of Scotland, as well as for the south of Italy. Therefore there is no reason why a special case cannot be made for the equally disadvantaged west of Ireland.
In conclusion, I wish to say to the Parliament: hands off - no reductions or further reductions in areas where lesser-used languages are spoken. Lesser-used languages are an integral part of our culture and instead of reducing funds, we should be increasing them. In conclusion I should like to express my thanks for the further allocation to the peace and reconciliation fund.
Mr President, the EU budget for 1998 has been prepared carefully and responsibly. I would like to express my thanks to Mr Tillich and Mr Tomlinson, its rapporteurs, and to Mr Samland, the chairman of the Committee on Budgets.
The improvement in the employment situation is the main principle behind the budget. The most important innovation is the new employment initiative, which, hopefully, will achieve statutory status. The initiative makes available reserves for the risk financing of, for example, small and medium-sized businesses, so that the EU can guarantee Europe Investment Bank loans. It might also be worth explaining the possibility of utilising interest subsidy loans. They could be, for example, easier to administer.
Connected with the question of employment is also the funding of the Community initiative for small and medium-sized businesses. This has been approved but the important thing is that the ECU 1 billion that the Council cut be restored to the structural funds. Although there is inefficiency in the administration of the structural funds, they are nevertheless the EU's most important tool for improving the employment situation.
A couple of problems cropped up again when the budget was being debated. The administration of the EU special agencies is still unclear. Although the special agencies wield power based on EU legislation and receive payments accordingly, their funding and monitoring is confusing. Because the received payments are not counted as part of Member States' costs contributions, the Commission has no great interest in monitoring these bodies. For this reason, their administration procedures should be clarified.
The other problem is heading A-30 - "Community Support Measures' in administrative expenditure. The heading may be too detailed and the aid points and sums might reflect the personal favourite organizations of past generations of Parliament. This part of the budget should be made clearer. But, aside from these observations, the presentation of the budget must be praised as being excellent and thoroughly approvable.
Mr President, I would also like to congratulate the rapporteurs even though I have to say immediately, in general terms, that I profoundly disagree with the highly restrictive guidelines we are faced with for 1998, particularly in the Council's draft.
Because that is, in fact, the essential characteristic of the present budgetary process, and, furthermore, it conflicts with the priority which, it is claimed, is being given to employment. Obviously we cannot but agree that priority should be given to employment. This, moreover, should not be merely a budgetary priority but the general priority of the Union. Nevertheless, any agreement and vote of approval we may give to the inclusion of a fund for that purpose does not mean that we have any great illusions as to the practical reality of that declaration of priority.
In the first place, because we consider that the fight against unemployment and the creation of jobs must immediately be set free from the present restrictive policies. Next, since not only is the allotted amount limited, since the ECU 390 million earmarked for that use have really been secured essentially by means of financial engineering, which boils down to taking funds away from a number of other appropriations, or from purposes to which they might have been allocated, particularly social objectives, to concentrate them on this new purpose.
The importance of this priority required much more of us. It demanded new means, and sufficient means to face up to the seriousness of the scourge with which we are all familiar in this field. It is true that there is not much more the European Parliament could do in the face of the Council's preliminary and definitive drafts. But we cannot in any event fail to note the drastic limits of this action, particularly evidenced by the cuts made particularly in important areas of our social, education and youth, cultural, environmental, consumer protection and research policies, to mention only a few of the most important. These limits are also evidenced by the very increases proposed for other areas, particularly the suggested allocations to information campaigns, which amount to ECU 106 million and do indeed turn that item into a real, if undeclared, priority.
Also on the subject of cuts, I would like to state that in our vote on Thursday we will insist on the reinstatement of some items which have been sacrificed, and also on the reinforcement of certain objectives. This applies to tourism - which has disappeared - and also to the fight against racism, to the audio-visual industry and the ultra-peripheral regions. With regard to certain aspects of the process, I should like to say that we consider it a positive sign that it is proposed to reject the cut of ECU 1, 000 million ecus in payments for the structural actions adopted by the Council. This is a totally unacceptable proposal and for that reason alone should not be approved. Meanwhile, and following the same line of thought, we cannot understand and do not accept allocation of the Committee on Budget of ECU 100 million in class II to the Prince initiative; similarly, we do not agree that the additional allocation of ECU 60 million to the Retex and Rechar programmes should also be at the cost of normal structural actions. We agree with these objectives, but we do not agree with the means used to include them.
Mr President, ladies and gentlemen, this year's budgetary process has been overshadowed by the deliberations on Agenda 2000. Major strategic decisions are therefore not expected. One is entitled to ask, however, whether or not this budgetary process shows that the European Institutions, the Council, Parliament and the Commission, are in possession of sufficient creative talent.
First a positive example: this year, our budgetary process has centred around the EU's capacity to act in the fight against unemployment. The Sunday speeches should now be followed by effective action. The question is, what can be actually be achieved, given that the EU budget of just under ECU 6 billion for internal policy matters is hardly adequate for major initiatives? How do we guard against the illusion that the EU can do something which is really the responsibility of the Member States, the regions, communities and enterprises - namely to promote new employment opportunities in a reforming and innovative way?
How go we get away from the views of the Members of this House, who sought to add a rider to every existing programme so as to turn it into an employment promotion initiative? How do we prevent the raising of expectations which cannot be fulfilled, as was the case with transeuropean networks? This can now be seen in the proposal which we have developed for submission to the Council as part of a concerted action. ECU 150 million for credit relief for SMEs, which is intended to affect assets of between ECU 5 billion and 6 billion. This action promises more success than a certain employment initiative launched with great pomp and ceremony, namely transeuropean networks, whose job-creation component was from the outset nothing more than pure fiction. It is regrettable that this scheme did not undergo public review, since my assessment of it would read "Fictions come to fictitious ends' .
The current initiative is a clear improvement for three reasons: it does not restrict itself to one single area, the construction sector, it focuses on smaller rather than major investment projects and it seeks to meet business head-on, thereby maximizing its catalytic impact. It is to be hoped that the Council and many national governments, including ours in Germany, takes up Parliament's offer.
Now to the negative example: in December 1995 this House first made some ECU 150 million available for an urgent rebuilding programme in former Yugoslavia. A lot of time has passed since then, though sadly little money has been forthcoming and what has been provided has had little or no impact. Implementation rates are alarmingly low, the restructuring programme has become bogged down and the urgent house-building programme, which is essential to encourage the return of refugees, is completely inadequate, according to representatives sitting on the committee.
A proper review procedure is needed here to assess the international cooperation required for such a venture. To improve matters, and for no other reason, the Committee has set aside a reserve fund. Now it is up to the Commission. It will have to improve its internal personnel management procedure and open up faster routes for the deployment of funds. The recently agreed fund for democracy in Bosnia-Herzegovina should provide assistance here. Yet we should not allow the Council to dodge its responsibility in this respect. Regulations should be simplified in such a way as to focus attention not on the job-orders of home-based tendering companies, such as those based in Spain, but rather on the people of Bosnia.
How then do I sum up our creative achievements? Members of Parliament, I leave the decision to you.
Mr President, Mr President of the Council, Mr Commissioner, ladies and gentlemen, at the end of the budgetary process and procedure, it is the tradition for group spokesmen to start by duly thanking the rapporteurs for carrying out the difficult task of reconciling positions and thus achieving a European Parliament position which is compact, uniform and able to reinforce the role played by Parliament itself, in constituting a reference point both for all of us and for the Council and the Commission. The desire for dialogue, patience, ability to understand the common priorities of an institution that requires unity in the budget, to affirm its prerogatives; these seem to me to be the basic aspects of the difficult task of the rapporteurs, which will end on Thursday, at least as regards the first reading.
On behalf of my group, I too wish to offer my heartfelt thanks to the general rapporteur, Mr Tillich, the rapporteurs for the draft supplementary and amending budget 1997, Mr Brinkhorst and Mr Fabra Vallés, my colleague Mr Giansily for the ECSC budget, President Samland, the entire secretariat and, as already recalled, the Council and the Commission for the excellent cooperation shown throughout this period.
Personally, however, I do not see any reason for thanking the rapporteur for the other institutions who, on my request to make a minor change to increase the Sakharov Prize allocation, replied that the European Parliament and the Committee on Budgets do not enter into politics. As if the decision to switch from 12 to 11 meetings, including the budget procedure, had nothing to do with politics, although the general rapporteur says so, and the general rapporteur for the other institutions is an honourable man. And as if the decision taken by the Committee on Budgets to abolish, or to take to pieces, the budget lines to set up the reserve to increase the funds intended for the Brussels buildings once again had nothing to do with politics! But the rapporteur Mr Tomlinson says so, and Mr Tomlinson is an honourable man.
So I will not join in the thanks offered so far, and I hope that the Chamber will, at least on this point, support the amendment I have submitted together with 35 other colleagues, so that, after eight years, the appropriation of ECU 15, 000 to the Sakharov Price can be increased, and can therefore stand at the minimum that constitutes appropriate recognition for one of the most important initiatives taken by the European Parliament in the field of human rights.
On the other matters and more generally, beyond this minor internal polemic, I would simply like this Assembly to note, at the end of the proceedings, that we are all certainly in favour of this compulsory policy, and heaven help us if we damage this consensus, but we should be aware of the fact that Parliament and the Council still agree to remain below the minimum, or rather, the maximum rate, which is always a minimum, fixed in Edinburgh: so that ultimately we do not risk taking the EU budget to be a public deficit to be corrected, to be reduced, etcetera, etcetera, in any way. I almost have the impression, from the experience of these last two years, that, beyond the questions of the economic and monetary union, we understand or want public opinion to understand that the more we spend, the more we increase a hypothetical public deficit, as if 1.26 or 1.16 comprised a deficit and not an essential tool for Community policy.
We are therefore paying attention to this point! Taking care not to say, on 21 November, that we will solve the problem of unemployment in Europe with ECU 350 million. We have agreed this initiative this year; I too hope and expect that the Luxembourg Council will produce positive results on 21 November. However, we should all be aware that this budget is not a non-refundable expenses budget, and the money available seems insufficient to me to achieve a real policy on employment.
Mr President, like last year, the Committee on Budgets is refusing to subscribe to the desire for rigour expressed by the Council which adopted a 1998 budget with zero growth in terms of real ECUs. Concerned, as always, to confirm the budgetary power of the European Parliament, the Committee on Budgets proposes to reduce the margin, on the financial perspective ceiling, from ECU 1.35 billion to ECU 500 million, as opposed to the ECU 950 million in the Commission's preliminary draft budget.
My group will vote against this draft budget, regretting that the Committee on Budgets has not retained the broad lines of the initial draft budget of the Council. A draft in which the ECU 82.5 billion of payment appropriations, although a decrease of ECU 1.8 billion compared with the preliminary draft budget, still exceed 1996 real expenditure by 8 % and are adapted to the foreseeable implementation needs.
Increases in the Council's draft budget are limited to 0.7 % in relation to the 1997 budget. The effort is balanced between the budget lines, with a particular reduction of ECU 1 billion in the structural funds, which nevertheless increases by 4.2 %. This said, the draft budget takes into account the need to limit national contributions to the Community budget.
Let me make three comments to illustrate the legitimacy of this objective. For 1998, France's contribution is already 91.5 billion French francs, being 6.3 % of tax receipts or 36 % of the budget deficit. Approval of the Committee on Budget's draft budget would mean an increase in this contribution of 1.9 billion, being a 2.2 % increase as opposed to a 1.4 % increase for the overall increase in expenses. If the French budget had been indexed to an increase in GDP, as the draft budget proposes, the extra expenditure for France would have been 45 billion French francs, that is 0.5 % of gross domestic product. There is a discrepancy, Mr President, between what the European Parliament says with regard to the need to put in place the single currency and its behaviour as a budget authority.
Mr President, this budget is excessive, cosmetic and intended to curry favour. It is excessive for three reasons.
First, because the 1992 European Council overestimated the needs of Community expenditure by fixing the limit of its own resources at 1.27 % of the gross domestic product of Member States, it encouraged budgetary laxity. This budgetary laxity led governments to propose, for 1998, a budget which, in payment appropriations, surpasses the real expenditure of 1996 by 8 %.
This budgetary laxity leads the Committee on Budgets to go further and to propose an increase in payment appropriations and commitment appropriations of 2.9 %, nearly 3 %, in relation to the 1997 budget. This means much higher increases than those of national budgets on which, however, budgetary constraints weigh much more heavily.
This excessive expenditure can be explained first as a way of currying favour. Currying favour with the structural funds, of which the amount is arbitrarily fixed at too high a level, leading Member States, regions, provinces, districts, public and private organizations, to strive to find ways, often useless and sometimes harmful, of spending the money.
This attempt to ingratiate is also found in internal policies, where a multitude of grants are made with no follow-up. I have set up a register, thanks to replies from the Commission to my written questions, and I thank the Commissioner who collected together the grants approved, not to all organizations, but to the French ones, which means that there is the equivalent of fifteen times this list for the whole of Europe. How can you believe that this spending is all effectively used and effectively controlled?
In reality, this Parliament is too often ready to listen to the different ever present lobbies and not ready enough to listen to the taxpayers, and we often have the impression, on the European right, that we are the only defenders of European taxpayers.
Lastly, this budget is cosmetic since it seeks to disguise the reality. The Committee on Budgets proposes ECU 150 million to fight unemployment. ECU 150 million for 20 million unemployed, is this serious? Who is going to believe that the problem can be solved with ECU 7 per unemployed person? In reality, it is not a matter of solving unemployment with these ECUs, which is due to the opening up of borders, free trade, and an excess of immigration, it is a matter of getting publicity for the European budget. ECU 150 million will not solve the problem but it will get coverage in the media. So, this budget, which is ingratiating, cosmetic, excessive and inflationary, ...
(The President cut off the speaker)
Mr President, ladies and gentlemen, Mr Gallou has not said anything new. In fact, the difference between Mr Gallou and the Committee on Budgets, since the former was not present at the voting stage, is that we do not discuss the subject, we make decisions.
We have, and we can say this with every justification, agreed a budget which supports greater financial management and safeguards the interests of taxpayers, in complete contrast to the remarks of Mr Gallou. Let me illustrate this by citing three examples.
First, what Mr Gallou has been calling for is no different from the flag we have been flying, namely a decisive response to the problem of subsidy abuse. To put a spoke in the wheels of those lobbyists who are always hanging about, and here I am referring to those whose hobby is blocking as many doorways as possible, the rapporteur has devised a plan for financing EU organizations which is transparency itself. Organizations are required to generate 10 % of their own resources. The Commission is required, in September of each succeeding year, to submit to us a report on the application of funds which the Community has issued to any organization, together with an assessment of whether further funding is proposed in this area. If not, the organizations in question are relegated, as in a football league.
Secondly, we have helped make a decisive change to the structure of administrative expenditure. No previous budget plan in the history of the European Community has featured a Commission organization chart in which the number of boxes displayed is fewer than in the preceding year. Our resolution is designed to carry this trend forward and to adopt a similar approach to structural policy. We can no longer tolerate a situation in which the number of A boxes in the Commission is the same as the number of C boxes. While the new concept of information technology is making inroads in the Commission, it remains merely a matter of prestige that a C box is assigned to an A box. For this reason a change is called for in the structure of the chart. This, Mr Commissioner, is a policy which we are determined to adhere to, not only this year but also in the years ahead.
Thirdly, we have undertaken to prove that we have indeed made preparations to enlarge the Union. Neither Council nor Commission have taken account of what they themselves proposed in Agenda 2000, namely to begin negotiations with new partners, how ever many they may be, from 1st January 1998. For such negotiations we need a structure. We have made a proposal for making this structure pluralist. On this issue let me just state clearly and frankly, and here I refer to a discussion which took place in Brussels on the Notenboom procedure, that if a body like DG I is incapable of managing the Yugoslavia programme, the Phare programme and the Tacis programme to our complete satisfaction, then it should not be put in charge of the enlargement programme - unless we want to wait 25 years for the first new member to join. One thing must therefore be clearly understood: the resources which we have set aside for a new administrative structure will only be available on the condition that the Commission organisation chart is a fully functional structure and is organised differently from the current model. We surely cannot allow this task to remain in the hands of those who are still incapable of administering the funds concerned.
I have deliberately focused my remarks on a subject which encompasses not just the issue of employment policy and the other matters already discussed. The debate in this budget procedure was very encouraging, since it raised a considerable number of points, including new institutional issues. Speakers have quite justifiably pointed out that in the mandatory functions we have found a process which would have been unthinkable some years ago. Letters of amendment after the first reading of the budget in Parliament, no voting motions being placed during the first reading in Parliament, and then a joint procedure in the trialogue prior to the budget's second reading in the Council - from an institutional viewpoint, that constitutes a decisive step forward.
Let me just add the following: yesterday evening in the Committee on Budgets I quoted the words of Bertolt Brecht: times are not so or are not always so. The problem is that we now have a Council Presidency with which we can genuinely cooperate. Unfortunately, the time may also come when we are again faced with presidencies which are either untrustworthy or lack the strength to carry through in the Council those policies which they themselves have drawn up. The process which we are initiating here today is therefore an invitation to the Council to make interinstitutional changes to the framework conditions and ultimately to modify the treaty, so that we are at last given clear guidelines - and this should also include the agricultural policy.
Mr President, at the moment Europe is experiencing deflation, and that is the wrong way to go about preventing unemployment. This deflation is happening as a result of the influence of the EMU criteria. And, furthermore, Parliament is on the deflation bandwagon. That is what Mr Tillich meant when he said that Parliament has done its homework and its housework too. Actually, Parliament's employment initiative will do nothing to affect unemployment in Europe in any noticeable way. About ECU 1 a month will be spent in aid of unemployment. This is the feeding of the five thousand. But that was then, and I don't think it is going to work this time. That is why the summit conference on unemployment has been condemned as a propaganda conference and it will fail unless more money gets to be spent.
Let us turn to Mr Tomlinson's report. He has done important work in the area of structure and, in doing so, has described the interests of the European Parliament well. There are two things I would like to draw to your attention. He refers to defence aid for a European political defence machine, and he has changed the bases for parliamentary appropriation so that it can be used as aid for a general European defence machine. I think this is a dangerous basis for the independence of nations and the preservation of freedom.
Furthermore, this Parliament ought to take a firmer stand on the revision of the expenses claim system, which Mr Tomlinson left unsettled. I get, after paying all my expenses, ECU 12, 000 a month cash in hand salary and expenses, and that is much too much. In the Nordic countries we cannot tolerate such inflated rewards. When we start to re-examine the pay scheme we must sort things out with Elmar Brok and other such representatives who are in the employ of private companies at the same time as working as Members of Parliament.
Mr President, although the employment initiative is the main topic of this debate, the European Union cannot really make a significant contribution to employment with ECU 150 million. At most the Union can, for instance, contribute to the exchange of information between Member States. Employment policy should remain primarily the responsibility of the Member States. I am not at all happy with the procedure by which the European Parliament is trying to deal with employment legislation through the Council. Parliament is exceeding its powers. The proposal to add all the category 3 amendments together into one large amendment is at odds with the spirit of the budget procedure. At second reading all the budget headings amended by the Council should be on the agenda, not a whole category of expenditure.
The information is still too much like propaganda for the federal model. It is therefore to be welcomed that the explanatory statement on budget heading B3-300 states that the information and communication policy should take more account of different ideas of European integration. An objective information source should in any event be independent. I am therefore strongly opposed to including Euronews in European information.
I also think it is undesirable that the ECU 1 billion from the structural funds which the Council cancelled should be reinstated. This is not justified by the scale of 1997 spending. In the Council's draft budget payment appropriations are already 4.18 % higher than in 1997.
Mr President, while not wishing to belittle the good work of the rapporteur, I must say that the draft budget represents nothing more than an extrapolation without any clear consideration of the main political priorities and with no real initiatives for reform. The most serious problem, as we all know, is the high unemployment figure, particularly youth and long term unemployment. This muchvaunted initiative to combat what has become a problem of serious proportions, while in itself a remarkable achievement, is still far from satisfactory. It is still particularly regrettable that the ECU 3.5 billion allocated to research and technological development still represents less than 4 % of the total budget.
It is hard to conceive of another area which is as important for long term employment as research and development, especially in view of the fact that the EU is continuously losing ground to the USA and the Asiatic countries in the field of technological development. At the end of the day, real jobs can only be created by a healthy and competitive European economy.
Mr President, I will start with Mr Tomlinson's excellent report, on which I should like to congratulate him. It is the result of a great deal of work. I shall therefore vote in favour of it this time, which I did not do in committee.
Nevertheless, I should like to take this opportunity to point out that this work has been flawed, even plagued, by a series of populist and demagogic amendments, which can only act to reinforce the prejudices which were seen, for example, in the television programme we were talking about yesterday in this House, and which end up damaging the institution's prestige.
Parliament is paying for the consequences of the Council's lack of political will in considering it unnecessary, until Amsterdam, to have a Members' statute. There was an Officials' Statute, a Commissioners' Statute, a Statute for Members of the Court of Auditors and a Statute for the Advocates-General of the Court of Justice; but there is no statute for Members of the European Parliament. This has had a series of adverse effects on the system by which parliamentarians are paid. I think it is high time this was resolved once and for all, throughout the whole system. Any half measure will only create dissatisfaction and unfairness. That is all I want to say on the matter.
Ladies and gentlemen, I come now to the general budget. I want to thank Mr Tillich for his work, but there are too many ad hoc procedures. There are proposals for amendments in the resolution but not in the budgetary section; there are too many letters of amendment; and there is the Council's commitment to approve a legal basis for actions against unemployment, which have still not been approved in time for the first reading; and so on, and so on.
In any case, my dear Mr Tillich, Mr President, if we were to ask a normal person whether they had understood any of this, I think the answer would be no. Therefore, I believe that this budgetary procedure provides evidence that the Treaty of Amsterdam left a lot to be desired, in not updating article 203. I think that is very clear.
Ladies and gentlemen, I am not going to harp on about the question of the Meda programme, but I will say that I find it surprising that two weeks ago we voted to congratulate the Commission unusually warmly on having implemented the programme so well, and now in the budget, we are trying to put part of its funds in the reserve.
As for the structural funds, I think this year's formula is a good one, since we can now count on having enough money to provide for the structural funds in full. I should like to thank the European People's Party for changing its mind since last year. In this sector the structural funds are spending objectives, and an attitude like that seen last year could result in a very grave future commitment.
Ladies and gentlemen, I should like to conclude by mentioning the employment initiative. I congratulate the Luxembourg Presidency for the initiative itself and for its commitment, and I have complete trust in President Juncker. But I hope you will not mind me saying that I do have a lot of doubts, and am worried about the attitude of some members of the Council. I would not like to see Parliament sacrifice part of the non-compulsory expenditure which it has at its disposal just for the sake of a news story on television the day after the extraordinary summit in Luxembourg.
Ladies and gentlemen, I think our amendment on this point is just a sign of our misgivings, as Mr Fischbach so diplomatically said. We hope that the Council's decision in a month's time will show us that our misgivings were unfounded. Furthermore, ladies and gentlemen, it is now time to mobilize the whole Community budget, to unblock other initiatives directed against unemployment which have been blocked by the Council for some time, so that the whole of the Community budget can be proemployment, and so that we can motivate the people of Europe and prepare the Union for enlargement.
Mr President, I believe that Mr Tillich, Mr Tomlinson and Mr Samland and all on the Committee on Budgets have done a sterling and exhausting job. But I think it is a game, played out each year, which has its technique, its skill, its difficulties, its fun, but essentially does not give the European Parliament the power to set its own course and to question some of the more basic aspects of the move towards integration within the European Union.
That said, I think that the first observation that I would like to make is that the 1998 budget shows that we have a European Union with feet of clay, with big aspirations, big possibilities, but without the essential finance mechanism to enable it to act in a world that is beset by rivalry and competition.
The second point that I wish to make is that, while we welcome the initiative on employment, we cannot forget the experience we had of the Europe-wide networks and of the fact that they had no substantial effect on stemming the growing tide of unemployment within the European Union. We would also like to say that, unfortunately, if we divide ECU 150 million by 20, 000, 000 jobless people, we are talking peanuts.
Unfortunately, Mr President, I must stop. Thank you.
Mr President, I would like to refer in particular to the Tillich report and to the further two years' extension for the peace and reconciliation fund for Northern Ireland.
Members of this House will be only too well aware of the very delicate position within my constituency at the present time with regard to the talks process. I would like to take this opportunity to thank Mr Tillich and the other members of the Committee on Budgets who came to Northern Ireland to witness for themselves the support that exists for peace within that constituency and to see how people are working together from diverse backgrounds to achieve a consensus. To Mr Samland, Mr Tomlinson, Mr Wynn and Mr Tillich, our thanks go out to you for your initiative in coming to Northern Ireland, seeing for yourselves and giving up your valuable time.
The peace and reconciliation fund began from scratch and there are many elements to that funding mechanism. If I had to make a criticism, it would be that there is too much red tape involved. For the next two years it must be made more user-friendly. On a positive note, the district partnerships have been a resounding success and have brought together all the social partners working together to build a future for everyone. This has been no mean achievement in our divided society, an example set that I believe we can not only build upon, in Northern Ireland, but which can also be developed and brought to other areas of the European Union, especially as we expand towards Eastern European countries.
While I and my colleagues have concerns, I wish to state my support for that programme and to reiterate my thanks to the Committee on Budgets. I am aware that there is an argument between the Committee on Budgets and the Commission. We understand their argument. We understand the position of the Committee on Budgets, we are supporting you in that argument with the Commission, and it will be sorted out.
Mr President, time constraints mean that I can only make a brief comment on the budget, and I am going to talk about cultural policy again, as I have done for the past five years.
At last, after almost two years of conciliation with the Council, the Community has witnessed the birth of a new child - the cultural programme christened Raphael. We hoped and longed for the arrival of this child, but unfortunately it is a little sickly for lack of sufficient financial support. In fact, this child does not have much of a chance of completely fulfilling its destiny. When we talk about social cohesion, I wonder why we do not include culture? When we talk about economic development and the problem of unemployment, I think to myself: surely culture is a source of employment and economic development?
There has to come a time when this House's declarations of goodwill are reflected in the budget. Next year, as budgetary rapporteur, I hope to be able to treat Raphael as a true son, and not as a stepson.
Mr President, the draft general budget which has been presented is relatively restrictive. I think it is good that it is a very tight limit. It ought to be possible to keep it so in future, particularly if there is success in bringing about real reforms in the areas of agricultural policy and regional aid in the coming years.
I also think the initiatives which are included to release money for an employment initiative are positive. But then it will, of course, depend on what political content is put into this initiative, which is entirely unclear today. I get a little doubtful when I see how it is to be financed, since there is a risk that not very much new will actually happen, and that it will instead just disappear in another direction with similar effect.
I am opposed to the proposal for a publicity campaign which is in practice a form of political propaganda in favour of, for example, the euro or the Amsterdam Treaty. It is unreasonable for the EU to make propaganda for a particular opinion, such as in relation to the Amsterdam Treaty, when it is a controversial political issue in many countries.
I also think that Parliament should take the opportunity to gain credibility by reforming its own system for travel expenses, for example. I have therefore taken part in drawing up such an amendment.
Mr President, I am going to speak on the satellite agencies. Firstly, I would like to thank Mr Liikanen and through him his colleague Mr Mingasson for the way in which we have moved to harmonize the regulations. With the appointment of a financial controller, surpluses should be returned to the European budget and we have made great strides on the control over discharge. I am very pleased to see the package you are putting to Council for their approval. Thank you for your help on that: common sense prevails.
Secondly, we are now moving towards having an efficient and transparent agency system as reported in the budget. We are moving towards management by objectives; transparency whereby both staffing, administrative expenditure and substantive expenditure are now exposed in the budget remarks. That is a good move.
In conclusion, I would like to say that establishing and developing agencies is not a one-year job. The European Parliament must maintain its commitments to existing bodies when redefining budgetary priorities.
Finally, thank you for your very kind remarks which were reported to me by my visitors' group.
At the end of the story I come to the moral. I want to talk about this Parliament's credibility in a number of Member States. I do not think it is as bad as a journalist from your country suggested to me recently when he said to me that it is difficult to talk to fraudsters about fraud but the fact is that I find the European Parliament is being taken less and less seriously.
The debate about our system of allowances, especially the travel allowance, which has been going on for over a year now, and now, in the Netherlands, about our voluntary pension fund, has a lot to do with this. Sometimes one is justified in blaming the press, as happened yesterday with a Dutch TV programme about signing in on Friday. But sometimes we ourselves should also make more of an effort to be credible.
I know it is hard in a Parliament in which fifteen countries are represented and the members receive different salaries and also have to work with highly-paid European officials. All the same the Tomlinson resolution is correct in my view in trying to persuade the Bureau to take further action than it has done up to now.
In the opinion of the Partij van de Arbeid members this resolution still does not go far enough. We have therefore tabled an amendment with a number of others, including representatives from other countries, to sharpen up the text. We also think that the pension fund should be further examined and that the burden should shift from Parliament to the parliamentarians. What is ultimately needed - we do not have any regulations at present - is a supplementary pension. I know that it will not be possible to have proper ratios as quickly as all that. That is why we need regulations. The same work, the same pay, everyone the same. We decided that for the British in Culham and for staff other than the European officials. We should also have that for ourselves. We must have regulations. I think in fact that it is important in the long run for the Union's legitimacy.
Mr President, ladies and gentlemen, I can only say on behalf of the Flemish Socialists that I entirely agree with Mr Dankert. I find this budget positive to the extent that we have managed to focus the discussion and the drafting of the budget on employment. I also think it is positive that the budget translation ensures that at the second reading we will be able to evaluate the results of the Luxembourg summit in budgetary terms. I would like to emphasize that the evaluation must be a general evaluation and that is what I think is lacking in the resolution before us. The resolution places too much emphasis on the problems relating to the legal principle. That is an important problem but it is only one aspect. We must therefore be able to assess the results of the Luxembourg employment conference in the light of everything that Mr Van Velzen has had approved by this Parliament here today. At the second reading we must try to reevaluate the political role of the budget instrument and we can only do that by seizing the unique opportunity with the assessment of the employment conference.
Mr President, ladies and gentlemen, I would like to thank all the Members of Parliament who have spoken in this debate. The quality of their speeches is a measure for the issues in the Union. Parliament's initiative with regard to employment shows to what point its Members are desirous of finally seeing the economy put back into the service of man and not the reverse. Thus the expectations of success, which the Presidency wants at all costs, is largely shared by Parliament. But our troubles are not over and we must continue to work flat out in order to achieve the desired results.
That said, Mr President, the debate which I have just listened to has personally enriched me. It has enriched the Presidency and it will inspire and guide its future directions.
The joint debate is closed.
The vote will take place on Thursday at 10 a.m.
Government procurement
The next item is the report (A4-0309/97) by Mr Tappin, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the Commission Green Paper on public procurement in the European Union: exploring the way forward (COM(96)0583 - C4-0009/97)
Mr President, it gives me great pleasure to present the report on the Green Paper on public procurement to Parliament. The Green Paper is a policy paper. It is not legislation and therefore Parliament's response must reflect that. There are things we can get the Commission to tackle now and other measures which will require a change in Council regulations before they can be enacted.
What can we do in the short term? One of the first things the Commission can and must tackle is the need for clarification of the rules, procedures and the language of the directives. This aspect of the amendment should not create any difficulties for my colleagues. Logically, neither should the calls for clarification of procedures. At the moment it is quite legal for a contracting entity to specify the nature of the product or service they wish to be supplied with as long as the specifications do not cause a distortion of competition. This seems a reasonable position. Yet some colleagues on the other side of the House wish to deny or limit that basic right.
Amendments have been tabled calling on the Commission to explain how criteria other than that of price can be included in the prerequisites of a procurement contract, to enable contracting authorities to tailor the product to their needs, including qualitative, environmental, social or any other criteria which does not distort competition, if they wish to. I repeat 'if they wish to' . No one can force anyone unless there is a change of Council regulations. Under the current directives the possibility of choice already exists. The problem is that due to the complicated nature of procurement legislation and the comparative lack of expertise, many contracting entities are nervous of relying on anything other than price in case they fall foul of the law.
So, if Parliament votes against these amendments, they are not changing any laws nor are they advancing the cause of the free market unless ignorance and fear is what they want the free market to be about. Because the lowest price is not always the best value, they are preventing the citizen getting the best deal. Also, lowest price criteria can favour big businesses over SMEs which are normally based in the region where the contract is being offered. Parliament wants to do something to encourage SMEs to participate in this ECU 720 billion market. We are committed to encouraging SMEs to create jobs and prosperity in the regions and to promoting the diversification of wealth creation. We have a chance here with this report.
Bearing in mind the problems with understanding current directives, we have asked Member States to identify or establish one or more procurement centres. These are places where official information can be obtained on procurement. This is not another layer of bureaucracy because an existing office, centre or network can be used. What it does is identify where you can go for accurate advice and information. There is no control function and this proposal represents subsidiarity. From the central or regional points of information I hope there will be a flow of good information through informal centres such as libraries, one-stop shops and so on.
To complete the chain of good advice, I have suggested that Member States should establish national procurement accreditation examinations. This would enable procurement officers within companies or business centres or members of law or accountancy firms to become accredited advisers. This is a private sector scheme and is therefore self-funding, non-bureaucratic and totally efficient. This idea has been welcomed by large and small firms alike as well as government and other organizations. The need is evident. One utility reported that 75 % of tenders from SMEs had to be binned due to bad submissions. We need to enable European SMEs as well as bigger business to be competitive. This is a global market in which we work. Therefore dissemination is important.
In the longer term we also have to put down other markers for future revisions and this will be a matter for legislation. We must insist that future revisions take place according to the timetable, that they are full revisions and not a rubber stamp, that there will be a time and opportunity to decide which sectors should be included, how procedures can be simplified and how we can achieve enforcement without tying everyone up in rules and regulations.
There must also be discussion of time and detail. We can ask the Commission to look at ways that enforcement can be made more efficient and less long-winded, ways of improving communication through the Internet, investigations into sustainability, actions on raising thresholds. Some of these cannot be tackled by the EU alone. We are already a partner to the GPA Agreement and the WTO. Amendments putting down strong statements on the way negotiations should go are tabled and I hope we have cross-party support.
Finally, I should like to thank the Commission, colleagues and the secretariat for all the assistance they have given me on this report. The EU's problems with procurement will not go away. It is the black hole of the internal market and through this report I hope Parliament has shed a little light. This report's aim was to set the parameters for a future debate and I thank colleagues for their support in helping us to achieve this aim.
Mr President, is the fact that the Member States have approved the Community's directive on public procurement only a question of paying lip-service? People ask themselves that question when they see how the Member States have followed up the directive or, rather, how they have neglected to do so.
Last year the Commission was obliged to deal with 148 matters concerning complaints against the Member States. The new co-ordinating directives have been implemented so badly that in the spring of 1996 the Court found three Member States guilty of not taking measures. Several new cases are in progress. This is only information about when nothing has been done. We have many examples of things being done wrong with 29 cases in progress. It is therefore not only a question of a lack of clarity, but also unwillingness. I cannot help feeling an urge to adapt Machiavelli's saying about the relationship between morality and law: ' Without morality there is no law; without law there is no morality.' In this case: ' Without will there are no objective rules, but without rules there is also no fair procurement.'
The cure cannot be for the Commission to take on further direct powers and tasks in the Member States and for bureaucracy to be thereby increased, as one of the questions in the Green Paper asked. There are more cost-efficient ways of implementing what we have agreed on in the Union. It would increase the risk of serious economic consequences, as the Committee on Legal Affairs also suggests.
Discussions about the relationship between the single market and high levels of protection for the environment and industrial safety are dominating the debate today. I share the view of the rapporteur, Mr Tappin that it is possible to combine these rules. We shall have experts in the area of procurement who can set up fair, non-discriminatory conditions and who know how to buy environmentally-friendly buses or environmentally-friendly washing powder.
But what I think we have forgotten, even today, is that the rules on procurement are designed to treat everyone equally, to in fact prevent corruption, to prevent certain groups from gaining advantage at the cost of the general public and to prevent officials from granting contracts as a reward for services. That is the most important part of public procurement for the benefit of the citizens. We should not forget that.
Mr President, the report as such is excellent, but I consider it my duty to point out some areas on which we should continue the debate. The debate on supply and demand must be based upon a number of facts. We have created the internal market and are working on completing it. We have established free competition; we have liberalizations over a wide range of areas. Both have taken place at community level. At the same time, a very wide variety of traditions exist which must be taken into account in the different countries. Creating something shared and something that is reasonable, whilst taking account of the subsidiarity principle, is a huge task.
In the report a new role for the Commission within the supply sector is mentioned. The Commission will have the same access to the supply sector as to the area of competition law, and this is something that I find alarming. The Commission will be able to impose penalties with a delaying effect and to suspend supply. The question of penalties and suspension is in my view a matter for the national law-courts. A change of this kind will conflict with the subsidiarity principle. The decisive factor within this area is that the Member States set up national and regional control authorities. I am thinking here not only of actual appeal bodies, but also of a supervisory authority such as we know from countries such as Denmark, Sweden and Holland.
In public sector supply, parameters other than price must be included. There has to be room for environmental and other quality requirements, for public sector supply. Through requirements of this kind, it will be possible to ensure genuine competition and not only competition on price. The opinion of the European Parliament is playing a big role in the debate on public demand, and I think that with this report we have made a good contribution to the discussion within this sphere. I look forward to further debate which will come on the basis of the Commission's green book and Parliament's recommendations.
Mr President, ladies and gentlemen, why do we need a European legal framework for public contracts? This is an important part of the European internal market and in the Green Paper the Commission has tried to carry out a stocktaking exercise. But we also need it to ensure the rational deployment of public funds, a transparent and fair contracts system, competition among suppliers and maximum access by companies to the enormous procurement market, which is worth over ECU 700 billion. If we cannot guarantee a competitive system, then will shall face the threat of corruption, excessive prices, unfair treatment of competitors and even bad investments. It is therefore important that we should address ourselves to this matter.
The Commission has described its experience with the previous system. Only 3 % of public contracts were awarded on a transborder basis. The conversion of legal provisions into national law has become bogged down and even the European system of mutual legal recognition is lacking in equivalence. These procedures are bureaucratic and are not easily understood, particularly by SMEs. As a result, the internal market does not function correctly in this area and it is now important for us to make practical proposals to remedy the situation.
What are the Commission's proposals here? Initially it has adopted a relatively pessimistic stance by citing the legal recalcitrance of the Member States as the reason for the lack of stimulation in transborder public contracts, and proposes integration with other target areas, such as environment, social and consumer protection. It also wishes to acquire additional powers of sanction, such as the establishment of a central body to deal with fraud and corruption - which is surely the responsibility of the Member States. On a more positive side, it wants to promote education and the introduction of information technology in order to improve transparency for the benefit of SMEs. No proposals have been made to develop the legal framework, for instance article 8 of the sectional guideline relating to telecommunications.
I wish to congratulate and thank Mr Tappin for his excellent work. However, the report of the Committee on Economic Affairs contains a number of inconsistencies which do not concur with what we have discussed in Parliament and indeed in the hearing. It does not for example set reasonable targets for raising threshold values in the services sector. It proposes an accreditation procedure in the area of technical dialogue, which is surely nonsense.
No proposals are made for handling telecommunications in a liberalized and privatized market. If the internal market is our real objective, then we should not be making the regulations more stringent and more difficult for SMEs. Alien rules only serve to confuse, more bureaucracy only pushes costs higher and impedes transparency. Guidelines are becoming more complicated, rather than less. We do not want to have a super-bureaucracy in Brussels, we just want the Member States to do their homework. Those are our party objectives.
Mr President, ladies and gentlemen, the public procurement sector in our countries represents ECU 720 billion per year, or if you prefer, 11 % of the gross domestic product of the European Union. Following the implementation of European legislation, this sector is open to community competition, and this is a good thing, both for consumers and for businesses. If the European Union has already made considerable progress in the implementation of its policy in the area of public procurement, the directives also need to be monitored and more efficiently implemented by putting in place, if need be, significant sanctions for those who do not respect the rules, for example, by forbidding offending companies from bidding for tenders for a certain period of time.
On an international level, the European Commission must act in such a way as to enable third countries to have access to public procurement contracts, certainly, but on the basis of complete reciprocity. Similarly, with the prospect of the future membership of eastern and central European states to the Union, it is essential that the candidates for membership accept the current regulations applied to public procurement contracts within a reasonable period of time. It is also essential, in the interests of our small and mediums sized enterprises, that the Commission, within the context of the WTO, fights to obtain an increase in the limits upon which the implementation of the directives are conditional.
Lastly, Mr President, our group requests a separate vote on paragraph 5 of the report, to which we cannot give our agreement. In fact, we consider this issue is not relevant here. But, in conclusion, may I thank Mr Michael Tappin for the quality of his report and for the work he has accomplished, and also for having taken into account our thoughts and comments in the formulation of his text and in that of the explanatory memorandum.
Mr President, I would like to thank the chairman, Mr Tappin, for his painstaking work with this report. He has been very receptive to the various political views in this area. I agree, of course, with the chairman that there is a need to evaluate the situation for public sector supply within the Union. Unfortunately, there are many countries - as we have also heard in the debate here - which have not yet implemented the existing directives, and this is a huge problem. It means a nontransparent market and unequal treatment of suppliers. It is necessary, therefore, in order to obtain better conditions of competition and with a view to completion of the internal market, that the Commission should look at the implementation and execution of the directives.
Another thing which I would very much like to emphasize is the importance of there being no doubt about the interpretation of the directives. The Commission should for this reason consider a more uniform formulation of the directives in future revisions, thereby excluding the ambiguity. Consideration might be given also to standardizing the requirements for the reference bases and the reference information. The Commission must, of course, keep an effective check on the directives and firms must have better opportunities to complain. Lodging complaints must be an easy and fast process for the individual firms. But what happens when a public sector supplier breaks the rules? Does anything happen? No! Where are the sanctions? We must tackle this problem and I would like to invite the Commission to take a look at sanctions.
Lastly, I wish to draw the Commission's attention to the question of environmental requirements for public sector purchases. I think the supplier must be allowed to impose environmental requirements in all parts of the production cycle and not only for the finished characteristics of the product. This will enable us to live up to EU's environmental policy. I have a ready ear for commissioner Monti's views on the question of standardizing the reference base, the question of sanctions and the question of taking environmental questions into account when contracts are awarded.
Mr President, public procurement form a really important part of our financial activity. The EU spends ECU 720 billion every year on the public procurement of goods and services, and these comprise a large portion of the fifteen-country gross domestic product, almost 12 percent.
But I would like to draw your attention to the ecological and social criteria which inevitably have to be given consideration when undertaking public procurement. I'd like to mention, for example, that many local authorities have begun to implement the long-term development strategy, Agenda 21, and they really strive to implement ecological criteria in their own areas of activity. They may also have importance for the solution to environmental problems at Union level. I think it is just as Mrs RiisJørgensen said: we must ensure that the regulations pertaining to public procurement on the part of the Union enable us to defer to the demands of the environment.
Likewise, the social criteria are terribly important. At the same time as achieving savings and efficiency, we must create criteria for what constitutes a good deal for human beings. One day, in a Swedish newspaper there was an article on something that came to light only just recently: a Danish home care firm, which worked in Swedish old people's homes, had not actually bothered to look after the old people in its care. Who are we to blame? We must be able to ensure that public services also fulfil the quality criteria that people want. It isn't enough that we settle for just efficiency.
I am very happy that Mr Tappin, the rapporteur of the report, was glad to hear these views, although, unfortunately, most of our proposals were overturned on the Committee on Budgets.
Mr President, ladies and gentlemen, first I would like to thank Mr Tappin for his excellent report, which raises the problems to do with the Commission's Green Paper on public procurement. The report is especially important because, as has just been said, public procurement accounts for ECU 720 billion of EU gross domestic product.
Public procurement is paid for publicly, that is, the market is responsible to the consumer. That is what Mr Tappin says. Effective public procurement is said to enhance opportunities for industry and business to exploit the common markets and to improve competition for European businesses in world markets.
The Commission has, however, had to admit that the Union's own public procurement has not worked out as effectively as anticipated. The main reason for this situation is the Commission's lumpy administration together with the fact that the Member States did not adopt directives on public procurement comprehensively enough to implement their contents into the law of the land.
Public procurement has proved beyond the reach of small and medium-sized businesses. These, however, must now be on the receiving end, as this sector is seen as one of the most important ways of easing unemployment. I fully agree with Mr Tappin's proposal appealing for the education and training of staff employed in such companies. Delays in payment to procurement units only help to hinder access to markets on the part of these companies. We here in Parliament must be able to do something about these problems.
The main weakness in the operational policy on public procurement by the Commission is that public procurement is seen just as tools for establishing internal markets. These are viewed almost exclusively from the private business angle. The Commission's document contains no assessment either of how a policy of competitiveness can promote the availability, quality and cost-effectiveness of public services. However, public procurement is actually just part of the administration and service of the public authority.
The Commission is also examining the proper procurement process and the problems that go along with it, from the viewpoint of the producer exclusively, and not the private sector. The customers, that is to say the public sector or public authorities, have not had their needs taken into account. Competing for public procurement is also absurd from the point of view of staff. The public procurement process should be improved so that the working conditions and job security of those employed in the procurement service can be taken into account in connection with competitive activity. There should be an increase in public procurement when there is mass unemployment. It is then that market forces and the labour market should be taken into account; and employment, social, and environmental policy must be included in this process.
Mr President, both tenderers and those who issue invitations to tender for public works have their problems. A Dutch organization in the construction business recently described European tendering as nonsense and extremely expensive. The main complaint of anyone who has anything to do with the directives is their lack of clarity. On just those points where it is important to be clear the text leaves you in the lurch. Take a region with serious unemployment that has to put a project out to tender. Can the region require tenderers to take on a number of local or regional unemployed people to carry out the work? Nobody knows.
Can a government inviting tenders impose stricter requirements, environmental for example, on tenderers from its own country than on foreign tenderers because it can, as a government, impose those requirements? Expensive tenders which can cost thousands are thrown out because one little copy is missing and sometimes small and medium-sized businesses miss the boat whereas at one time they could easily have walked off with the orders. The bureaucratic procedures are such that they have no chance. So there are many questions that the European Commission needs to answer. Up to now, for instance, some countries have complied with the directives and others have ignored them. It should be self-evident that they are to be treated in the same way, in this area too. What is the Commissioner going to do about it?
For the building sector the directives are proving disastrous. The Aitkins report warned that unrestricted competition for the building sector does not mean lower prices or higher quality. Quite the reverse. Margins are under pressure, firms are taking work on for an irresponsibly low price and the consumer gets bad work but unfortunately he often does not find that out until ten years later. In my opinion, and that is not the opinion of the rapporteur, this report was certainly the place to draw attention to sectorspecific matters. It is said, Commissioner, that there is going to be no White Paper. So when are the sectors to be discussed? And can the Commissioner say who he is going to consult with on the sectors at a later stage?
Mr President, I wish to congratulate Mr Tappin for his report and I would like to concentrate on the building sector with regard to major works. Clearly, the main objectives, as stated and repeated, relate to transparency, achieving a situation of non-discrimination not only between countries but also with regard to company size. Surely, as the previous speaker said, there is also the objective of legal clarity and simplification of procedure. I think that, above all, there is a need for public authorities to be sure that the works will be completed by fixed deadlines and for agreed amounts.
My question is this, Mr Commissioner: does the Commission not think that different forms of guarantees from the usual ones should be introduced for many countries, such as the performance bonds that have already been introduced in America and England?
There is a substantial difference that should be pointed out, which I will do for those who are not familiar with these things. Nowadays, guarantees are given above all in relation to the company's capital capacity, while the actual guarantees we are talking about relate to the company's technical and organizational capacity to complete a work by the agreed deadlines.
This gives public authorities the advantage not of having a late reimbursement for any loss and the work not finished, but of having the work and the use of it within the specified periods, and it gives companies the advantage of not exhausting the funds the banking system may grant them.
Mr President, this debate based on Mr Tappin's report, for which I offer my congratulations, hinges on one crucial point in relation to the single market: the opening up to competition of a substantial amount of supplies, works and services produced within the European Union, when they are the subject of contracts issued by the general government or by bodies managing services of general economic interest.
As recalled, we are talking about 11 % of the gross domestic product. The rules on opening public contracts up to competition currently in force have so far had a limited impact on the market. This situation gives us cause for concern, and it is precisely for this reason that we firmly propose to offer the relevant initiatives with your support, so that the single market will develop its potential to the full in this sector too - the objectives at stake are, in fact, really significant - so that the competiveness of suppliers is strengthened, the quality of supply is improved, prices fall, the services offered by the public sector are always better and, finally, the taxpayer's money is spent more cautiously, contributing, among other things, towards reducing public deficits.
It should not be forgotten that a rigorous observance of the rules of the game enables us to fight more effectively against corruption in the field of contracts. For this purpose, the regulations drawn up on the subject should be incorporated into the national laws and correctly applied. However, for the Community regulations to have the desired effects, it is not sufficient to concentrate on legal texts: we need to change practices and behaviours which in the past have situated the policy on contracts in a predominantly national context. We therefore need a real desire to achieve the objective defined effectively in English as "best value for money' , encouraging suppliers to look beyond the national territory and take part in contracts tendered over the whole Union market.
With the Green Paper, we have tried to draw public attention to the sector on a large and profound scale, and we have thus opened a debate on the matter. The position of the European Parliament is crucial for our analysis. Your contribution, together with the 300 other contributions received from the various parties - Community Institutions, Member States, purchasers and suppliers - will enable the Commission to fix the objectives and guidelines for a new policy on public contracts in a communication which the Commission will present at the beginning of next year.
The draft report we have in front of us provides interesting ideas and proposals. Today's debate and the debates held within the Commission on economic and monetary problems and the industrial policy have focused on the essential points of the question.
I would now like to point out, Mr President, some of the main points that are emerging. I fully agree with the point made in the report that it is necessary to take measures for the current regulations to be incorporated into each Member State, thereby enabling all operators in the Union to take part in the contracts under the same conditions. The Commission has drawn up each relevant measure for the Member States who have still not incorporated these regulations to do so as soon as possible. I would like to recall that, within the scope of the action plan for the single market, to which the European Parliament has given its valued support, we fixed a deadline, 1 October, which was observed by most of the Member States, for them to present the schedule for the incorporation of the directives not yet incorporated, and, in this framework, those on contracts unfortunately constitute a significant part.
We should also ensure that the current regulations meet market requirements. Owing to several problems, such as the possibility of using electronic procedures, specific amendments to the directives will be required. Other possible adaptations, where the necessary requirements exist, could affect several special sectors for which a gradual liberalization process is taking place at European level. The question of a partnership between public and private should also be raised, in the expressions specific to each Member State.
On other matters, such as recourse to negotiation procedures, the debate is still going on. In other sectors, it may be sufficient to clarify the current regulations in interpreting documents or vademecum .
There is one requirement, which we would like to point out and which seems to me has been pointed out by several parties: a requirement for stability in the framework of regulations. I would like to add that this is an extremely important message for those markets which in recent years have tried to adapt to the rules on contracts. Although it is true that the current regulations will have to be adapted on certain points and clarified, ensuring a correct and uniform application in all Member States, it is also true that a series of accompanying measures will have to be taken, enabling the maximum benefits to be obtained from the regulations. One important accompanying sector relates to training and information, and also the preparation of different markets for the use of electronic trading.
The report emphasizes the important role that may be played by small and medium-sized businesses in the liberalization of the contracts sector. I fully share this point of view and I am convinced that greater accessibility of information on tenders and regulations, even by electronic means, would be a significant step forward towards the actual integration of small and medium-sized businesses into the sector.
I will be very brief on specific questions that have already been raised, Mr President. With regard to telecommunications, the same directive on special sectors establishes the conditions for the exclusion of telecommunications from its sphere of application. The Court of Justice has laid down these conditions, however, affirming that the possible exclusion of telecommunications from the directive on special sectors may actually take place when that sector operates under competitive market conditions. The Commission will certainly examine the actual market situation in the sense specified by the Court of Justice.
With regard to the important question of environmental policy and contracts, the aim of a genuine policy on contracts is to choose the best product under the most favourable conditions offered on the market. Contracts do not constitute the appropriate context for pursuing different policies. However, this does not mean that aspects of environmental policy cannot and should not be taken into consideration. There are specific possibilities for protecting the environment in the current regulations, such as a definition of the technical or qualitative characteristics of a product, but I could give other examples as well.
With regard to standardization, this is taking place field by field; with regard to the possible introduction of new forms of guarantee, such as the performance bond, I think this is a good idea and we would have to ensure that it is not detrimental to the conditions of the small and medium-sized businesses; however, with a study of experiences, including America, I think that progress could be made in this field.
Finally, I would like to point out that, by engaging in the enforcement and application of Community law, which we have made increasingly clearer, attention focuses on the contracts sector; some of those who recalled the number of proceedings for infringements we have brought and, with regard to the future single market, that relating to the countries of central and eastern Europe, I can assure you that, in the preparations we are making with these countries, we are giving top priority to the problem of contracts.
I will conclude by thanking Mr Tappin once again and the rapporteurs of the Committee on Legal Affairs and Citizens' Rights, Mr Thors, and the Committee on Employment and Social Affairs, Mr Hughes, for their contributions. The contributions made will no doubt be absolutely crucial to the follow-up shortly to be given by the Commission with its communication.
The very precise response Commissioner Monti has made to many of the comments from honourable Members required a commensurate amount of time. And this is much longer than the average length of time we usually programme for Commission speeches. In this particular case I will not object because I think it facilitated the fullest debate. Perhaps, however, we should bear this in mind so that we can plan our work better.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Financial intermediation services (FISIM)
The next item is the report (Á4-0282/97) by Mr Katiforis, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a Council Regulation on the allocation of the financial intermediation services indirectly measured (FISIM) within the European system of national and regional accounts (COM(97)0050 - C4-0138/97-97/0037(CNS).
Mr President, the regulation proposal that we are called upon to consider today has its roots in the need for the harmonization of the operations of the statistical services of the Member States, the key word here being harmonization.
This need stems from the fact that there is no unified statistical service for the European Union, though one may hope that there will be in the future. The Statistical Office of the European Communities bases its operation on the information gathering mechanisms of the statistical services of the Member States. However, in order to achieve the necessary uniformity in the methods of information gathering and presentation, the office resorts to the issuing of regulations by the legislative bodies of the European Union even concerning matters which a unified, organized statistical service would resolve through established internal procedures. It is evident that the widespread view has been held in the office that in that way differences of opinion and disagreements among experts on account of the different national services can be avoided, and that these disagreements could cause interminable delays in the fulfilling of the office's obligations to the European Union. From the practical aspect, however, while this solution may be attractive, it has the disadvantage in that it subjects technical matters to the judgement of political legislative bodies who are not equipped for discussions of that nature.
Furthermore, it could be claimed that legislative intervention in statistical matters, though there may be no harmful intention, as of course there is not in the present case, violates the principle of the scientific independence of statisticians, which is imperative to ensure the impartiality of their work.
Of course there is no such problem in the matter that concerns us here: besides, our intervention is at the request of the office. But the matter of principle remains and will remain until we have a unified statistical service, which is of course preferable to legislative regulation of technical details. And, Mr President, I think that this debate gives us the opportunity to put this important subject of the creation of a unified statistical service for the European Union on the agenda.
Now, as regards this particular arrangement, which the regulation under consideration is hoping to achieve, this refers to assessing the value of products of the financial sector. The financial sector provides intangible services, some of which are paid for by specially invoiced procurement, while for others the cost is included in the interest on loans or deposits. For those services that are provided by specific procurement and for which an invoice is issued there is no statistical problem. The value of these services is clear, it is assessed and added to other data concerning sales of financial sector products. The problem arises, and indeed exists, for those services whose cost is included in the interest that is paid and does not appear separately in the accounts of the transactions of the companies in this sector.
In the past the statistical service used the following method: it considered that those payments which were concealed within different interest rates were payments for intermediate products and, as is well known to experts on national income statistics, intermediate products are not added to the final products. In consequence, a part of the services offered by the financial sector was not assessed and was not added to the total national product. A not insignificant part evaded statistical records.
The method that is now being proposed by the statistical service to address the problem is to debit the difference of the bank rate of interest from the interest paid by the end user and to regard this as representing the cost of services that are not charged to end users by means of specific invoices, just as, for example, when someone borrows money to build a house and pays a somewhat higher rate of interest than the bank rate.
Technically, this is of course an approximate solution. It is not a scientifically accurate solution, but, as an approximate solution, I consider it to be satisfactory, and I propose that we accept it. Of course there are certain problems concerning the time it will take for the statistical services of the Member States to readjust to this new method, which the Statistical Office of the European Union is putting forward to them, and for that reason I have introduced two changes whose sole purpose is to ease the introduction of the new methods in the Member States.
Mr President, with this qualification I believe the proposal from the Statistical Office is useful and we must accept it. I must emphasize, however, that it is not our business here to resolve the issues of the Statistical Service, and that the ideal solution is for us to have an independent statistical service for the whole of the European Union, which would be a very good starting point for political cohesion on a relatively simple matter.
Mr President, ladies and gentlemen, I would like to thank Mr Katiforis for this report. I would immediately like to state that this is not the place to have a long discussion on the nature and accuracy of statistics. We know that each country has its own method of calculating certain things and if we want to make comparisons and take decisions on the basis of these comparisons then it is necessary for things to be comparable.
I cannot agree with Mr Katiforis when he raises questions or doubts concerning the way in which the statisticians have made this proposal. I believe that, if we are going to be absolutely rigorous, no calculation is fair. We all know that the way in which Member States draw up their statistics is to be treated with caution from the moment you really get into details. We therefore have to be satisfied with the best statistics available. For the purpose of our objectives, this is often enough. The important thing is that there are no distortions from one country to another. This is why the proposal which has just been made is going in the right direction when it puts the whole world on the same footing by imposing a single method. Even if this method is not the best, the important thing is that it applies to everyone equally. In this case, I believe we can use different statistics.
This is why, Mr President, our group supports the Commission's proposal.
We were a little shocked by the rapporteur's proposal to request a four year period. This seems a lot to me. I have spoken to a few people in my country and I was told that such a long time would probably not be necessary. I do not know the situation in other countries but I would hope the Commission would tell us what it thinks. It perhaps has information that we do not. It is highly likely that Mr Katiforis, in making this proposal, was inspired by a particular country that he knows well. Nor must we ignore the interest in having these documents as soon as possible. Therefore, I believe that a delay of four years is an absolute maximum. I would have preferred - but everything will depend on what the Commission says regarding this - to see if, along with Mr Katiforis, we could not agree on three years, or something nearer to this.
Mr President, ladies and gentlemen, I want to speak very briefly to express my group's support for this proposal. I think it is an interesting example of European economic, financial and monetary progress in different areas.
I think there is a need to move further towards both a European approach to statistics, and improved accuracy. This is demonstrated by the comments of both the rapporteur, Mr Katiforis, and our colleague Mr Herman: first we need a truly European statistical service, not just a coordination service; and secondly, it would be useful to pinpoint more accurately what the criteria are in some sectors of the European economy which are becoming more important, such as the service sectors, especially the financial sectors.
As for our rapporteur's proposal about the timing, our group accepted it in committee, but I think we can reach a consensual agreement on that timing which will really guarantee that the statistical services of all the Member States can offer reliable information for the purposes of this report.
Mr President, ladies and gentlemen, the proposal for a Council regulation which is submitted to you today has the objective of modifying the way in which financial intermediation services indirectly measured, known as FISIM, are accounted for in the national accounts.
Mr Katiforis, you have raised the problem of a single statistical service, a wide subject, but one which is not relevant to the debate today. In itself it would merit a long discussion, in the light also of coherence and the principle of subsidiarity. So you will understand that today I wish to limit my comments to the problem of FISIM.
These much discussed financial intermediation services indirectly measured are, as you have rightly noted, Mr Katiforis, services provided by financial companies for which there is no explicit invoicing. Remuneration of the financial company is collected indirectly, by offering to or requesting from the client an interest rate different to that which the company is itself refinancing. Up to now, these services have been systematically accounted for within the national accounts as an intermediary sale when, as those of you who have spoken have noted, accounting logic would prefer that when services are provided to final consumers, they are divided between the final consumption items. This is the reason why the Commission is proposing this current Regulation in order to complete the 1995 ESA, otherwise known as the European System of National and Regional Accounting which is currently in force. The 1995 ESA sets out the accounting rules to be applied in order to have a coherent quantitative description, viable and comparable, of the economies of the Member States. This 1995 ESA was adopted by the Council on 25 June 1996, it is Regulation 2223/96, and it furthermore makes provision, in article 2, paragraph 3, for a decision from the Council before the end of 1997 on the introduction of a system of allocation of FISIM.
So the proposal for a FISIM regulation being considered today is, when all is said and done, a technical modification of the ESA 1995 document in response to pure accounting logic. This new regulation will enable the GDP-GNP of each Member State to be measured better and it will also significantly improve consistency between our accounting system and that of the United Nations. This regulation will have two important consequences. Firstly, it will permit better measurement of the GDP-GNP of each Member State in the long run. In any case, this proposal for a regulation will have no impact on the choice of Member States participating in economic and monetary union. I felt perhaps it was necessary to give some reassurance on this point.
Secondly, as Mr Herman has quite rightly noted, it will substantially improve the comparability of European economies, which is essential in order to satisfy, in the future, the demands imposed by the operation of the economic and monetary union.
This legislative measure, since in this case it concerns a Council regulation, enables the fixing of a reference framework for accounting rules in the area of the breakdown of FISIM. But the implementation of the breakdown of FISIM remains the responsibility of the Member States, who will need to adapt their statistical systems.
Thus, your House proposes two amendments concerning the trial period of four years for testing this method of calculation. I can say that the Commission is able to accept this. In fact, the Commission recognizes that it is useful to establish an obligatory trial period for all Member States, so that the efficiency of the proposed method can be evaluated before finally taking into account this new method within Community legislation. Mr Herman, you said that four years is a little too long. It is possible that this period will be accepted and is acceptable given that a certain number of countries are reticent towards the idea of introducing a method in the immediate term and, above all, because some countries, Germany, Denmark and Finland, do not currently have the necessary data. Therefore I think this timescale is reasonable and, Mr Katiforis, we can accept your amendments.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Fight against fraud
The next item is the report (Á4-0287/97) by Mr Herbert Bösch, on behalf of the Committee on Budgetary Control, on the Commission's 1996 Annual Report (COM(97)0200- C4-0230/97) and its Work Programme for 1997/98 on the protection of financial interests and the fight against fraud (COM(97)0199- C4-0231/97).
Mr President, ladies and gentlemen, you will no doubt be aware that the committee responsible is not fully represented, but really this is due to the hardworking approach of the European Parliament in holding committees and part-sessions simultaneously, and I hope that reporters of this House will occasionally take note of how hardworking we Members of the European Parliament are.
The report which I am now presenting to this House deals with the protection of financial interests and the fight against fraud, and in many respects it is a non-report. My comments are centred on a subject which the Commission has steadfastly refused to mention, namely the corruption, mismanagement and fraud which permeates the ranks of the European institutions.
I regard it an impertinence, at a time when MEPs are being questioned daily by constituents on the subject of apparent and alleged fraud in the Brussels bureaucracy, that the report being presented to this House should contain so many omissions. It is quite obvious to me that as directly elected Members of the European Parliament, and therefore as representatives of Europe's taxpayers, we simply cannot accept this sort of deficiency on the part of the Commission.
Ever since the report and conclusions of the Committee on Inquiry into the Community Transit System, it has been apparent that one of the main reasons for the high level of corruption affecting the European budgetary process is the fact that we have on one hand a European body responsible for the internal market, and on the other some 15 more or less reliable guardians of this same internal market, who in some cases are obliged to use operating methods which are practically mediaeval.
In my opinion, and indeed the Committee on Inquiry reached the same conclusion in its final report, the underlying cause of the fraud problem can ultimately only be removed by integrating all these functions at EU level. We know that there will be many obstacles ahead, but it is absolutely essential for us to ensure that the European Commission, as it prepares for the extended role which we would be only too pleased to give it, is placed above all suspicion in matters requiring absolute integrity when dealing with taxpayers' money.
For the present I remain unconvinced of this. How am I supposed to explain to my electors, or to anyone else's in Europe, that as a directly elected Member of this House, and furthermore as member of the Committee on Budgetary Control, I have been unable, after repeated questioning in closed session, to obtain - either from the European Commission or from UCLAF, the anti-fraud unit - the name of the official responsible signing a certain document or awarding a certain contract.
It is surely indefensible that we, as the body responsible in theory for monitoring the Brussels bureaucracy, are able to, and indeed have to, read about the general abuse of taxes in newspaper articles. This is a system defect which weakens the credibility of the entire European Commission and the search for greater integration. It is therefore obvious that we can only fulfil our role as representatives of the people when we finally gain control of the means necessary to achieve this.
The call for a European investigation service, possibly based on the current UCLAF set-up, is therefore of key significance. To this effect it will be necessary: a) to grant UCLAF personnel special status within the Community Member State in order to protect them from undue pressure, b) to give UCLAF greater budgetary independence, and c) ultimately to make UCLAF politically responsible to this House.
Before moving to set up such an investigation service we must be careful to avoid a repeat of the Europol situation, which last Sunday prompted the Federal Prosecutor to observe, as reported in a newspaper, that this kind of European unification policy on crime control constitutes a threat to the State Constitution.
It is my hope and belief that this report, and the conclusions it contains, will constitute an important and fundamental step towards greater transparency in Europe. I therefore call upon you to give it your support.
Mr Bösch, I have allowed you to go rather beyond your time because when a rapporteur has put in serious work on a subject, I think he should have the opportunity to express his ideas.
Mr President, I think that this subject of combatting fraud and the inspections we are making this year as well with Mr Bösch's excellent report provide a litmus paper for measuring the EU's capacity to develop in a dual sense: one of greater efficiency and one of maintaining fundamental democratic characteristics. This seems to be the point to me; the reflections we have made over all these years, and in particular in recent years and months, attempt to identify one of the means of ensuring this efficiency in a framework of essentially Parliamentary control and jurisdictional control in more advanced means of cooperation, certainly among the administrative and investigative bodies, but also among the legal bodies.
Saying this, I think that, even on the basis of this work plan this year, we should recall the efforts made by the study called corpus juris , which identifies the need to achieve a unification of the rules on substantial criminal law and procedural law in combatting fraud to enable the means we have as a democracy, that is, Parliament and the Court of Justice, to participate in their supervisory function in an action that can only become more effective by unification.
And, I repeat, this is why we recall perfectly that the stake is not just one of meeting the citizens' need for security and the requirements of our finances, but also one of building an efficient democratic structure to combat crime more generally.
Mr President, Madam Commissioner, ladies and gentlemen, Herbert Bösch has addressed the matter both in his report and in his comments. There is basic dissatisfaction within the Committee on Budgetary Control, not only with regard to the control of fraud in general and in the Member States, but also in terms of our dealings with the Commission and our debate on how this problem can be tackled through dialogue with Parliament.
There are many examples of this, and I cannot address them all today. Time is too short and these matters can be dealt with on another occasion. Let me just cite one example: As a result of their discontent, the Committee on Budgetary Control decided some weeks ago to send a letter to Commission President Santer asking for talks on the matter. No response has yet been received, a fact which does little to reinforce our trust in collaboration with the Commission. This is in keeping with the views of Mr Bösch, namely that while it says a lot of things, the Commission is not too happy to talk about measures which it is proposing to implement when this might also implicate it in fraud and corruption.
This subject is admittedly not part of our remit, but I mention it just the same. In its communication on corruption control, the Commission covered a wide range of issues, but failed to mention corruption within its own organisation. That is a serious omission, and we recognise it as such. It is not just an accidental oversight, it is an increasingly obvious one. Why is the Commission dragging its heels in an area in which it holds all the cards and where it can set the pace, call the tune? The question is neither theoretical nor rhetorical. More and more of us are wondering just why the Commission is failing to sort out its own affairs. This is an opportunity to set an example not only to Member States but also to the often criticized executive controls and the rightly criticized system of audit implementation in the Member States. How much more credible it would be if the two bodies we represent could set a good example here.
Let me cite another instance. In your work programme you repeatedly state that you will sending us a communication on fraud in the tariff preference systems. Madam Commissioner, this is all very convincing I am sure, but this particular topic has now featured three or four times in the work programme. It keeps cropping up. We know that there is a serious problem in this area, and this is something which is within the competence of the Commission. The latter has promised to submit a communication to the Council and to Parliament, as this is such a pressing matter. But we know the matter is pressing - you told us it was years ago! Mr Bösch is preparing a hearing on the subject and your communication would have been very useful as a reference document. I now believe that this hearing too has been postponed for a year.
We are still waiting for you! We initially did it with patience and civility. While we retain our civility, our patience is now at an end!
Mr President, let me begin by complimenting Mr Bösch on his report. I think that if there is one area in which we can never do enough it is in combatting fraud and I see the European Parliament as having a special role here. The fact is that no single national parliament can monitor the European Commission or any other European body under whose supervision or responsibility fraud can occur. In this whole situation I see UCLAF's role as essential. What is our view of UCLAF's role? My group does not believe that we should set up a separate new body in the European Union. It is not necessary; what is necessary is that UCLAF should be assigned a highly independent role in the Commission itself. An independent position which perhaps is only responsible to the President of the Commission and which can act completely independently of any Directorate-General even in the Commission itself. From this point of view democratic control is essential and I therefore think that from time to time a special debate should be held on UCLAF's activities in general.
If we talk about combatting fraud and we see what is wrong in this respect, then it is essential that there should be penalties. I think that the remarks by the Commission, the committee of enquiry, on this point are well worth considering and I also think that the Commission will abide by them, at least that is my impression. It is also important that the Commission, and again that is from the committee of enquiry, makes much more use of the right relating to the 10 % to be paid to the Member States to exercise control, particularly at the external borders. If that does not happen, the 10 % can easily be called into question. That is something that to which in my view the Commission should give a little more consideration.
Mr President, a lot has already been said. I therefore intend to concentrate only on what relates to internal corruption. There have been a number of cases which have shown that both corruption and fraud obviously exist in, amongst other places, the European Commission, which is serious. In spite of that, these issues are not taken up in the Commission's work programme, which must be seen as a very big mistake. Or is it the case that people want to keep the stories hidden?
In view of this, I had intended to present a number of amendments, but, unfortunately, I missed the deadline for that and will therefore propose a small, simple oral amendment. I would like to add some words to paragraph 11, namely through increased openness and insight . Paragraph 11 would then read: ' Believes that internal fraud and corruption in EU institutions can only adequately addressed through increased openness and insight and by an independent European judicial authority...' I believe, you see, that openness and insight would be able to counteract the risk of irregularities. It cannot eliminate the risk, but it is a step in the right direction. I would like to know Commissioner Gradin's opinion of such an amendment.
Finally, I would like to thank Mrs Wemheuer for her Amendment No 1 which we in the Green Group are going to support. I would, of course, also like to thank Mr Bösch for the report.
Mr President, today's schedule has been rather difficult, with the Committee on Budgetary Control and the BSE monitoring committee both meeting at the same time. I have just left the talks with President Santer, now that the opportunity has presented itself, and in this respect things have proved quite convenient. Mr Bösch, who is to be congratulated for producing such an excellent report, is quite right in urging greater cooperation between the Commission and the European Parliament in a number of key areas, and particularly in one which is of great interest to our peoples - namely, what is really happening with Europe's money and is it being used to best effect. We fully agree with many of Mr Bösch's comments, which have cast a critical gaze over the activities of the Commission and, in some respects, over those of UCLAF too.
Let me come back to the BSE monitoring committee. What is apparent here is that it was in no small measure due to UCLAF, which can be and indeed has been completely efficient in this matter, that we were able to expose beef exports from the UK into other Community countries via the so-called Irish connection . I therefore believe it to be in all our interests to continue down the road of mutuality, while also seeking to strengthen our existing instruments.
In addition to what has already been said, I consider it indispensable in the long run that in the area of criminal law we get to grips with the facts relating to fraud with Community funds. It is for the very reason that the Community is held in this light that we do not want to see it constantly meddling in areas which were originally the domain of Member States. However, where this is necessary, and when it is important for reasons of financial correctness, then we should not stand in its way.
Mr President, I agree with what has been said about the problems we are experiencing at the moment with the organization of committees and plenary sessions. We have just this minute arrived from a meeting of the Committee on Budgetary Control, which is supposed to be dealing with this matter.
Now that we have interpreters - good interpreters - I should like to take this opportunity to see whether Mr Bösch and I can finally agree about the content of the two amendments I am tabling.
On one hand, Mr Bösch, my first amendment would make the Committee on Budgetary Control responsible for presenting a report on the independence, role and status of UCLAF, and also a report on the legal procedures likely to protect Community finances. There does not appear to be any problem with this. There was a problem with the positioning of the amendment, but I think it should come between paragraphs 12 and 13.
As for the second amendment, I add, in the third line of that thirteenth paragraph, that the document we are calling for from the European Commission should be in agreement with the guidelines formulated by the European Parliament. In other words, it should agree with the report which we will have already produced in the Committee on Budgetary Control.
Additionally, in the last line of paragraph 13, I add the words "within the Community institutions' . That is: ' reviewing the chain of accountability in cases of alleged internal corruption and fraud within the Community institutions...' In other words, we are not just talking here about cases of fraud which may have occurred in the Member States or in the Commission. I am including all types of fraud which could occur in the European institutions. This is because we have often found that a member of one of the institutions has been involved in a case of fraud, and has hindered us from finding out about it. I think that fact should be reflected here.
As I still have 15 seconds left, Mr President, I should like to stress the importance of this piece of work by the Committee on Budgetary Control. With the help of Parliament's subsequent vote, we will have made great progress. The only problem we have - I am just finishing - is that Europe as a juridical area continues to be divided, and this prevents us from completing the process. While the Member States fail to realize that criminal organizations are international and that we therefore need to construct a single legal area, we will not make any real progress.
Mr President, the taxpayers' money must be managed efficiently and in a way which protects it from cheating and fraud. That has always been this Commission's firm opinion. As Parliament proposed, we have decided to present the annual report and the new work programme in one context this time. I believe it is good to be able to evaluate the measures already implemented at the same time as we make plans for future work. Let me also state, Mr President, that for my part I have endeavoured to have good relations with the committee. I have always attended inquiries and meetings of the committee. I have provided Members of this House with a considerable amount of information material.
The Bösch report serves a good purpose. The report points to the progress in recent years in the Commission's work to uncover and investigate cheating and fraud. At the same time it makes the criticism that the resources which we now have for this work are far too limited. The report then goes into various proposals for improvements. It is a good way of working. For my part I would be pleased to listen carefully to new, constructive proposals.
Let me first say a few words about the analysis itself. It is certainly true that the increase in the number of cases of cheating and fraud uncovered was lower in 1996 than in previous years. However, it must be admitted that the number is still at an unacceptably high level. That is true both of the expenditure side and the income side. On the expenditure side the increased cheating with money from structural funds can be explained by the improved reporting system. As far as agriculture is concerned, we hope that cheating will decline in line with the shifting of agricultural aid from price support to direct income support for farmers.
The year's report confirms that organised crime is behind a large proportion of the fraud with EU money. That clearly shows that we must have the ability to fight cheating and fraud in a more systematic and co-ordinated way, both in the Member States and inside the Commission. This brings me to the question of cooperation with the Member States.
The Commission cannot fight cheating and fraud effectively on its own. We will never be able to do that. It is the Member States who are entirely responsible for the income side of the EU budget. They are also responsible for 80 % of the spending. I am therefore very concerned that not one single Member State has yet ratified the Convention on the protection of EU financial interests. The same applies to the two supplementary protocols on judicial cooperation and corruption. I welcome the support which Parliament can give us to get these important instruments in place.
This year the Commission has taken several initiatives in the fight against fraud. One of these concerns tightening up the system of trading preferences. We have also proposed a special information system to be able to give earlier warning signals when certain players in the market demand increased attention. In addition, UCLAF has substantially built up its intelligence contacts with corresponding institutions in the Member States. Within the framework of the SEM2000 programme, we have improved cooperation in the question of taking care of and controlling Community finances. As far as UCLAF is concerned, I can add that the unit has built up a more efficient and more flexible contact network with the specialised investigative bodies in the Member States. But in order for its to be effective, the practical cooperation must be complemented by a legal framework. This is needed to make it possible to present evidence before a court and to be able to prosecute and examine suspected cheats and frauds. A number of these ideas are found in the corpus juris study which Parliament has had done. I quite agree that these questions need to be considered further, both from a technical and a constitutional point of view, and not least against the background of the Amsterdam Treaty. But, unfortunately, this treaty does not satisfy the needs.
I would also like to take the opportunity to say something about UCLAF's role and functions. First something about UCLAF having an independent position: it is absolutely necessary for the Commission to have the type of investigative capacity which UCLAF represents in order to be able to investigate fraud and other financial irregularities. We would be faced with difficult legal and constitutional problems if we were dependent on external institutions to investigate suspected fraud within the Commission. I entirely share the view that UCLAF must be able to work independently. The same applies to its work in following up investigations. To further strengthen UCLAF's independence the Commission is considering converting it into a task force . I will inform Parliament as soon as the Commission has reached a decision on this matter.
Parliament has also discussed whether UCLAF should also be given formal responsibility for fraud investigations which concern other EU institutions. That has already happened and UCLAF has been requested to help in some individual investigations. I connection with that, I would also like at the same time to stress each institution's independence and its independent responsibility for its own finances. That also entails the responsibility to fight fraud and corruption within its activities.
As far as suspected cases of irregularities within the Commission are concerned, we are obliged to follow the staff regulations and the protocol on special immunities. We also have to respect the basic right of each employee to defend him or herself against such suspicions, but we have absolutely no intention of hiding anything which might have happened within the Commission. It goes without saying that every decision of the Commission in a disciplinary case must be able to stand up to a judicial review at the Court in Luxembourg. Of course, the Commission attaches great importance to these issues and to the need to follow up every single case properly and carefully.
The new provisions for on the spot controls give UCLAF the ability to start investigations on its own initiative. This is a clear step forward, but we are still faced with several difficulties in the area of judicial cooperation, such as in questions of the hearing of evidence and of jurisdiction. I hope that the Council will address these problems.
I would also like so say a few words about how the Commission's work on fighting fraud is organised. It is important to listen to the criticism which is made. Therefore in the Commission we have followed Parliament's proposal to set up a separate unit to deal with suspected fraud in the Phare, Tacis and Meda programmes as well as in other aid projects. This is particularly important with the prospect of the enlargement of the Union. Preparations for the accession of new Member States from central and eastern Europe means that a substantially increased amount of support has to be given. More people have already been taken on for this purpose, but we must also be quite clear about the major problems we are facing in the recipient countries in this area.
The Commission has reacted positively to the ideas about judicial cooperation, legal interface . The same goes for the proposal for a special investigative unit for fraud in customs cases. Against the background of the Committee's Report on transit, the Commission took up these recommendations in the new work programme. I share the view that UCLAF should also be given a role in these cases. It is important that prosecutors and judges are given all the support necessary for an efficient judicial cooperation in Europe. Because we do not have a common European customs union, there is a very great need for an effective exchange of information between the national customs bodies. That is something on which my colleague, Commissioner Monti, and I both agree. Otherwise we will come off badly in the fight against cheating and fraud in Europe. However, this requires additional resources. That can be done either through a redistribution of existing resources or through the institutions responsible for budget allowing funds for new services. President Santer has been very clear on this point. During a question time in Parliament on 15 April this year, he explained that UCLAF's work cannot be expanded simply through a redistribution of resources; a decision on new resources is needed.
The Commission welcomes the progress which was made in Amsterdam concerning the legal basis for the fight against fraud and cheating. The new and improved article 209a (article 280 in the new treaty) makes it possible to have an efficient and equal fight against fraud in all the Member States. A decision on this will be taken by qualified majority voting in the Council, and Parliament will be fully involved. I think that is a clear improvement. As soon as the new treaty has been ratified, the Commission can, of course, begin to use its right of initiative in this area too.
I'm sorry that the parallel sitting of the Committee on Budgetary Control unfortunately did not permit the presence of all the Members who might have been in the room for such a serious debate.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was suspended at 7.15 p.m. and resumed at 9.00 p.m.)
Question Time (Commission)
The next item is Question Time to the Commission (B4-0524/97).
There is no such proposal as the one referred to by the honourable Member of Parliament in the question concerned. What is currently under consideration - and I underline, consideration - is the abolition of the so-called non-discrimination rule, which is embodied in some payment systems. This rule prohibits merchants from imposing on customers a surcharge for using the means of payment offered by their particular payment system. That means a surcharge on top of the sales price for the product or service supplied.
The issue under consideration concerns the compatibility of the non-discrimination rule with the EU competition rules.
If the Commission takes a position on the abolition of the non-discrimination rules as regards a particular national payment system, it would, of course, apply in all Member States where the system was in place.
As far as Sweden is concerned, Sweden has already abolished the non-discrimination rule in 1995. The same is true for some other Member States.
I shall just ask a very short follow-up question. I am pleased that this is only 'under consideration' since it is a question of very great importance for consumers in Europe. I believe that they would take great offence if this proposal were carried out, at least as it has been reported in the Swedish press.
My follow-up question is: how far have these considerations progressed? Can we expect a proposal from the Commission some time during next year, or is it further into the future? That was my simple question.
Again, there is not going to be a proposal in the classical sense of the term. There might be, at the end of the procedure, a position taken by the Commission on the basis of competition rules eventually to abolish the non-discrimination rule. It is under consideration for the time being.
We will discuss this with the national competition authorities concerned, drawing on the experience in some Member States. As I said earlier, the non-discrimination rule has already been abolished in Sweden and earlier in Great Britain, and apparently the consumer organizations are very satisfied with that. It has also been abolished in the Netherlands and two other Member States. The competition authorities of the Member States concerned - Finland and Ireland - are also actively considering abolishing the non-discrimination rule.
The situation is a little more confused in some other Member States, and the remainder still maintain that rule. It is a rather complicated picture if you look at the situation in different Member States. We feel that this needs to be discussed and must lead to a conclusion by the Commission at the end of this process. Then the Commission will eventually take a decision, not on the basis of a proposal, but just as the competition authorities and as we ourselves usually do.
As the author is not present, Question No 31 falls.
Question No 32 by Julio Añoveros Trias de Bes (H-0709/97)
Subject: Trade in beverages between Member States
Does Community law permit undertakings to purchase soft drinks in one Member State and sell them in another with their original labelling? What is the position of the official distributor of the brand concerned in the Member State in which the imported beverages are sold? Does the fact that the labelling is in a different language constitute a potential health risk to consumer health in the Member State in which the beverages are sold, despite their recognized international market presence?
The labelling of food commodities and drinks is covered at Community level by Directive 79/112.
Article 14 of this directive states that information to be shown on the label should be in a language that will easily be understood by the consumer. It is a matter of ensuring good information for consumers about all the characteristics of the commodity they are buying and thus avoiding any health risk.
This position was interpreted in a Commission communication in 1993. This communication stated that the official language of a Member State is, in principle, the language which guarantees a good understanding of the label by the consumer in the country of sale.
Monitoring of the proper implementation of these provisions is the responsibility of Member States. The monitoring authorities of Member States check that the labelling of foodstuffs on sale in their country is easily understandable to the consumer on a case-by-case basis. It should also be noted that community regulations allow the use of several languages on the same label.
In conclusion, drinks bought in one Member State in order to be resold in another Member State cannot keep their original labelling unless the information given on it is understandable to the consumer of the Member State in which it is being sold.
Mr President, I am happy with the Commissioner's reply, and have no further questions.
Question No 33 by Hadar Cars (H-0734/97)
Subject: Risk of drugs from Switzerland reaching EU citizens
In a referendum on 28 September 1997 the Swiss people decided to continue and extend a scheme involving the free distribution of heroin to drug addicts. This legalization of drugs could present problems to EC countries if Switzerland acceded to the Schengen Agreement.
It would appear that there is a great risk of the spread of drugs from Switzerland to other parts of Europe, which would be aggravated if it were be to covered by the Schengen Agreement. What action is the Commission taking to prevent the entry into the EU of drugs from Switzerland?
In Switzerland a decision has been taken to continue the medically supervised distribution of heroin to a limited number of heavy abusers. The project is aimed at limiting the damaging effects which drug abuse has in Swiss society. It is aimed in particular at chronic addicts who are in poor physical and mental condition and who have not succeeded with other treatment programmes. The Swiss Government has ruled that abusers who participate in the programme may only have access to the drugs under strict supervision. An abuser may not under any circumstances leave the premises with the drugs. The project is also part of a scientific research programme.
This project was developed for the particular situation in Switzerland. We in the European Commission cannot judge whether the results are relevant for any other country. It is my hope that projects like this do not lead to more drugs being smuggled into the illegal European market. But the condition is, of course, that inspection and supervision are done properly.
The Commission and the Member States are deeply involved in the work against the abuse and smuggling of drugs. This is a question of taking social responsibility for the citizens of the EU, to use all suitable means to fight drug smuggling. To have an effective tool against drug smuggling we need a Europol which is fully functional. I would therefore like to urge all friends in this Parliament to work for the ratification of the Convention on Europol as soon as possible, and to remind the ministers in our respective countries that they have promised to ratify Europol during 1997.
According to the Schengen Agreement, only Member States of the EU can become members. The exceptions for Norway and Iceland are the result of a special arrangement which takes into account the freedom of movement of people within the Nordic countries.
I would first like to thank Commissioner Gradin for her answer and to say that, as regards the ratification of Europol, it is no problem for me to work to get all countries to do so, all those which I can influence.
I would also like to say that the answer which the Commissioner has given is a different answer to what has appeared in the press concerning the result of the referendum in Switzerland and what it meant. I am convinced that her answer is based on accurate facts. In that case the risk that narcotics could be brought into the European Union by this route does not appear particularly serious. But it would be important and valuable for the Commission to pay attention to where such risks could arise, so that measures could be taken at an early stage if there is any reason to believe that narcotics might more easily enter the European Union as a result of the type of issues which were raised in the referendum.
I actually had one second of my speaking time left when the President brought his gavel down. I would be grateful if the President did not use the gavel before my time was up.
The reason why I am keen that we ratify Europol is that when that day comes there will be opportunities for cross-border police cooperation. I also see a possibility then of having police cooperation with the Swiss authorities too with regard to narcotics trading. I believe that could be valuable.
Mr President, Mrs Gradin, first let me thank you wholeheartedly for the support you have given to Europol. My concern is the following: Switzerland is not only a threat from the point of view of drugs, but in another area too. There exists, particularly in Germany, a smear campaign against the euro and many of the less-well-off, such as pensioners, are being sent letters from Switzerland advising them to invest their money in Switzerland to avert the threat of the euro. At the same time they are being offered investment funds promising a 30 % rate of return - and that is simply an economic impossibility. Switzerland is therefore building an investment pyramid in the same way as a number of former-Communist countries did some years ago. Mrs Gradin, I ask that something is done urgently to warn people of this situation.
Question No 34 by Anita Pollack (H-0736/97)
Subject: Forest fires in Indonesia
Is the Commission undertaking any evaluation of the medium and long-term global effects of the environmental disaster which is occurring in south east Asia as a result of the forest fires and drought, and what, if any, action is being proposed?
Mr President, ladies and gentlemen, the Commission and the delegations from the Member States in Djakarta have set up a joint committee of European Union experts.
This committee is made up of specialists on forest fires from various programmes of the Commission and of the Member States in Indonesia. The work of this team of experts is to give information and advice to the local government for as long as is necessary, to monitor and assess the situation on a daily basis, to assess contingency needs such as, for example, concerning equipment for putting out fires, and to improve the effectiveness of measures taken by the local government. During this phase, the Commission is assessing the medium- and long-term impact of the catastrophic forest fires, both at a regional and a global level, which is being made worse by the El Niño phenomenon. This forms part of the duties of this team of European Union experts. The team responsible for the assessment of disasters and the coordination of the United Nations, which also recently arrived in Djakarta, will no doubt do the same.
The Commission is ready to help the government and local populations in whatever way help is requested, within the scope of its competence, of course.
Can I ask the Commission, in response to that heartening reply, if the committee will be taking on board the effects on the climate in Europe as well as locally. This is perhaps one of the best examples we have of something exacerbating the climate change problem and being caused by the results of the climate change problem in the first place. This makes it a unique possibility to try and find out exactly what is happening. Is the Commission and its committee of experts also aware of the problems which are likely to beset our climate here in Europe in the following couple of years as a result of what is similar to a volcano being let off?
Mr President, I would like to assure Mrs Pollack that, as I mentioned in my reply, the European Commission will direct its efforts and investigations to ascertaining the effects of the phenomenon and of the fires in that region of Indonesia on all nations, at a global level and, of course, in the European Union. Naturally we obviously share the worries of Mrs Pollack that indeed there are likely to be such effects. In any event, however, I would like once again to assure you that the experts will direct their efforts to this end in order to ascertain what exactly the future repercussions in Europe will be.
Question No 35 by Caroline Jackson (H-0717/97)
Subject: Cancellation of CMAF Funding
The European Commission announced to applicants in August this year that it had cancelled the Call for Proposals for Action in Favour of Cooperatives, Mutual Societies, Associations and Foundations (CMAFs, 96/C 246/15). This decision was notified to the European Foundation for Osteoporosis by letter of 18 August 1997, although it had submitted an application to the Commission (DG XXIII) in December 1996 and had not been told of any prospective cancellation when it contacted the Commission in March and June 1997.
Can the Commission state why the CMAF action has been cancelled, and what has happened to the money?
Mr President, I understand and share the disappointment of those in charge of the various projects that have not been financed, in spite of the hard work they have put in in preparing their proposal.
The invitation to submit proposals to which both honourable Members of Parliament are referring was published on 24 August 1996 and was linked to the Commission proposal for a Council resolution on long term work programmes, for the years 1994 to 1996, for associations, mutual aid funds, societies and foundations, in other words throughout the sector that we call the social economy. Unfortunately this proposal was not sanctioned by the Council of Ministers until the end of 1996. In the meantime, however, as you know, and in accordance with the decision of interim measures of the President of the Court of the European Union of the 24 September 1996, doubt was cast on the legality of Commission expenditure which is not based on a resolution adopted by the Council of Ministers.
In consequence the Commission was forced to look for a suitable solution to the financing of projects that were submitted to it within the framework of the invitation to submit proposals. To this end, the Commission first of all withdrew its proposal for a long term work programme 1994-1996 to which the invitation to submit proposals made reference, and then it cancelled the invitation to submit proposals itself. At the same time, the Commission decided to finance, for 1997, 12 projects which were selected from those that had been submitted within the framework of the invitation to submit proposals. All this took place on the 29 July 1997.
In August 1997, the services of the Commission sent a letter to all those whose applications had been rejected to explain the situation to them. Both from various written reactions and from your own questions I understand that the reasons given for the cancellation have not been adequately explained.
Now, turning to Mrs Jackson, I would like to say that the decision of the Commission concerning the cancellation was not taken until the 29 July 1997 and as a result it was not possible to give a clearer answer to the Foundation for Osteoporosis, which had requested the financing of the project in the proposal that it had submitted, in March or in June 1997, when, that is, the heads of the foundation got in touch with the services of the Commission. And, Mr President, despite the fact that Mr Killilea is not in the room, allow me to say that the reasons why a project is not selected for financial backing are always the same: either the criteria of the invitation to submit proposals are not fulfilled, or the projects were not the best from the point of view of quality or cost. For example, I will say here that the proposal of the Foundation for Osteoporosis, to which Mrs Jackson is referring, was judged not to be concerned with issues of social economy and that it dealt with issues that touched more on public health policy. And since, as I have explained, there is no connection between the cancellation of the invitation to submit proposals and the rejection of a project, I do not think that it would be right to sue for financial compensation.
I believe, and I am certain that you will agree with me that the Commission should not cover the expenses for the preparation of dossiers of those companies or organisations that unsuccessfully submitted a request for funding. God forbid if this was the case for all the proposals and applications that were submitted to the European Commission in all sectors.
As regards the more general question of the Commission's method of allocating funds provided for in the budget for the social economy, I would like to say that the Commission has the intention to submit to Council a new proposal for a long-term work programme for the years 1998-2000. Within this framework it has decided that, apart from the 12 projects that were selected on the basis of the invitation to submit proposals, several new preparatory actions are to be financed out of the 1997 budget and especially out of the funds of section B5-321, that is, the section that specifically refers to the social economy. The main objective of these actions is exactly to bolster the social economy sector, associations, mutual aid funds, societies and foundations, in order to improve their entrepreneurial effectiveness to enable them to play a fundamental role in addressing the problems that have to be faced particularly during this period due to increased unemployment.
That is a pretty confusing reply. I wonder whether I could just ask the Commissioner to confirm that at the end of 1996 the programme we are talking about had not been adopted by the Council of Ministers but that it was nevertheless decided in the Commission to finance twelve projects under the programme which had not been adopted.
His reply was confusing on that point. If the Council had not adopted the decision at the end of 1996, why was his office still writing to the European Foundation for Osteoporosis and advising them via DG XXIII in March 1997 that they would be hearing from the Commission in June 1997? If the programme had been cancelled why were you still encouraging applications? Why do you say you should not financially compensate an organization which was encouraged to apply for a programme which had been cancelled? And what hope can you hold out to an organization such as this in the future when the board of the organization itself is likely to say; ' why bother to apply for something which is so badly handled?'
Mr President, I would like to respond to the honourable Member of Parliament that, in fact, the European Commission hoped that, before the end of 1996, the Council of Ministers would investigate the long term programme on behalf of the social economy, and immediately afterwards, during the following months, we continued to hope that it would be possible, within the first few months of 1997, to have the go-ahead, albeit somewhat belated, of the Council so that we could use the funds made available for the social economy, on a legal basis which was acceptable to the Council. That, however, did not prove possible. For that reason my office, addressing itself to the organization that you refer to, that is the Foundation for Osteoporosis, mentioned to you that within the coming months we would be informing you of exactly what the outcome would be.
The decision of the Commission to withdraw the long-term programme for the social economy was taken in July 1997 and the official announcement was made at the beginning of August 1997 and was officially publicized in all the official documents of the Community. During the same period, however, we had to take a policy decision on the continuation of certain projects concerning the social economy. For that reason, therefore, after the cancellation of the invitation of interest, the decision was taken to finance twelve projects. And to avoid complaints from all who had declared their interest, twelve were chosen out of the 173 for which they had been invited to submit applications.
However, regarding the particular Foundation for Osteoporosis, the reason for the rejection of the request for finances for this programme was that the Foundation for Osteoporosis itself made a proposal, and filed an application with the European Commission with actions that had no connection with the social economy, but which had a connection with other sectors, with programmes concerning public health. They had absolutely no connection with the social economy sector. For those reasons their request was turned down.
In any event, if there are equivalent foundations which are actually active in the social economy sector and which fulfil the criteria referred to in the budget of the European Parliament in the corresponding section for the programme for the social economy, and especially in the comments of section B5-321, where mention is made of the conditions for the financing of those works, that is to say that they do in fact strengthen the working of the social economy, create jobs, contribute to the greater competitiveness of those foundations when they are active within the framework of the free economy, then, yes, financial backing could be granted. In this case, however, and specifically concerning the Foundation for Osteoporosis to which you are referring, there was no such possibility since - and I repeat- the proposals had to do with public health and not social economy.
Rather than trying to shift the blame on to the Council, as we all love to do, would the Commission not agree that this is actually a piece of gross mismanagement? First of all, to publish a tender for something which has not received the approval of the Council strikes me as being extraordinary to say the least; and secondly, to encourage an organization which is clearly involved in the public health sector to apply for a tender which is about the social economy also seems to me to be perhaps well-meaning but nonetheless gross mismanagement.
Would the Commission accept that this is really not the way to attempt to support programmes which perhaps we might all wish to support, as it simply ends in grief?
Mr President, I would first of all like to make it clear that foundations which are active and submit proposals in the public health sector have the possibility of submitting the same proposals to corresponding programmes of the European Commission and the European Union which are directed at public health. The social economy concerns associations, mutual aid foundations, foundations, unions, and associations which are active within the framework of the free market and the economy. The programme of the social economy, as the European Parliament itself has repeatedly maintained, and as the European Parliament itself has committed the European Commission as regards the allocation of the funds of the budget of section B5-321, refers very specifically to those actions at which those funds could be directed. The European Commission could not escape from this framework, however much it wanted to. In this particular case it was unable to escape from that framework.
Now, as regards the long-term programme, this in fact was not approved by the Council, in spite of repeated and unstinting efforts that we made throughout the duration of the last presidencies and especially throughout the duration of the Dutch Presidency.
We had hopes, even up to the spring of 1997, that this programme could be approved. In spite of everything it was not approved. But the deadline for this programme had already passed. May I remind you that the programme ran until the end of 1996. We waited throughout the first few months of 1997 but there was no progress. We will continue our efforts to present a new long-term programme for 1998 and the year 2000. In the meantime, however, there have been budget allocations, which the European Parliament itself has registered - and I wish once again to thank Parliament for this policy initiative and the policy commitment which it undertook - so there were available funds that had to be allocated in accordance with the policy intention expressed by Parliament. We followed up this exhortation of Parliament to finance some of those long-term programmes - twelve of them - which of course are not included among the long-term programmes as they are autonomous, and, on the other hand, we of course undertook to finance certain pilot schemes to prepare for the presentation of a new long-term programme concerning the social economy.
I repeat that, especially in the social economy sector, on account of the problems cropping up in the Council and the inability of the Council to get to grips with the adoption of a legal basis, the European Commission wishes to work closely with the European Parliament and not just that. In the case in point we are faithfully following your orders.
As the author is not present, Question No 36 falls.
Question No 37 by Ivar Virgin (H-0724/97)
Subject: State domination of the electricity market
In its proposal for a new electricity law (96/97: 136) the Swedish Government is proposing the introduction of new arrangements with a view to giving the public sector Svenska Kraftnät the sole concession to lay new power lines for links to foreign countries and to introduce a notification system so that power generators may use the new lines.
Is this not a breach of Article 30 of the EC Treaty on the free movement of goods and discrimination between nationals of Member States pursuant to Article 37 on state monopolies of a commercial nature?
Mr President, the operation of the single electricity market within the European Union is regulated by means of Directive 96/92/EC of the 19th December 1996 regarding joint regulations for the single electricity market.
This particular directive came into force on the 19th February 1997. Sweden has a period of two years in which to put into effect the legislative, regulative and administrative provisions necessary to comply with this directive. The European Commission is working closely with all the Member States in order to ensure the timely and correct implementation of the directive. This collaboration is taking place by means of two-day meetings with national administrations, for example with regulatory bodies among others, and by means of meetings lasting several days with all Member States.
The directive sets out the regulations relating to the organisation and operation of the electricity sector, access to the market, the criteria and implementation procedures when issuing invitations to tender, and the granting of permits, as well as the mechanisms for the exploitation of electricity systems. However, the directive does not regulate issues relating to the ownership of the electricity network and it does not oblige Member States to open up the construction of new service connections to competition either within the Member States or between Member States.
Nevertheless, article 21 of the directive stipulates that the production of electricity and the utility companies supplying electricity, when Member States allow them to exist, may have their own buildings and may have subsidiary companies and customers linked by direct line. The construction of direct service connections will be carried out on the basis of authorizations granted according to objective criteria which do not allow for any discrimination. This authorization may be linked to a previous denial of access to already existing service connections, for example due to lack of power. Through this provision, which is referred to in article 21, paragraph 4, they may avoid parallel service connections when there exists adequate power.
The Commission is monitoring this matter very closely, including of course the proposed system of communication, and in the course of the next two-day meeting that we will have with the Swedish authorities we will discuss the issue that you have raised and, if you wish, we will inform you in writing of the relevant results.
Thank you for your answer, Mr Commissioner, in particular the end, which I believe indicates that you have noticed that something is a bit fishy and needs to be looked at a bit closer.
I see a great risk if Svenska Kraftnät (the Swedish national grid company) is the licensing authority and at the same time shall run operations. There is a great risk that they will exploit monopoly rights. This is a genuine Community interest, particularly now that we are about to open up the energy markets in Europe. I therefore presume that you will continue to have control over this, and I really hope that we can get a more comprehensive directive which also pays attention to this matter. As things appear in Sweden in the area of the electricity market at the moment, things are going in quite the wrong direction.
Mr President, I would like to assure the honourable Member of Parliament that in fact we will continue our efforts to implement the directive in the correct manner, in close collaboration not only with the Swedish authorities but also with the governments of all the Member States. I would also like to assure you that the European Commission will use all the time at its disposal for mediation in this debate, so that the implementation of this directive will permit full competition in the electricity sector and not the creation of monopolies.
As the author is not present, Question No 38 falls.
As the author is not present, Question No 39 falls.
Question No 40 by Roy Perry (H-0732/97)
Subject: Nuclear safety
Following the recent suspension of cleaning activities at the Cap de la Hague Reprocessing Plant by the French Government, is the Commission able to give a full assurance of the safety of current operations at the Cap de la Hague insofar as they might impact on inhabitants on both sides of the English Channel and the validity of French national checks on radioactivity and nuclear reprocessing plants.
Mr President, France and the United Kingdom have undertaken to comply with the ban on dumping radioactive substances in the sea as laid down in the 1992 convention on protection of the marine environment in the north-eastern Atlantic. This prohibition concerns dumping of waste in the sea and not emission of low-radioactivity liquid waste from landbased plants. Such emissions are subject to stringent approval requirements from the national authorities, however. It is up to the individual Member State to ensure compliance with the basic standards for protection of the health of the population and of employees against the hazards associated with ionizing radiation. Therefore, it is the competent national authorities who carry out regular inspection of the control arrangements set up for the purpose. Moreover, in July 1996 the Commission inspected, in accordance with the provisions in article 35 of the Euratom-treaty, the environmental inspection installations set up on and around the La Hague plant. A similar inspection visit took place in the Sellafield area in December 1993. It was concluded that both Member States had taken adequate steps to monitor the level of radioactivity in the local environment.
The Commission is aware that allegations have been made in connection with cleaning of the pipeline for emitting waste from the Hague and that allegations were also made earlier of unacceptably heavy radioactive contamination of the local environment. The French authorities have investigated the matter and have issued reports on the circumstances concerning cleaning of the pipeline. It was concluded that, despite some irregularities, the work was done without risk to the environment.
The earlier allegations of emission of high-radioactivity materials resulted in temporary extension of the existing restrictions of public access to the area around the pipeline, whereas the French authorities had independent tests carried out on the level of radioactivity within the area. The test report concludes that the radioactivity of the emitted materials lies within the limits set by the competent national authorities and that the radioactivity in the local environment for the most exposed individuals in the population resulted in doses well below the values laid down in the Community's basic safety standards. And the more stringent standards should be noted which were adopted in 1996 and which the Member States are to implement as national law, but not before the end of May in the year 2000.The dose for the most exposed individuals in the population, that is to say those living near the plant, is very small, and the dose in the UK will be even lower, so there is even less reason for concern about the situation there.
The question of radio-activity in lobsters in the Irish Sea was addressed in the reply to written query no. 0443/97 from Mrs Pollack. However, the Commission has received data for 1996 from the British authorities. It is estimated that the highest annual dose for those who eat local fish and fish products has risen slightly, mainly as a result of increased consumption of lobsters; but it lies below 0.2 millisievert (mSv) as in 1995. The dose from technetium 99 was 0.018 mSv in 1995 and 0.042 mSv in 1996. Even if compliance with the basic safety standards is the responsibility of each individual Member State, the Commission will continue to keep itself well-informed on these topics.
I thank the Commissioner for that reply. I am not one of those Members who is opposed to nuclear power per se but I accept that if there is to be nuclear power there is no room for a single mistake. That is why there was concern on the south coast of England and on the Isle of Wight when the French Minister for the Environment not only ordered the suspension of sailing and swimming in the vicinity of Cap de la Hague but subsequent to the July check ordered a close-down in the cleaning process.
I would be very grateful if the Commissioner could perhaps give us further information on the checks she referred to that the Commission undertook in July, and whether there have been any subsequent checks by the Commission or by Euratom authorities subsequent to the French Government ordering a cessation of the cleaning process at Cap de la Hague. I am sure the Commissioner will appreciate that people resident on the south coast of England, while they may not be facing a serious threat, need to be assured that the European Commission itself is looking into these problems.
I share Mr Perry's view completely, that it is incumbent upon us to keep a close check on the existing plants, and when suspicion arises that there is something wrong it is our duty, of course, to get it inspected as carefully as we can. It was also for this reason that I referred to our test report, and I have just learned that we have continued to check the area. We should not, therefore, exceed the permitted doses, as I said also in my first intervention. In other words, we are continuing to keep an eye on developments.
As the author is not present, Question No 41 falls.
Question No 42 by Hans Lindqvist (H-0697/97)
Subject: Used bottle and can return system
Sweden has a long-established and efficient system for the return of used glass bottles and aluminium cans, of which over 95 % are now recycled, and for a number of years has also had an efficient system for the return of used plastic bottles. Increasingly internationalized trade and the opening-up of the EU's internal frontiers have to some extent meant that there is a greater variety of products but have unfortunately also caused serious disruption to the Swedish bottle and can return system. Imported cans are unsuitable, as the original deposit was not paid in Sweden, etc. The system operated by Systembolaget has virtually collapsed owing to the various types of foreign bottles.
This state of affairs is unacceptable from an environmental point of view. Are there any plans to standardize bottles and cans? Can a Member State, on environmental grounds, require all imported bottles and cans to be adapted for its return system?
Mr President, we have studied with interest in the Commission the information on the question of Sweden's return-of-deposit system. The Commission is aware that these systems exist and that they are generally considered to be a valuable solution for handling packaging and packaging waste. However, we have not been informed from other quarters that these systems have almost collapsed, as indicated by the query. According to our information, the return systems are still working extremely well. We will therefore contact the Swedish authorities in order to obtain updated and supplementary information on this question, which you will, of course, be informed about. We had understood that the increase in the amount of packaging from other Member States and non-EU countries was taking place gradually and that the return systems could be adapted accordingly.
The Commission has authorized the European Standards Organization to draw up harmonized standards for packaging which can be referred to as documentation for compliance with the most important requirements of the directive. A general standard is to be adopted for recycling, and this can be accompanied, where applicable, by subsidiary standards for special types of packaging. However, it is not anticipated at the moment that this will lead to restrictions on the design of the bottles so that they have to be adapted to particular return-arrangements. Within the framework of Directive 94/68 on packaging and packaging waste, the systems for handling packaging and packaging waste should in any circumstances provide a high level of environmental protection and ensure that the internal market functions correctly. The Member States can thus promote schemes for re-use of packaging, provided it takes place in accordance with the treaty.
There is nothing to prevent a Member State's recycling system from applying to all products, whether they be domestic products or products produced in other Member States or in Non-EU countries - provided, of course, that these systems apply to non-domestic products on non-discriminating conditions. If a given system is in accord with the treaty, an investigation must be made in each individual case in order to ensure that any trade barriers and distortion of competition bear a reasonable relationship to the environmental benefit. It must also be mentioned that the court of law in the Danish bottle case announced that a return-of-deposit system was a fully acceptable system for recycled packaging, and it is also a possible solution, of course, for non-recycled packaging - as is the case in Sweden.
Thank you for your answer, Commissioner Bjerregaard. I think the system we have in Sweden works well. It is working well even after 20-30 per cent of the bottles are no longer recycled as before. Of course, you don't see that in the recycling process itself. There you only see the bottles it is possible to recycle. All the other bottles are lying in garages, in refrigerators or at home in pantries and are not seen, but they are seen on the rubbish tips around Sweden. We certainly see that, but perhaps you don't see that in offices when you are looking for information.
So I want to ask whether this is such an important issue that, for environmental reasons, with reference to the environmental guarantee, a Member State would be able to demand that imported bottles, cans and the like are adapted to the country's own system? In other words, should a country, in order to keep its own system, be able to point to the environmental guarantee, which according to the Commission and the Council of Ministers has been strengthened in the Amsterdam Treaty?
First of all, I would like to say thank you for the confirmation that the Swedish system is working extremely well. I had some doubts when I saw the formulation of the question, so it was nice to learn that it is working. Regarding the possibility of preserving existing systems, and implementing the environmental guarantee, this is a choice made by the individual Member State, and it is not possible for me to take any decision here today as to how right or wrong it would be for Sweden to do something like this or say something about the outcome. As I mentioned in the reply to the question, the situation will be that we evaluate the different schemes that exist, quite individually, and nothing of a general nature can be said about these schemes. It is also connected with the fact that quite a lot of different schemes exist in the Member States.
As the author is not present, Question No 43 falls.
Question No 44 by Mihail Papayannakis (H-0713/97)
Subject: Violation of directive on drinking water
According to public health inspectors, recent tests in Greece revealed that half the water supply networks were unsuitable and that some samples of bottled water contained concentrations of bromine ions over ten times more than the 10 mg/l limit laid down by Directives 80/777 and 80/778/EEC .
Will the Commission say to what extent Member States have complied with the above directives, and whether Greece in particular has failed completely and correctly to transpose the directives regarding drinking water into national law?
What sanctions will be imposed for a failure properly to implement the above directives where detected, and in particular a failure to respect the maximum permissible concentration for bromine ions and a violation of Article 12 of Directive 80/778/EEC which provides that 'Member States shall take all necessary steps to ensure regular monitoring of the quality of water intended for human consumption'?
Mr President, the Commission understands the two honourable Members' concern about this question regarding something as vitally important as the quality of drinking water. Natural mineral water and spring water are covered by Directive 80/777, the directive on natural mineral water that was amended by Directive 96/70. All other types of water, whether bottled or not, are covered by Directive 80/778. This is what we call the "drinking water directive' . None of these directives contains provisions on bromate. The reason for this is that bromate is normally not expected to be present in raw water, as it is a by-product of disinfection. Bromate is to be found particularly in ozone-treated water. The present drinking water directive is based upon the knowledge that existed in the 1970's, and at that time there was no reason to suppose that bromate might be present in drinking water.
In the light of WHO guidelines for drinking water and in the light of present knowledge of bromate's carcinogenic effects, the Commission has included bromate in its proposal for revision of the drinking water-directive with a proposed standard of 10 milligrams per litre. So far as I can remember, the WHO guideline is 25. As far as natural mineral water is concerned, disinfection is prohibited under the directive on natural mineral water, and I refer here to article 4. It should thus not be possible for bromate to be found in natural mineral water.
The Commission has not been officially informed that certain types of bottled mineral water in Greece should, according to the press, contain bromate in amounts several times the recommended standard for drinking water. During the next few days, the Commission will send a letter to the Greek authorities to find out whether it is a matter of contravening EU legislation and whether further steps should be taken in a given case. As part of the information on 13 water directives on which the Commission will publish a report next year, an evaluation is at the moment being made of the information on drinking water-quality in Greece and other Member States.
Madam Commissioner, I did not understand all the technical details you mentioned but I imagine your services will know more about them than we do. Nevertheless, the question concerned two issues:
Firstly, as regards Bromine ions, we have reports and information on at least eight makes of bottled water which exceed the well known 10mg/kg. In this regard, I would like you to tell me what precautions the Commission can take and what more it can do, since it appears that you have not been fully informed about what Greece is doing to protect the quality of the drinking water it provides for consumers, which is provided for in Directive 80/778/ EEC.
Secondly, we have in the past asked your General Directorate many questions, and myself personally, about the quality of our water supplies: there is lead and asbestos in urban supplies. I also requested to know what measures the Commission was going to take. Perhaps you could bring me up to date on that score.
As I mentioned in my first reply, the situation is that the Commission has not been officially informed about this problem, which clearly appeared in the Greek media. But on the basis of the question posed by you, Mt. Papayannakis, we will contact the Greek authorities to ask them to investigate the matter. This is normally the procedure we use in cases of this kind. If the Greek authorities find substances in mineral water which should not be there, then we will assume first and foremost that the Greek authorities will themselves rectify the undesirable situation that has arisen; otherwise, you know as well as I do that a procedure will then be started which in the extreme case can end in a court of law. I also mentioned to you at the end of my first reply that we are in fact in the process of investigating drinking water-quality and, taking it all together, our water directives and implementation of them in the Member States. We expect to be able to publish a report by next year, and then we will be able to see, of course, how things are in the Member States.
Question No 45 by Bárbara Dührkop Dührkop (H-0727/97)
Subject: Amendment to Spanish hunting law
On 26 September 1997 the Spanish Parliament adopted an amendment to Law 4/1989 on the conservation of rural areas and wildlife. This amendment enables birds to be shot 'in the places in which they are traditionally found, in limited numbers, under strict supervision by the authorities and within specific limits in order to ensure that species are preserved' and during their spring or pre-mating migratory period, i.e. when they migrate from the Iberian Peninsula to central and northern Europe in order to nest.
The European Court of Justice has previously condemned Italy, France and Germany for allowing the hunting of wildlife species during their migratory period.
Is the Commission aware of this change to Spanish law? Does it not contravene article 7(4) of the Directive on birds, which stipulates that migratory species may not be hunted during the period in which they return to their nesting place?
Mr President, the Commission knows of a proposal to amend the Spanish Law No 4/1989 concerning preservation of natural species and also wild animals and plants, which would probably permit the hunting of birds on their migration back to their breeding grounds. The Commission has already informed the Spanish authorities that the adoption of such a measure would contravene the provisions in article 7, paragraph 4, of Council Directive 79/409 from April 1979 concerning protection of wild birds. We have warned the Spanish authorities that this measure would clearly result in infringement of the above-mentioned directive. The Spanish authorities replied on 1 August 1997, explaining that the purpose of the proposed amendment of Law No 4/1989 was to adapt it to a decision of the Spanish Constitutional Court, according to which Spain was bound to take account of the distribution of powers between the Spanish central government and the individual autonomous regions. According to the information available to the Commission, there was great risk that the amendment of Law No 4/1989 would come to include permission to hunt birds during their annual passage back to their breeding grounds. The honourable member now confirms that the Spanish Parliament has already approved the amendment of Law No 4/1989 concerned, including this unlawful permission. If this amendment comes into force, the Commission will take all necessary precautions, including the procedure in article 169, to ensure full compliance with the directive.
Madam Commissioner, I think that answer might surprise the Spanish Environment Minister, because she herself said in the Spanish Parliament that it was the European Commission which had demanded this amendment to the Spanish law, in order to regulate the exception to the prohibition on hunting birds during their breeding period. Perhaps the Commissioner could tell us what she thinks about the Spanish Minister having justified the action in this way.
Secondly, what is the Commission's view of another change to the same law, which makes it no longer compulsory to have passed a test in order to obtain a hunting licence?
I understand that the questioner was remarkably satisfied with the reply that I gave, in which I stated that we do not, of course, accept breach of the adopted legislation. With regard to the regulations for hunting, I must say that this lies outside my competence. I do not know what Community legislation applies in this area, so the question must certainly be put to someone else.
Madam Commissioner, I should like to point out that all this change involves is the incorporation into Spanish Law No 4/1989 of an exception under precise conditions, as provided for in European Directive 79/409. In fact, the changes are even more restrictive than the directive itself. The European directive provides for these exceptions to apply to all types of birds, whereas this case is limited to certain game birds and unlisted species.
Furthermore, it is limited to small numbers. The Court of Justice itself has not interpreted this expression in absolute terms, but rather as being of a relative nature. Monitoring would be carried out by the governments of Spain's autonomous communities, which are the competent authorities for regulating and checking such exceptions.
Therefore, given these circumstances, I should like to ask the Commissioner specifically if she appreciates that this change to the Spanish law is therefore actually more restrictive than the European directive as regards exceptions, and whether she agrees that if these small numbers are regulated, and if the monitoring is correctly controlled, then the European Commission should have no reason to place any impediment in the way of this Spanish law being passed.
I can hear that we are now about to get into a Spanish domestic argument. I do not intend to enter into this argument; I will rest content with referring to the reply which I gave earlier to the question from Mrs Dührkop. I said that we had already pointed out, in a provisional communication with the Spanish authorities, that we did not think that the amendment was in accord with the directive. According to the information available to the Commission, there was great risk of the amendment to the above-mentioned law including permission to hunt birds during their annual migration to their breeding grounds. It will be necessary for us to investigate this, of course, since if this happens, it will contravene the adopted directive on birds, and Spain must, of course - like other Member States - conform to the adopted legislation. It will therefore be necessary for us to contact the Spanish authorities again in order to get this question settled.
Question No 46 by Heidi Hautala (H-0744/97)
Subject: Natura 2000 and military zones
The EU Member States have drawn up their proposals for Natura 2000 sites on the basis of the directives on birds and wildlife. However, some Member States have opted not to propose certain areas as Natura 2000 sites because they lie within military zones. Could the Commission clarify the Community legislation and indicate what provisions apply to Natura 2000 areas if they lie wholly or partially within military zones?
Mr President, Natura 2000 consists of two parts: specially protected areas designated in accordance with Directive 79/409 on protection of wild birds - the directive, incidentally, about which we just spoke under the preceding question - but also special conservation areas in accordance with Directive 92/43 on preservation of natural species and also wild animals and plants. The community has adopted a list of such areas on the basis of lists drawn up by the individual Member States. For specially protected areas, the EC Court has confirmed that the designation must take only ornithological criteria into consideration. For special conservation areas in accordance with Directive 92/43, the directive contains scientific criteria which are to be used in drawing up the lists of the Member States and of the Community. The Commission takes the view, in principle, that neither of the two directives enables military areas to be excluded from the Natura 2000programme if the areas fulfil the above-mentioned criteria.
Mr President, thank you for that reply, and I would like to ask something else connected with the definition of the Natura 2000 area in Finland. Something has astonished me. The Deputy Mayor of Helsinki has said publicly that he was assured by the Commission that the city of Helsinki could have built a gigantic harbour, although, as you well know and as you yourselves have publicly stated, the importance of bird-life in this area is very clearly grounded on the directive on birdlife. Is it possible that the Deputy Mayor of Helsinki is telling the truth, or what is actually going on here? He says the Commission assured him this harbour could be constructed.
I may say that both Natura 2000 and the directive on birds can lead us to many places. The question which I have to answer here today concerns military areas, and the supplementary question put to me concerns the port in Helsinki. I cannot answer this, of course, without having studied the matter beforehand.
If it was found that we had a certain number of restricted areas which ought to be set up and it was found that a country had, for example, put forward a proposal for the protection of a species under the bird directive, so that it could be said that the stock of that species was then sufficient, would there not be the possibility then, Madam Commissioner, of recognizing that the species was sufficiently protected and that the area could then be exempt? This could be for various reasons. In any case, the country has put forward such a proposal after it was established that we have these areas which fulfil the criteria. A choice will be made between them later, after a scientific analysis has been carried out.
I shall not discuss further the selection of Natura 2000 areas that has taken place in Finland. I know that it has prompted a very comprehensive and lively debate in Finland. Regarding quite concrete choices in relation to the other plants, we will come to a decision on this if we come across an infringement or if we get a request from the Finnish Government to find alternative solutions. I have not inquired into whether, in connection with the question here today, such a request exists, or what, if it does, the possibilities would be.
The allotted time for questions to Mrs Bjerregaard has now expired, so Questions Nos 47 and 48 will be dealt with in writing.
As the Commission understands the question, the honourable Parliamentarian wishes to know whether the United Kingdom's Child Support Act could infringe Article 6 of Council Directive 93/104, which is the Working Time Directive.
I have stated in a reply to Written Question No 1175/93: ' Questions concerning maintenance payments for single women with children, made pursuant to the Child Support Act, are a matter exclusively for the United Kingdom' . The Community has no powers to act in this field. However, according to the information available to the Commission, the Child Support Agency has no power to force anybody to work a certain number of hours.
Furthermore, although it is understood that the automatic, periodic review of child support assessments in general only takes place every two years, Section 17 of the Child Support Act expressly provides for the parent concerned to apply for a review at any time if his or her circumstances have changed. It is the Commission's understanding that child support assessments are determined in proportion to actual income, the only exception being the emergency rate applied when the parent without care refuses to cooperate and give details of his income and outgoings.
Moreover, it is also understood that if a parent who has been made the subject of a child support assessment is dissatisfied with the child support officer's determination, that decision may be appealed to a specific, independent tribunal and thereafter, on points of law only, to an independent child support commissioner, to the Court of Appeal and ultimately to the House of Lords.
In the light of the foregoing considerations there seems to be no link between the practice of the Child Support Agency and article 6 of the Working Time Directive.
I would like to thank Commissioner Flynn for his reply. I hope that he will continue to monitor individual Member States' implementation of the directive, although it may be down to them in detail to implement it.
I should just like to clarify that he is suggesting that in his view, in this case, a child support agency should not be including overtime and bonus payments within the 48-hour working week. Is he also saying that in his view, if there is a dispute, then there should be legal recourse in the UK?
You will be aware that the whole question about the implementation provisions will not be in force in the United Kingdom until about April of next year. But we will certainly do as you say. We shall continue to monitor the implementation. But as I have tried to make clear, appeal is available, right up to the House of Lords. One would hope that it would never have to go that far, but that route is available to somebody who is dissatisfied. They can go to the independent tribunal and afterwards, to the other areas of recourse as well.
We would look forward to the early implementation, finally, in the United Kingdom. You will be aware that a consultation document went out when the last government was in office. That is being assessed with a view to putting the matter into law at as early a date as possible. We will be pursuing that as rigidly as possible as well.
Question No 50 by Anne McIntosh (H-0627/97)
Subject: Unemployment in the European Union's service sector
What assistance is specifically available to help combat the effects of unemployment in port and tourism-related industries under the European Social Fund (ESF)?
Would the Commission consider extending those initiatives designed to assist service sector industries in the forthcoming review of the structural funds, for the period after the year 2000, so that the problem of unemployment in port and tourism-related industries can be effectively tackled?
The European Social Fund is the European Union's main tool for developing human resources and improving the workings of the labour market throughout the Union. It is not sectoral in its approach but covers a broad range of activities aimed at improving the employability of people for the local labour market by training them to fill the jobs available or by giving them access to new employment opportunities.
Such activities centred on people may relate to service sector industries, including tourism. In fact, improved vocational qualifications and management skills are basic requirements for developing the tourism industry, which is acknowledged to offer considerable prospects for growth in job creation, already accounting for some 6 % of the total employment in the Union. Because the social fund assistance to service sector industries is included in the general human resource development programmes, it is not specifically and easily identifiable from programming documents. However, some social fund programmes are set up in several countries to underpin existing regional efforts to develop tourism - two examples would be Portugal and Greece.
In this regional context, social fund assistance for improving qualifications related to tourism amounts to more than ECU 200 million for the period 1994-1999, and it covers more than 100, 000 participants. The total impact of social fund actions in this area is, of course, enhanced if one takes into account the scope of general programmes for dealing with human resource development.
For the period after the year 2000, the Commission's document Agenda 2000 has outlined a new framework based on two regional objectives and one horizontal human resource objective, implying a consistent transversal approach with regard to human resources development.
The priorities in the new human resource objectives are very similar to those which are pursued at present: vocational adaptability, continuous training, social inclusion and a preventive approach to unemployment. Activities in service sector industries dealing with human resource development will, therefore, continue to remain eligible for support from the social fund in accordance with the principles outlined.
Finally, I wish to add that the reference to 'port-related industry' is not understood and it is not possible to deal with this aspect of the question on its own. However, the points I have already made in regard to tourism, and especially that point about the horizontal as distinct from sectoral nature of the social fund support, would apply equally to most, if not to all, industrial and service activities in ports.
I appreciate the full reply that we have received tonight from the Commissioner. Representing, as I do, an area which does not include any part of Portugal or Greece, perhaps you will understand my impatience. If I could just explain, port-related activities relate to activities in a port area, in my own case, Harwich - although it could be the port of Athens or indeed the port of Hamburg where people have lost their jobs because of a decline in port activities and a general decline in the maritime transport sector. Perhaps the closest parallel we can draw with is the success of the Konver programme, which of all the European social fund and other programmes has actually brought most human resources and training money into the counties of Essex and Suffolk; also, in relation to tourism and the Adapt programme as well, to Felixstowe, which I do not represent.
All that we are asking is that the Commission should, under the programme Agenda 2000, be a little more flexible so as to incorporate the ideas included in the Adapt and Konver programmes to other ESF programmes.
I would like to reply to Miss McIntosh by saying that what would be applicable in one particular country is applicable to all of the Member States. I just picked out Portugal and Greece as examples of how tourism activities can be helped. They can be helped in any country. You are quite right to say that there are areas of decline and areas that have suffered greatly because of lack of activity and changing circumstances. Certainly the social fund does apply in a horizontal way to activities that would retrain people and get them back into the labour market. Such assistance and support is available. It would certainly be available to your area, just as it is to other areas in the United Kingdom.
Question No 51 by Graham Watson (H-0667/97)
Subject: Europe against cancer
In the ongoing battle against cancer, does the Commission agree that far greater emphasis should be afforded to strategies of prevention?
What plans does the Commission have to reduce the number of new cancer cases over the next 10 years?
Cancer has always been one of the main issues of public health policy in Europe. About one-third of European citizens will be diagnosed with cancer at some time in their lives. One-quarter will die from the disease. Thus the Commission's current third action programme particularly stresses the importance of health education and information of the public in the field of cancer provision as it is generally accepted that around 70 % of cancer-related deaths have their origins in individual choices affecting lifestyles and environments.
One major tool which the Europe Against Cancer programme uses in its communication campaigns is the European Code against Cancer, which is a series of recommendations containing the key messages for cancer prevention established by leading European cancer experts. Every year the Europe against Cancer programme organizes the European Week against Cancer, which is a campaign aiming at the public at large and focusing on one of these prevention messages. This year's theme, for instance, is the prevention, early detection and screening of breast and cervical cancer. The Europe against Cancer programme has also been at the forefront for making recommendations for the organization and quality assurance of screening programmes for breast and cervical cancer, which can lead to an important reduction in the incidence of these diseases.
Moreover, the programme supports and coordinates one of the world's biggest epidemiological studies in the field of cancer and nutrition, which involves more than 400, 000 subjects and will identify diets which can reduce the risk of certain cancers.
With regard to the second part of the question, mainly because of the ageing population in Europe, experts predict a continued rise in cancer incidence in the coming years. Individual choices also contribute to this increase. For example, the fact that a large proportion of women in southern Europe started smoking in the last decade can be expected to lead to a sharp rise in lung cancer incidence among women there in the years to come. The cancer prevention activities which the Commission is at present carrying out or supporting include information, health education and early detection activities. These are designed to slow down the rate at which cancer is progressing and to prevent it occurring at earlier ages.
I welcome the Commissioner's response and, indeed, the action the Commission is taking, because this is a terribly important subject and one where we can do a lot at European level.
This year we have had the fifth 'Europe Against Cancer Week' , and priority number two for that was destined to be health, education and information.
Commissioner, as part of this 'Week' I went to visit one of the local hospitals in my constituency - indeed the biggest cancer unit of all the local hospitals - in a medium-sized town, precisely because it was Europe Against Cancer Week. I was very sorry to note that this hospital had never even heard of Europe Against Cancer Week, despite the fact that we were in our fifth year, and that the hospital had certainly not heard of the ten-point plan which I was due to launch on my visit.
I wonder whether the Commissioner would look into the extent to which this information is getting out. I read in some of the Commission's documentation that it issued a public invitation to tender and selected a professional communication agency with offices in nearly all the Member States. I can only conclude, Commissioner, that this agency is not doing its work properly in the United Kingdom.
Firstly, I thank Mr Watson for the information. I regret that he found this particular problem. It is a little distressing and I intend to pursue the matter. I am grateful for his interest.
I should like to say that we do not have a lot of money, as he knows very well, for the programme: about ECU 11-12 million a year, spread over the 15 Member States is very small money. However, we carry out an in-depth evaluation of the European Week Against Cancer. That is organized, as you know, for the second week in October every year. The campaign happens every year and more than six million leaflets are printed and distributed across Europe, along with advertisements in the press, and we also get some television and video spots. I am told that they have created somewhere between 300 and 500 million contacts with European citizens every year. But, even with all that cover, it can still find its way to the bottom of the pile and the leaflet that comes in the door is not put on display.
The impact of the campaign is measured by Eurobarometer, which does surveys before and after the campaign. It is interesting to look at the 1995 campaign where the survey results were passed to the European Parliament. That shows for instance that by the end of the campaign over 20 million more Europeans were convinced that cancer is preventable and that the various risk factors - for example smoking and lack of fruit, vegetables and cereals in the diet - were better known after the campaign. That is all I can say. There seemed to be a good response from that point of view but we are relying on the experts, as you say.
I would be particularly interested if you could give me the name of the hospital privately, without making any fuss about it, and I would be glad to see whether they were in fact on the list of contacts, because they should be.
For we women the prevention of cancer is an important topic and it has been in the news this year. What is worrying is that people say that bad prevention is worse than no prevention. Unfortunately there have been signs that we have laboratories in Europe which carry out tests and checks to screen women for cancer in a way which is not scientifically thorough or correct.
What guidance does the Commission intend to give the Member States in this regard? It is clear that we need some kind of quality control of the laboratories which check the tests.
My second question is: how does the Commission see the chances of getting really thorough screening systems in the Member States? I believe this is vital in order for us to succeed in the fight against cancer.
You are quite right to highlight the question about quality control and the whole question of screening. Quite a lot of what we recommend in this area does in fact refer to the quality that is absolutely necessary where any of these screening processes is concerned. I would recommend to you a booklet which we have about the Code against Cancer, which outlines all of the recommendations together with the ten points which have been drawn up by cancer experts from all over the Union. It is a very useful document and it deals both with the primary and the secondary elements. Insofar as the primary area is concerned, we are talking about exclusion and risk factors, e.g. smoking and drinking and too much exposure to sunshine, and the secondary area deals with early detection which is where the whole question about routine examinations and checkups comes in. We do very much concern ourselves with promoting good quality control and screening, but of course it is a matter for the Member States how they organize their own screening activities. But we would wish that they would share best practice that is available and we try and make that available to them.
Excuse me, Mr Commissioner, but this discussion prompts me to make a small inquiry. Do you not sometimes think it contradictory that the Commission should on one hand behave so admirably in informing us of the dangers of cancer, while at the same time providing substantial funds each year, and in fact probably more, for the promotion of tobacco growing - an industry which even from an employment point of view hardly justifies such rewards?
The short answer is that you are correct. There is a contradiction here, about which I have expressed myself on a number of occasions. When you are supporting a product that, in my view, is harmful, there is implied support for the whole industry and I regret that. I wish it were not so and I look forward to the day when it will not be so.
You will be aware that the Commission adopted a report on the organization of the tobacco market simultaneously with its communication on smoking prevention. That was last December. By taking this parallel approach it demonstrated that reform of the tobacco market and the promotion of public health must be seen together. A huge reform was carried out after quite a struggle which I actively support; and, in my opinion, the decision that was taken at that time will lead to an improvement in the situation. It was possible to get some further money as 1 % was levied off all the subsidies for use by the Community fund for tobacco research and information; and I would hope to apply that to good advantage.
However, you are quite right and I support you. I look forward to the day when this Union will not be supporting by way of subsidy the growing of a product that causes injury, harm, sickness and death.
As the allotted time for questions to the Commission has now expired, Questions Nos 52 to 89 will be answered in writing.
That concludes Question Time.
Agreement with FYROM - agreement with Slovenia
The next item is the joint debate on the following reports:
A4-0296/97 by Mr Nikitas Kaklamanis, on behalf of the Committee on Transport and Tourism, on the proposal for a Council Decision concerning the conclusion of an Agreement in the field of transport between the European Community and the Former Yugoslav Republic of Macedonia (COM(96)0533 - C4-0310/97-96/0260(AVC))-A4-0275/97 by Mr Francesco Baldarelli, on behalf of the Committee on Transport and Tourism, on the proposal for a Council Decision concerning the conclusion of an Additional Protocol to the Agreement between the European Community and the Republic of Slovenia in the field of Transport (COM(96)0544 - C-0144/97-96/0261(CNS)).
Mr President, first of all I would like to thank the secretary of the Committee on Transport since she was extremely conscientious, as ever, in her work and in carrying out the instructions she received from the Committee on Transport and from the rapporteur. I say this because the secretary of the Committee on Transport came under attack from persons who were unqualified to judge in that area. As rapporteur, I am entirely satisfied with the way the secretary of the Committee on Transport did her work.
Ladies and gentlemen, this report has been drawn up pursuant to Rule 80 of the Rules of Procedure, which means that what is written is written. Parliament does not have the power to amend it. Consequently it must be either accepted or rejected as it stands.
However, pursuant to Rule 90 of the Rules of Procedure, while the committee was drawing up this report it was under an obligation to inform Parliament. I am sorry to have to inform honourable Members that the committee never informed Parliament during the preparation of this report.
The second thing I have to say on this subject is that when the committee was asked why it had not done so, it said that this was due to a misunderstanding, and that it would make sure it did not happen again. You are left to make up your own mind.
This report properly comes within the European Union policy framework for the economic and political strengthening of the countries of this region, the Balkans, through the financing of various projects. And so the infrastructure networks, including rail and road transport, are being financed by the European Union to the tune of ECU 150 million plus ECU 20 million as guarantee, free of charges, since the former is a form of loan from the European Investment Bank.
So far so good, and I personally am in full support. My objections begin here, since this report, which, as I said, cannot be changed by Parliament, contains three points which are particularly unpropitious for the European Union and even more so for the Member State which borders on the former Yugoslav Republic of Macedonia, namely Greece.
The report says that the agreement between FYROM and the European Union will be concluded and will begin to be implemented as soon as possible thereafter. You can understand that the phrase 'as soon as possible' means nothing.
I sent a letter in this regard to the European Commission to ask it to clarify what 'as soon as possible' means. Our colleagues on the Committee on Transport will remember this. I received no reply.
The second problem arising from this report is that it gives a third country, in this case FYROM, the right to impose a special tax burden on European Union vehicles which do not conform to the standards of that country. In other words it imposes special taxation on these cars, although they conform to the standards that we in this room have decided on and voted on, that is, the standards of the European Union.
The third objection I have is that the report gives it the right to impose special taxation if these cars, in the opinion of the government of FYROM, happen to cause damage to the roads. And so I wrote a letter to the European Commission concerning these points, and I have not received a committed answer. The responses were vague and I was told that a committee would be set up to sort out these discrepancies and, in the event of a tied vote, FYROM would decide. As a result of all this, it is with great sadness that I say that honourable Members are free to vote whichever way they want, but I, as rapporteur, cannot vote in favour of a report which goes against the interests of the European Union.
Mr President, the European Association Agreement with Slovenia contains a section relating to the transport sector. It is a mixed preferential agreement intended to replace the Agreement on Trade and Cooperation, which provides for the creation of a free trade area following a transitional period lasting a maximum of six years. It lays down provisions on the freedom of movement of goods and workers, on the right of transport companies to set up establishments and the freedom to provide services. Economic cooperation is then contemplated in the transport, post and tourism sectors as well. Finally, financial cooperation is established by Slovenia taking part in the Phare programme and in the loans granted by the EIB. At the same time as this mixed preferential agreement, a political dialogue will also be opened, which is very important.
The agreement contains specific provisions on transport: the provisions of the transport agreement between the European Union and Slovenia with regard to the overland system, the rules on the freedom to provide transport services and the right to set up establishments remain in force. It should be recalled that this latter provision does not apply between the European Community and Slovenia, because the relationship between Member States and Slovenia remains subject to bilateral agreements.
It should also be pointed out that, on the basis of article 46 of the protocol, and this point is rather lacking, the agreements on the air transport, internal navigation and maritime coasting services are not applied. These are points that should be dealt with later, at the time of full accession.
We obviously hope this agreement will contribute towards the full accession of Slovenia to the European Union; we are, however, aware that the European Union consists of a delicate area, the Alpine area, afflicted by major problems, including environmental ones: it is not by chance that this agreement contains a specific reference to Slovenia and Austria and, with regard to goods traffic and road traffic, the eco-points system is specifically mentioned, and will have to be assessed and be subject to access between individual countries. This point relates to environmental protection, in particular.
Another argument I believe to be important is that of the infrastructure. This agreement provides for great investment in this sector; Slovenia undertakes to pay 50 % of the estimated cost of the infrastructure works, while the remainder should come from international financial institutions. We are still faced with a general statement and one of principle on this point, however: we know, in fact, that, while Slovenia has already committed a substantial part of its budget to the construction of infrastructure, the remaining 50 % borne by the financial institutions has not yet arrived. We have holdings that only amount to around 12-15 %; the international financial institutions have therefore not yet met the expectations contained in the agreement to obtain maximum freedom of movement of goods and persons. From this point of view, the European Union actually has a deficit which, although it makes statements in treaties and confirms and organizes several important issues, in reality, when it is a question of implementing financial business, has problems executing commitments assumed with regard to those countries. Consequently, with regard to the financial aspect, I believe it important to insist that these infrastructures be constructed as they are fundamental for penetration into other CEECs, through Slovenia: I am referring to Hungary, the Czech Republic and the other countries connected with Slovenia by trade relations consolidated in the past.
To conclude, I believe this to be an important agreement, which should be approved. Naturally, we will also have to ensure that the Commission contributes the necessary information.
Mr President, ladies and gentlemen, after the words of criticism, let me now say something positive about this agreement. The agreement between the European Community and the former Yugoslavian Republic of Macedonia - a long name, but I prefer it to the somewhat synthetic label FYROM - is for me a ray of hope in this economically and politically unstable part of Europe. We should for this reason support the agreement. The promotion and extension of the transport infrastructure is in my opinion critical for the continued economic development of the area.
However, the EU has not been entirely selfless in concluding the agreement. It will, for one thing, help complete the structure of the internal market by providing better north-south European traffic links to Greece and by improving connections between Macedonia and Greece. Furthermore, its interregional possibilities will strengthen the latter's economic and political position within the crisis region of southeast Europe.
The Commission is now called upon to ensure that the transport projects are planned not in an isolated way, but rather in close collaboration with neighbouring countries, particularly the Federal Republic of Yugoslavia, so as to help promote the economic recovery of the entire region.
From a trade point of view it appears to me of fundamental importance that we should improve the conditions for access to the internal market by products from the former Yugoslavian Republic of Macedonia. In this respect we should immediately commence talks on an agreement to simplify controls and conventions affecting the transport of goods, in order that barriers to trade might be reduced.
Finally, I also consider it important that this agreement should not only pay lip-service to environmental issues but that it should include practical environmental measures along the new transport routes, including priority status for rail-borne and combined transport solutions.
Mr President. I would have been most unhappy, indeed I would not have been able to sleep, had you not given me this opportunity to speak.
Mr President, Commissioner, ladies and gentlemen, we have here two agreements which I consider to be extremely important. I am pleased that Commissioner Van den Broek is here, since we are not really discussing detailed transport policy issues in the narrower sense, but rather are dealing with transport infrastructures, both remote and close to home, which are adapted to the needs of the last enlargement process as well as to those of the next.
Last week I travelled to Slovenia to attend the joint sitting of the European and Slovenian Parliaments. Being unable to catch the early flight from Vienna, due to my own travel schedule, I was obliged to fly from Vienna to Frankfurt and from Frankfurt on to Ljubljana, the train journey being so lengthy that I would have missed my evening rendez-vous in Ljubljana on Sunday evening. This illustrates that complicated, protracted and not at all environmentally-friendly routes still have to be used to travel from one adjoining country to another. It is therefore important, and this agreement lays the cornerstone in this respect, that we should extend the transport infrastructure in a way which meets the needs of today as well as those of tomorrow. Slovenia, as a prime candidate for admission to the EU, is naturally important in this respect. But even though that particular country's economy is doing well, we must extend the transport infrastructure to promote the economic structure of Slovenia, which is in need of reform.
There is not much to say on the subject. An extension of the transport infrastructure will naturally be one of the elements of EU partnership. May I also say that we asked the Slovenians to focus on developing links to Croatia, and that this should not be forgotten.
The second agreement concerns the FYROM, or Macedonia. Here the situation is naturally different, since EU entry will take much much longer in this case. Nevertheless, I believe it to be important, particularly in the interests of Greece, that the transport infrastructure - both rail as well as road -should be extended accordingly, since Greece's link with the rest of Europe will, if I can put it this way, primarily be through the FYROM, and everything which helps improve this connection will benefit not only the FYROM but also the European Union as a whole. In this sense, Mr President, and in spite of the lack of available information, I would recommend that we approve both reports for transport policy as well as foreign policy reasons.
Mr President, I would first of all like to make just two points with regard to the two agreements, that is the agreement with Slovenia and the agreement with FYROM. The first thing I would like to say, and I am very glad that Mr Van den Broek is here today, is that Rule 90 has not been observed, that is, that the Commission would make an announcement when it received an instruction from the Council to work out an agreement, as prescribed by Rule 90.
Rule 90 of the Rules of Procedure came about as a result of the well-known standing agreement between the Commission and Parliament, an agreement to which we assigned a great deal of importance immediately after the signing of the Treaty of Maastricht. This agreement has not been observed and indeed the non-observation of this agreement has placed the rapporteur in a compromising position as regards the agreement with FYROM since his report was delayed and many Members began to wonder what the reason for this was and why there was this delay, as it had been established that a letter had been sent to the Commission and the Commission had not answered. In other words it never wanted to inform the Committee on Transport about the negotiations, nor about what had happened, nor how agreement had been reached and what the content of the directive was. That is one point.
The second point is that both these agreements must be put to the vote. They follow along the wellbeaten track of those agreements that the European Union has made. You may remember, Mr Commissioner, that in 1990 an agreement on transport was signed with the former Yugoslavia. The Third Finance Protocol was also signed. Unfortunately, it was never implemented. It was suspended at the very beginning, so essentially this protocol which, as I remember, provided for around $ 800 million for the whole of Yugoslavia in 1990, does not exist.
The second issue I would like to talk about is that, in the countries of former Yugoslavia, a rather strange transport situation has developed. It is true that, as I pointed out, we are making progress and we are ratifying these agreements, and, all right we are ratifying them in a rather piecemeal way, but there is, I would say, no common ground.
I shall start with the agreement with Slovenia. You know that there is great conflict between Slovenia and Croatia over the famous Maribor junction. It is not possible for us to move slowly, country by country, and then suddenly to see that these countries cannot use to best advantage the money that they are getting from the Community, since there is this difference of opinion between Slovenia and Croatia. In other words there must be a superordinate multilateral agreement, mainly concerning the railways and not cars, to enable these countries to one day sort out their rail network.
I would like Mr Van den Broek, who deals with other foreign policy matters, to convey these matters to the officials of the directorates general responsible, for example, Mr Kinnock, who is a great orator, but I sometimes think that these details have great significance in the service of an effective Community foreign policy in the Balkans.
Mr President, I would like to point out the great importance, perhaps the example represented by this proposed opening to Slovenia, a dynamic country that is not just a door to central and eastern Europe, as our rapporteur rightly pointed out, but perhaps even a model to be followed to try and understand how and how quickly some central and eastern European countries can be incorporated and fall into line with the countries of western Europe. It is not just a door because, if we look at its flourishing and active economy, Slovenia is already is line with the Maastricht criteria, almost all of which focus on becoming a partner like all the other countries. It should be said that an economic agreement is already in force which has given it a great hand, but there is a well developed private initiative. Today, according to our rapporteur, 90 % of Slovenian products are exported, which is also facilitated by the presence of large connecting structures. There is a desire to work, both in the road sector and in the rail sector, which may lead to a further 200 km of roads and 700 km of railways by 1998.
Having said that, I would like to draw your attention to the fact that has aroused my curiosity and has led to me a particular thought. On page 7, where the report mentions frontiers, it says that it is planned to complete the construction of terminals for heavy vehicles using Phare and other structures. I would like the Commissioner to be aware of a problem that is not particular but unique, which has been of concern to us in this Parliament in the last two months: that is the problem of Gorizia and Nova Gorica, two cities divided by a boundary, or rather a single city, the last little Berlin of Europe: the boundary dividing these two cities is destined to fall between 2002 and 2003. What will happen? There is the danger of a sensational case of unemployment, 2, 500-3, 000 more unemployed in a city of around 30, 000 people. In this double city, there is an airport that is one of the largest in Europe, built highly intelligently several years ago; there are in fact two airports, one Italian and one Slovenian, divided by a fence that is ready to fall and there will then be two perfectly matching structures.
Before constructing new plant, I would like to point out the presence of this large airport with all the collateral services which the two mayors of the twin cities are now thinking of converting with a European project. It would provide a good example to use what already exists without spending more money.
I see that we want to copy the Austrian model. I recommend we copy it in full as regards the eco-points but not as regards the motorway tolls!
Mr President, Mr Commissioner, ladies and gentlemen still in the Chamber. May I first of all thank Mr Baldarelli and Mr Kaklamanis for their reports. While I do not share the conclusions which Mr Kaklamanis has drawn from today's meeting, both Members have gone to some trouble to prepare their reports and I believe that the claim that interested Members have attempted to delay the agreement cannot be upheld.
Commissioner Van den Broek, and my remarks are also addressed to Commissioner Kinnock, we simply must devise a new system for informing Parliament of the negotiations which the Commission logically is required to conduct. This sort of communication problem between Parliament and Commission cannot be allowed to continue.
In spite of the information breakdown, Mr Kaklamanis, we should be pleased that Parliament is to ratify both agreements tomorrow, one hopes with a large majority. These agreements are important not only for rebuilding and opening up the two countries concerned, but also for helping our Greek partners, whose transport and trade links with the rest of the Community have been seriously affected, to put it positively, by the war in the former Yugoslavia. How important it is for us to come to the aid of Macedonia and Slovenia, and indeed Greece too.
The third pan-European Conference on Transport, which was held in Helsinki in June of this year, served to indicate that we need greater European cooperation in the transport sector, both from an infrastructure point of view as well as with regard to transport and communication. In this respect we should be pleased that both reports are being debated here today and will be voted on tomorrow. Neither of the two countries concerned will have cause for complaint against Parliament. Let us voice our approval so that both agreements can take effect.
Mr President, I too would like to express appreciation of the two reports by Mr Kaklamanis and Mr Baldarelli. But I shall begin by saying something about the transport agreement between the Community and the Former Yugoslav Republic of Macedonia. This agreement is an important part of the Union's more general approach to relations with this former Yugoslav republic. As the rapporteur, Mr Kaklamanis, rightly points out, this agreement is a contribution to resolving that country's economic problems and thus also to resolving political difficulties. The agreement is also of great importance for the Union in that the flow of goods between Greece and the other Member States via former Yugoslavia, which was suspended at the beginning of the crisis in the region in 1991, can now be resumed. This agreement follows on from the Community's 1993 transport agreement with Slovenia and when the political situation allows will be supplemented by similar agreements with Croatia and in time we hope also with the Federal Republic of Yugoslavia.
Essentially the agreement is more or less the same as the Slovenian agreement. In view of the very positive experience with the implementation of the Slovenian agreement since 1993 the Commission cannot therefore entirely share the rapporteur's concern about some of the provisions of the FYROM agreement. I can, however, assure Mr Kaklamanis that the Commission will take care to ensure that if the special provisions of the agreement to which he refers are invoked, we shall see to it that it is fully justified and that in any event it will have as little effect as possible on Community interests.
An important element of the agreement is of course the choice of priority routes referred to, which is taken into consideration for financial assistance from the Community to develop the infrastructure. I would also drawn attention to Mr Swoboda's comments, which I fully endorse. This aspect will be particularly important in improving the new pan-European tenth transport corridor, linking Greece to Austria via the countries of former Yugoslavia.
The agreement is a first step towards the establishment of full relations between the Community and the Former Yugoslav Republic of Macedonia and I welcome the fact that the report by the Committee on Transport and Tourism proposes to your Parliament that the agreement be approved. Certainly I do not want to ignore the criticisms of the rapporteur and others as to the way in which Parliament is kept informed of the progress of the negotiations. Clearly the European Commission wishes to respect both the letter and the spirit of the interinstitutional agreement. We have therefore already proposed to the Committee on Transport and Tourism that a proper exchange of views be held in the committee on matters relating to foreign relations. This also satisfactorily answers the comment by Mr Sarlis, who I think has unfortunately since left the room. That seems to us the most appropriate way of informing Parliament regularly and promptly, whilst at the same time avoiding the difficulties that might otherwise arise from the fact that the Commission's agendas are always over-full. That also caught us out in this case - Mr Kaklamanis knows that the negotiations on the agreement were completed within three months and that that presented a few problems in terms of finding time to place this important agreement on the Commission's agenda. But again I hope that the proposed procedure on that point will also dispel Parliament's objections and I regret that this situation has arisen in the past. In saying that I know that I am speaking for my colleague Mr Kinnock as well.
Mr President, might I now say a few words about Mr Baldarelli's report on Slovenia? It is clear from this report that the scope of the proposal is limited since it relates to an amendment to the 1993 transport agreement with Slovenia to take account of the fact that since 1 January 1995 special transit regulations for lorries have applied in part of the Union's territory, namely Austria. This is a special situation which applies only to Slovenia, since the Community had signed no other comparable agreements before Austria's accession. The eco-points system has been applicable to lorries from Slovenia on a de facto basis since 1 January this year, pending the signature of this protocol. The signature of the protocol will now formalize the situation. I naturally appreciate the recommendations of the two rapporteurs, Mr Kaklamanis and Mr Baldarelli, and I would very much like also to express my appreciation and that of my colleague Mr Kinnock, not only for the contents of the reports but also for the speed with which they have been submitted in part-session. The Commission really appreciates this gesture by Parliament.
Thank you very much, Mr Van den Broek.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.17 p.m.)